


110 HR 5563 IH: GIVE

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr. George Miller of
			 California, Mr. Platts,
			 Mr. Shays,
			 Mr. Holt, Ms. Woolsey, Ms.
			 Matsui, Mr. Jefferson,
			 Mr. Klein of Florida,
			 Mr. Courtney,
			 Mr. Sestak, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To reauthorize and reform the national service
		  laws.
	
	
		1.
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Generations Invigorating Volunteerism and Education
			 Act or the GIVE
			 Act.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—AMENDMENTS TO NATIONAL AND COMMUNITY SERVICE ACT OF
				1990
					Sec. 1001. References.
					Subtitle A—Amendments to Subtitle
				A (General Provisions)
					Sec. 1101. Purposes; sense of Congress.
					Sec. 1102. Definitions.
					Subtitle B—Amendments to Subtitle
				B (Service-Learning)
					Sec. 1201. School-based allotments.
					Sec. 1202. Higher education provisions.
					Sec. 1203. Innovative programs and research.
					Subtitle C—Amendments to Subtitle
				C (National Service Trust Program)
					Sec. 1301. Prohibition on grants to Federal agencies; limits on
				Corporation costs.
					Sec. 1302. E–Corps and technical amendments to types of
				programs.
					Sec. 1303. Types of positions.
					Sec. 1304. Conforming repeal relating to training and technical
				assistance.
					Sec. 1305. Assistance to State Commissions; challenge
				grants.
					Sec. 1306. Allocation of assistance to States and other
				eligible entities.
					Sec. 1307. Additional authority.
					Sec. 1308. State selection of programs.
					Sec. 1308A. National service program assistance
				requirements.
					Sec. 1309. Consideration of applications.
					Sec. 1310. Description of participants.
					Sec. 1311. Selection of national service
				participants.
					Sec. 1312. Terms of service.
					Sec. 1313. Adjustments to living allowance.
					Subtitle D—Amendments to Subtitle
				D (National Service Trust and Provision of
				National Service Educational Awards)
					Sec. 1401. Availability of funds in the National Service
				Trust.
					Sec. 1402. Individuals eligible to receive a national service
				educational award from the Trust.
					Sec. 1403. Determination of the amount of national service
				educational awards.
					Sec. 1404. Disbursement of educational awards.
					Sec. 1405. Process of approval of national service
				positions.
					Sec. 1406. Report on veterans serving in approved national
				service positions.
					Subtitle E—Amendments to Subtitle
				E (National Civilian Community
				Corps)
					Sec. 1501. Purpose.
					Sec. 1502. Program components.
					Sec. 1503. Eligible participants.
					Sec. 1504. Summer national service program.
					Sec. 1505. Team leaders.
					Sec. 1506. Training.
					Sec. 1507. Consultation with State Commissions.
					Sec. 1508. Authorized benefits for Corps members.
					Sec. 1509. Permanent cadre.
					Sec. 1510. Contract and grant authority.
					Sec. 1511. Other departments.
					Sec. 1512. Advisory Board.
					Sec. 1513. Annual evaluation.
					Sec. 1514. Repeal of funding limitation.
					Sec. 1515. Definitions.
					Sec. 1516. Terminology.
					Subtitle F—Amendments to Subtitle
				F (Administrative Provisions)
					Sec. 1601. Family and medical leave.
					Sec. 1602. Additional prohibitions on use of funds.
					Sec. 1603. Notice, hearing, and grievance
				procedures.
					Sec. 1604. Resolution of displacement complaints.
					Sec. 1605. State Commissions on National and Community
				Service.
					Sec. 1606. Evaluation and accountability.
					Sec. 1607. Technical amendment.
					Sec. 1608. Partnerships with schools.
					Sec. 1609. Rights of access, examination, and
				copying.
					Sec. 1610. Additional administrative provisions.
					Subtitle G—Amendments to Subtitle
				G (Corporation for National and Community
				Service)
					Sec. 1701. Terms of office.
					Sec. 1702. Board of Directors authorities and
				duties.
					Sec. 1703. Authorities and duties of the Chief Executive
				Officer.
					Sec. 1704. Nonvoting members; personal services
				contracts.
					Sec. 1705. Donated services.
					Sec. 1706. Office of Outreach and Recruitment.
					Sec. 1707. Study to examine and increase service programs for
				veterans and veterans participation in programs under the national service laws
				and to develop pilot program.
					Sec. 1708. Coordination with veterans organizations serving
				veterans with disabilities.
					Sec. 1709. Study to examine and increase service programs for
				displaced workers in services corps and community service and to develop pilot
				program planning study.
					Subtitle H—Amendments to Subtitle
				H
					Sec. 1801. Technical amendments to subtitle
				H.
					Sec. 1802. Repeals.
					Sec. 1803. Innovative and model program support.
					Sec. 1804. Clearinghouses.
					Subtitle I—Energy Conservation Corps
					Sec. 1811. General authority.
					Sec. 1812. Application.
					Sec. 1813. Focus of programs.
					Sec. 1814. Training and education services.
					Sec. 1815. Preference for certain projects.
					Sec. 1816. Participants.
					Sec. 1817. Use of volunteers.
					Sec. 1818. Cooperation among States for emergency
				response.
					Sec. 1819. Federal share.
					Sec. 1820. Best practices.
					Sec. 1820A. Authorization of appropriations.
					Sec. 1820B. Learn and Serve America.
					Sec. 1820C. National Senior Service Corps.
					Subtitle J—Training and Technical Assistance
					Sec. 1821. Training and technical assistance.
					Subtitle K—Repeal of Title
				III (Points of Light Foundation)
					Sec. 1831. Repeal.
					Subtitle L—Amendments to Title
				V (Authorization of
				Appropriations)
					Sec. 1841. Authorization of appropriations.
					Title II—AMENDMENTS TO THE DOMESTIC VOLUNTEER SERVICE ACT OF
				1973
					Sec. 2001. References.
					Subtitle A—Amendments to Title
				I (National Volunteer Antipoverty
				Programs)
					Sec. 2101. Purpose.
					Sec. 2102. Purpose of the VISTA program.
					Sec. 2103. Applications.
					Sec. 2104. VISTA programs of national significance.
					Sec. 2105. Terms and periods of service.
					Sec. 2106. Support Service.
					Sec. 2107. Sections repealed.
					Sec. 2108. Conforming amendment.
					Sec. 2109. Financial assistance.
					Subtitle B—Amendments to Title
				II (National Senior Volunteer
				Corps)
					Sec. 2201. Change in name.
					Sec. 2202. Purpose.
					Sec. 2203. Grants and contracts for volunteer service
				projects.
					Sec. 2204. Foster Grandparent Program grants.
					Sec. 2205. Senior Companion Program grants.
					Sec. 2206. Promotion of National Senior Service
				Corps.
					Sec. 2207. Technical amendments.
					Sec. 2208. Programs of national significance.
					Sec. 2209. Additional provisions.
					Sec. 2210. Authority of Director.
					Subtitle C—Amendments to Title
				IV (Administration and
				Coordination)
					Sec. 2301. Nondisplacement.
					Sec. 2302. Notice and hearing procedures.
					Sec. 2303. Definitions.
					Sec. 2304. Protection against improper use.
					Subtitle D—Amendments to Title
				V (Authorization of
				Appropriations)
					Sec. 2401. Authorization of appropriations for VISTA and other
				purposes.
					Sec. 2402. Authorization of appropriations for National Senior
				Service Corps.
					Sec. 2403. Administration and coordination.
					Title III—AMENDMENTS TO OTHER LAWS
					Sec. 3101. Inspector General Act of 1978.
					Title IV—TECHNICAL AMENDMENTS TO TABLES OF CONTENTS
					Sec. 4101. Table of contents for the National and Community
				Service Act of 1990.
					Sec. 4102. Table of contents for the Domestic Volunteer Service
				Act of 1973.
					Title V—EFFECTIVE DATE
					Sec. 5101. Effective date.
					Sec. 5102. Service assignments and agreements.
					Title VI—Congressional Commission on Civic Service
					Sec. 6101. Short title.
					Sec. 6102. Findings.
					Sec. 6103. Establishment.
					Sec. 6104. Duties.
					Sec. 6105. Membership.
					Sec. 6106. Director and Staff of Commission; Experts and
				Consultants.
					Sec. 6107. Powers of Commission.
					Sec. 6108. Reports.
					Sec. 6109. Termination.
					Title VII—Sense of Congress
					Sec. 7101. Sense of Congress.
					Title VIII—Sense of Congress
					Sec. 8101. Sense of Congress.
				
			IAMENDMENTS TO
			 NATIONAL AND COMMUNITY SERVICE ACT OF 1990
			1001.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the reference shall be considered to
			 be made to a provision of the National and Community Service Act of 1990 (42
			 U.S.C. 12501 et seq.).
			AAmendments to
			 Subtitle A (General Provisions)
				1101.Purposes;
			 sense of Congress
					(a)PurposesSection 2(b) (42 U.S.C. 12501(b)) is
			 amended—
						(1)in paragraph (2),
			 by striking community throughout and inserting community
			 and service throughout the varied and diverse communities of;
						(2)in paragraph (4),
			 by inserting after income, the following: geographic
			 location,;
						(3)in paragraph (6),
			 by inserting after existing the following:
			 national;
						(4)in paragraph
			 (7)—
							(A)by striking
			 programs and agencies and inserting programs, agencies,
			 and communities; and
							(B)by striking
			 and at the end;
							(5)in paragraph (8),
			 by striking the period and inserting a semicolon; and
						(6)by adding at the
			 end the following:
							
								(9)expand and
				strengthen service-learning programs through year-round opportunities,
				including during the summer months, to improve the education of children and
				youth and to maximize the benefits of national and community service, in order
				to renew the ethic of civic responsibility and the spirit of community to
				children and youth throughout the United States;
								(10)assist in
				coordinating and strengthening Federal and other citizen service opportunities,
				including opportunities for participation in emergency and disaster
				preparedness, relief, and recovery;
								(11)increase service opportunities for our
				Nation’s retiring professionals, including such opportunities for those
				retiring from the science, technical, engineering, and mathematics professions
				to improve the education of our Nation’s youth and keep America competitive in
				the global knowledge economy, and to further utilize the experience, knowledge,
				and skills of older Americans;
								(12)encourage the continued service of the
				alumni of the national service programs, including service in times of national
				need; and
								(13)encourage members
				of the Baby Boom generation to partake in service
				opportunities.
								.
						(b)Sense of
			 CongressThe Act is amended by inserting after section 2 the
			 following:
						
							3.Sense of
				CongressIt is the sense of
				Congress that the number of participants in the AmeriCorps programs, including
				the Volunteers in Service to America (VISTA) and the National Civilian
				Community Corps (NCCC), should grow to reach 100,000 participants by
				2012.
							.
					1102.DefinitionsSection 101 (42 U.S.C. 12511) is
			 amended—
					(1)by
			 redesignating—
						(A)paragraphs (21)
			 through (29) as paragraphs (28) through (36), respectively;
						(B)paragraphs (9)
			 through (20) as paragraphs (15) through (26), respectively;
						(C)paragraphs (7) and
			 (8) as paragraphs (10) and (11), respectively; and
						(D)paragraphs (3)
			 through (6) as paragraphs (5) through (8), respectively;
						(2)by inserting after
			 paragraph (2) the following:
						
							(3)Approved summer
				of service positionThe term
				approved summer of service position means a position in a program
				described under section 118(c)(8) for which the Corporation has approved the
				provision of a summer of service educational award as one of the benefits to be
				provided for successful service in the position.
							(4)Baby Boom
				generationThe term
				Baby Boom generation means the generation that consists of
				individuals born during the period beginning with 1946 and ending with
				1964.
							;
					(3)in paragraph (5)
			 (as so redesignated), by striking described in section
			 122;
					(4)in paragraph (7)
			 (as so redesignated), by striking church or other;
					(5)by inserting after
			 paragraph (8) (as so redesignated) the following:
						
							(9)Disadvantaged
				youthThe term
				disadvantaged youth includes those youth who are economically
				disadvantaged and one or more of the following:
								(A)Who are
				out-of-school youth, including out-of-school youth who are unemployed.
								(B)Who are in or
				aging out of foster care.
								(C)Who have limited
				English proficiency.
								(D)Who are homeless
				or who have run away from home.
								(E)Who are at-risk to
				leave school without a diploma.
								(F)Who are former
				juvenile offenders or at risk of
				delinquency.
								;
					(6)by inserting after
			 paragraph (11) (as so redesignated) the following:
						
							(12)Grantmaking
				entityThe term
				grantmaking entity means a public or private nonprofit
				organization that—
								(A)has experience with
				service-learning or with meeting unmet human, educational, environmental, or
				public safety needs;
								(B)was in existence
				at least one year before the date on which the organization submitted an
				application under the national service laws; and
								(C)meets other such
				criteria as the Chief Executive Officer may establish.
								(13)Hispanic-serving
				institutionThe term
				Hispanic-serving institution has the meaning given the term in
				section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).
							(14)Historically
				black college or universityThe term historically black
				college or university means a part B institution, as defined in section
				322 of the Higher Education Act of 1965 (20 U.S.C.
				1101a(a)).
							;
					(7)in paragraph (19)
			 (as so redesignated), by striking section 101(a) of the
			 Higher Education Act of 1965
			 and inserting sections 101(a) and 102(a)(1) of the
			 Higher Education Act of
			 1965;
					(8)in paragraph
			 (23)(B) (as so redesignated), by striking program in which the
			 participant is enrolled and inserting organization receiving
			 assistance under the national service laws through which the participant is
			 enrolled in an approved national service position;
					(9)by inserting after
			 paragraph (26) (as so redesignated) the following:
						
							(27)Qualified
				organizationThe term qualified organization means a
				public or private nonprofit organization with experience working with
				school-age youth that meets such criteria as the Chief Executive Officer may
				establish.
							;
				
					(10)in paragraph (28)(B) (as so
			 redesignated)—
						(A)by striking
			 602 and inserting 602(3); and
						(B)by striking
			 1401 and inserting 1401(3); and
						(11)by adding at the
			 end the following:
						
							(37)Tribally
				controlled college or universityThe term tribally
				controlled college or university has the meaning given in section 2 of
				the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C.
				1801).
							.
					BAmendments to
			 Subtitle B (Service-Learning)
				1201.School-based
			 allotmentsPart I of subtitle
			 B of title I (42 U.S.C. 12521 et seq.) is amended to read as follows:
					
						IPROGRAMS FOR
				ELEMENTARY AND SECONDARY STUDENTS
							111.Assistance to
				States, Territories, and Indian tribes
								(a)Allotments to
				States, Territories, and Indian TribesThe Corporation, in
				consultation with the Secretary of Education, may make allotments to State
				educational agencies, Territories, and Indian tribes to pay for the Federal
				share of—
									(1)planning and
				building the capacity within the State, Territory, or Indian tribe to implement
				service-learning programs that are based principally in elementary and
				secondary schools, including—
										(A)providing training
				for teachers, supervisors, personnel from community-based agencies
				(particularly with regard to the recruitment, utilization, and management of
				participants), and trainers, to be conducted by qualified individuals or
				organizations that have experience with service-learning;
										(B)developing
				service-learning curricula, consistent with State or local academic content
				standards, to be integrated into academic programs, including an
				age-appropriate learning component that provides participants an opportunity to
				analyze and apply their service experiences;
										(C)forming local
				partnerships described in paragraph (2) or (4) to develop school-based
				service-learning programs in accordance with this part;
										(D)devising
				appropriate methods for research and evaluation of the educational value of
				service-learning and the effect of service-learning activities on
				communities;
										(E)establishing
				effective outreach and dissemination of information to ensure the broadest
				possible involvement of community-based agencies with demonstrated
				effectiveness in working with school-age youth in their communities; and
										(F)establishing effective outreach and
				dissemination of information to ensure the broadest possible participation of
				schools throughout the State, with particular attention to schools identified
				for school improvement under title I of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6301 et seq.);
										(2)implementing,
				operating, or expanding school-based service-learning programs, which may
				include paying for the cost of the recruitment, training, supervision,
				placement, salaries, and benefits of service-learning coordinators, through
				distribution of Federal funds by State educational agencies, Territories, and
				Indian tribes made available under this part to projects operated by local
				partnerships among—
										(A)local educational
				agencies; and
										(B)1 or more
				community partners that—
											(i)shall include a
				public or private nonprofit organization that—
												(I)has a demonstrated
				expertise in the provision of services to meet unmet human, education,
				environmental, or public safety needs;
												(II)will make
				projects available for participants, who shall be students; and
												(III)was in existence
				at least 1 year before the date on which the organization submitted an
				application under section 113; and
												(ii)may include a
				private for-profit business, private elementary or secondary school, or Indian
				tribe (except that an Indian tribe distributing funds to a project under this
				paragraph is not eligible to be part of the partnership operating that
				project);
											(3)planning of school-based service-learning
				programs, through distribution by State educational agencies, Territories, and
				Indian tribes of Federal funds made available under this part to local
				educational agencies and Indian tribes, which planning may include paying for
				the cost of—
										(A)the salaries and
				benefits of service-learning coordinators; or
										(B)the recruitment, training, supervision, and
				placement of service-learning coordinators who may be participants in a program
				under subtitle C or receive a national service educational award under subtitle
				D, who may be participants in a project under section 201 of the Domestic
				Volunteer Service Act of 1973 (42 U.S.C. 5001), or who may participate in a
				Youthbuild program under section 173A of the Workforce Investment Act of 1998
				(29 U.S.C. 2918a),
										who will
				identify the community partners described in paragraph (2)(B) and assist in the
				design and implementation of a program described in paragraph (2); and(4)implementing, operating, or expanding
				school-based service-learning programs to utilize adult volunteers in
				service-learning to improve the education of students, through distribution by
				State educational agencies, Territories, and Indian tribes of Federal funds
				made available under this part to—
										(A)local educational
				agencies;
										(B)Indian tribes (except that an Indian tribe
				distributing funds under this paragraph is not eligible to be a recipient of
				those funds);
										(C)public or private
				nonprofit organizations; or
										(D)partnerships or
				combinations of local educational agencies and entities described in
				subparagraph (B) or (C).
										(b)Programs To
				encourage civic engagement in service learning
									(1)In
				generalFrom funds appropriated under section 501(a)(1), and
				without regard to section 112(b), the Corporation shall reserve up to 3 percent
				for competitive grants to partnerships described in subsection (a)(2) for the
				development of service-learning programs that promote greater civic engagement
				among elementary and secondary school students.
									(2)ApplicationTo
				be eligible to receive a grant under this subsection, a partnership shall
				submit an application at such time, in such manner, and containing such
				information as the Corporation may require.
									(3)ActivitiesPartnerships
				receiving grants under this subsection shall use funds to develop
				service-learning curricula that—
										(A)promote a better
				understanding of the principles of the Constitution of the United States, the
				heroes of American history (including military heroes), and the meaning of the
				Oath of Allegiance;
										(B)promote a better
				understanding of how the Nation’s government functions; and
										(C)promote a better
				understanding of the importance of service in the Nation’s character.
										(c)Duties of
				Service-Learning CoordinatorA service-learning coordinator
				referred to in paragraph (2), (3), or (5) of subsection (a) shall provide
				services that may include—
									(1)providing
				technical assistance and information to, and facilitating the training of,
				teachers and assisting in the planning, development, execution, and evaluation
				of service-learning in their classrooms;
									(2)assisting local partnerships described in
				subsection (a) in the planning, development, and execution of service-learning
				projects, including summer of service programs; and
									(3)carrying out such
				other duties as the recipient of assistance under this part may determine to be
				appropriate.
									(d)Related
				ExpensesAn entity that receives financial assistance under this
				part may, in carrying out the activities described in subsection (a), use such
				assistance to pay for the Federal share of reasonable costs related to the
				supervision of participants, program administration, transportation, insurance,
				and evaluations and for other reasonable expenses related to the
				activities.
								112.Allotments
								(a)Indian Tribes
				and TerritoriesOf the amounts appropriated to carry out this
				part for any fiscal year, the Corporation shall reserve an amount of not less
				than 2 percent and not more than 3 percent for payments to Indian tribes, the
				United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands, to be allotted in accordance with their respective
				needs.
								(b)Allotments
				Through StatesAfter reserving the amount under subsection (a),
				the Corporation shall use the remainder of the funds appropriated to carry out
				this part for any fiscal year as follows:
									(1)Allotments
										(A)School-age
				youthFrom 50 percent of such remainder, the Corporation shall
				allot to each State an amount that bears the same ratio to 50 percent of such
				remainder as the number of school-age youth in the State bears to the total
				number of school-age youth of all States.
										(B)Allocation under
				elementary and secondary education act of 1965From 50 percent of
				such remainder, the Corporation shall allot to each State an amount that bears
				the same ratio to 50 percent of such remainder as the allocation to the State
				for the previous fiscal year under title I of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6311 et seq.) or its successor authority bears to
				such allocations to all States.
										(2)DefinitionNotwithstanding
				section 101, for purposes of this subsection, the term State means
				each of the several States, the District of Columbia, and the Commonwealth of
				Puerto Rico.
									(c)ReallotmentIf the Corporation determines that the
				allotment of a State, Territory, or Indian tribe under this section will not be
				required for a fiscal year because the State, Territory, or Indian tribe did
				not submit and receive approval of an application for the allotment under
				section 113, the Corporation shall make the allotment for such State,
				Territory, or Indian tribe available for grants to grantmaking entities to
				carry out service-learning programs as described in section 111(a) in such
				State, Territory, or Indian tribe. After grantmaking entities apply for the
				allotment with an application at such time and in such manner as the
				Corporation requires and receive approval, the remainder of such allotment
				shall be available for reallotment to such other States, Territories, or Indian
				tribes with approved applications submitted under section 113 as the
				Corporation may determine to be appropriate.
								(d)Minimum
				amountFor any fiscal year for which amounts appropriated for
				this part exceed $43,000,000, the minimum allotment to each State (as defined
				in section 112(b)(2)) under this section shall be $65,000.
								113.Applications
								(a)In
				generalTo be eligible to
				receive an allotment under section 112, a State, acting through the State
				educational agency, Territory, or Indian tribe shall prepare, submit to the
				Corporation, and obtain approval of, an application at such time and in such
				manner as the Chief Executive Officer may reasonably require.
								(b)ContentsAn application for an allotment under this
				part shall include—
									(1)a proposal for a
				3-year plan promoting service-learning, which shall contain such information as
				the Chief Executive Officer may reasonably require, including how the applicant
				will integrate service opportunities into the academic program of the
				participants;
									(2)information about the criteria the State
				educational agency, Territory, or Indian tribe will use to evaluate and grant
				approval to applications submitted under subsection (c), including an assurance
				that the State educational agency, Territory, or Indian tribe will comply with
				the requirement in section 114(a);
									(3)information about
				the applicant’s efforts to—
										(A)ensure that
				students of different ages, races, sexes, ethnic groups, disabilities, and
				economic backgrounds have opportunities to serve together;
										(B)include any
				opportunities for students enrolled in schools or other programs of education
				providing elementary or secondary education to participate in service-learning
				programs and ensure that such service-learning programs include opportunities
				for such students to serve together;
										(C)involve
				participants in the design and operation of the program;
										(D)promote
				service-learning in areas of greatest need, including low-income or rural
				areas; and
										(E)otherwise
				integrate service opportunities into the academic program of the participants;
				and
										(4)assurances that the
				applicant will comply with the nonduplication and nondisplacement requirements
				of section 177 and the grievance procedures required by section 176.
									(c)Application to
				State, Territory, or Indian tribe To receive assistance To carry out
				school-based service-learning programs
									(1)In
				generalAny—
										(A)qualified organization, Indian tribe,
				Territory, local educational agency, for-profit business, private elementary,
				middle, or secondary school, or institution of higher education that desires to
				receive financial assistance under this subpart from a State, Territory, or
				Indian tribe for an activity described in section 111(a)(1);
										(B)partnership
				described in section 111(a)(2) that desires to receive such assistance from a
				State, Territory, or Indian tribe or grantmaking entity described in section
				111(a)(2);
										(C)entity described
				in section 111(a)(3) that desires to receive such assistance from a State,
				Territory, or Indian tribe for an activity described in such section;
										(D)partnership
				described in section 111(a)(4) that desires to receive such assistance from a
				State, Territory, or Indian tribe for an activity described in such section;
				and
										(E)agency or
				partnership described in section 118(c)(8) that desires to receive such
				assistance, or approved summer of service positions, from a State, Territory,
				or Indian tribe for an activity described in such section to be carried out
				through a service-learning program described in section 111,
										shall
				prepare, submit to the State educational agency, Territory, grantmaking entity,
				or Indian tribe, and obtain approval of, an application for the program.(2)SubmissionSuch
				application shall be submitted at such time and in such manner, and shall
				contain such information, as the agency, Territory, Indian tribe, or entity may
				reasonably require.
									114.Consideration
				of applications
								(a)PriorityIn considering competitive applications
				under this part, the Corporation shall give priority to innovation,
				sustainability, capacity building, involvement of disadvantaged youth, and
				quality of programs, as well as other criteria approved by the Chief Executive
				Officer.
								(b)Rejection of
				applicationsIf the
				Corporation rejects an application submitted by a State, Territory, or Indian
				tribe under section 113 for an allotment, the Corporation shall promptly notify
				the State, Territory, or Indian tribe of the reasons for the rejection of the
				application. The Corporation shall provide the State, Territory, or Indian
				tribe with a reasonable opportunity to revise and resubmit the application and
				shall provide technical assistance, if needed, to the State, Territory, or
				Indian tribe as part of the resubmission process. The Corporation shall
				promptly reconsider such resubmitted application.
								115.Participation
				of students and teachers from private schools
								(a)In
				GeneralTo the extent consistent with the number of students in
				the State, Territory, or Indian tribe or in the school district of the local
				educational agency involved who are enrolled in private nonprofit elementary
				and secondary schools, such State, Territory, Indian tribe, or agency shall
				(after consultation with appropriate private school representatives) make
				provision—
									(1)for the inclusion
				of services and arrangements for the benefit of such students so as to allow
				for the equitable participation of such students in the programs implemented to
				carry out the objectives and provide the benefits described in this part;
				and
									(2)for the training
				of the teachers of such students so as to allow for the equitable participation
				of such teachers in the programs implemented to carry out the objectives and
				provide the benefits described in this part.
									(b)WaiverIf
				a State, Territory, Indian tribe, or local educational agency is prohibited by
				law from providing for the participation of students or teachers from private
				nonprofit schools as required by subsection (a), or if the Corporation
				determines that a State, Territory, Indian tribe, or local educational agency
				substantially fails or is unwilling to provide for such participation on an
				equitable basis, the Chief Executive Officer shall waive such requirements and
				shall arrange for the provision of services to such students and teachers. Such
				waivers shall be subject to the requirements of sections 9503 and 9504 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7883 and
				7884).
								116.Federal, State,
				and local contributions
								(a)Federal
				Share
									(1)In
				generalThe Federal share of the cost of carrying out a program
				for which assistance is provided under this part—
										(A)for new grants,
				may not exceed 80 percent of the total cost for the first year of the grant, 65
				percent for the second year, and 50 percent for each remaining year; and
										(B)for continuing
				grants, may not exceed 50 percent of the total cost of the program.
										(2)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of assistance under this
				part—
										(A)shall provide for
				such share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
										(B)may provide for
				such share through State sources or local sources, including private funds or
				donated services.
										(b)WaiverThe
				Chief Executive Officer may waive the requirements of subsection (a) in whole
				or in part with respect to any such program for any fiscal year if the
				Corporation determines that such a waiver would be equitable due to a lack of
				available financial resources at the local level.
								117.Limitations on
				uses of fundsNot more than 6
				percent of the amount of assistance received by an applicant in a fiscal year
				may be used to pay, in accordance with such standards as the Corporation may
				issue, for administrative costs, incurred by—
								(1)the original
				recipient; or
								(2)the entity
				carrying out the service-learning program supported with the
				assistance.
								.
				1202.Higher
			 education provisionsSection
			 119 (42 U.S.C. 12561) is redesignated as section 117 and amended—
					(1)in subsection (a), by inserting after
			 community service programs the following: through
			 service-learning;
					(2)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking combination and inserting
			 consortia;
						(B)in paragraph
			 (1)—
							(i)in subparagraph
			 (A), by striking and at the end;
							(ii)in subparagraph
			 (B), by adding and at the end; and
							(iii)by adding at the
			 end the following:
								
									(C)may coordinate with service-learning
				curricula being offered in the academic curricula at the institution of higher
				education or at one or more members of the
				consortia;
									;
				
							(3)in subsection
			 (b)(3)—
						(A)in the matter
			 preceding subparagraph (A), by striking teachers at the elementary,
			 secondary, and postsecondary levels and inserting institutions
			 of higher education and their faculty;
						(B)in subparagraph
			 (A), by striking education of the institution; and and inserting
			 curricula of the institution to strengthen the instructional capacity of
			 service-learning at the elementary and secondary levels;;
						(C)by redesignating
			 subparagraph (B) as subparagraph (E); and
						(D)by inserting after
			 subparagraph (A) the following:
							
								(B)including service-learning as a key
				component of the health professionals curricula, including nursing,
				pre-medicine, medicine, and dentistry curricula of the institution;
								(C)including service-learning as a key
				component of the criminal justice professionals curricula of the
				institution;
								(D)including
				service-learning as a key component of the public policy and public
				administration curricula of the institution;
				and
								; 
						(4)by striking
			 subsections (c), (d), (e), and (g);
					(5)by redesignating
			 subsection (f) as (i); and
					(6)by inserting after
			 subsection (b) the following:
						
							(c)Special
				ConsiderationTo the extent
				practicable, the Corporation shall give special consideration to applications
				submitted by predominantly Black institutions, Historically Black Colleges and
				Universities, Hispanic-serving institutions, Tribal Colleges and Universities,
				and community colleges serving predominantly minority populations.
							(d)Federal, State,
				and Local Contributions
								(1)Federal
				share
									(A)In
				generalThe Federal share of
				the cost of carrying out a program for which assistance is provided under this
				part may not exceed 50 percent of the total cost of the program.
									(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
										(i)shall provide for
				such share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
										(ii)may provide for such share through State
				sources or local sources, including private funds or donated services.
										(2)WaiverThe
				Chief Executive Officer may waive the requirements of paragraph (1) in whole or
				in part with respect to any such program for any fiscal year if the Corporation
				determines that such a waiver would be equitable due to a lack of available
				financial resources at the local level.
								(e)Application for
				Grant
								(1)SubmissionTo
				receive a grant or enter into a contract under this part, an applicant shall
				prepare, submit to the Corporation, and obtain approval of, an application at
				such time, in such manner, and containing such information and assurances as
				the Corporation may reasonably require. In requesting applications for
				assistance under this part, the Corporation shall specify such required
				information and assurances.
								(2)ContentsAn
				application submitted under paragraph (1) shall contain, at a minimum—
									(A)assurances
				that—
										(i)prior to the
				placement of a participant, the applicant will consult with the appropriate
				local labor organization, if any, representing employees in the area who are
				engaged in the same or similar work as that proposed to be carried out by such
				program, to prevent the displacement and protect the rights of such employees;
				and
										(ii)the applicant
				will comply with the nonduplication and nondisplacement provisions of section
				177 and the grievance procedures required by section 176; and
										(B)such other
				assurances as the Chief Executive Officer may reasonably require.
									(f)PriorityIn
				making grants and entering into contracts under subsection (b), the Corporation
				shall give priority to applicants or institutions that submit applications
				containing proposals that—
								(1)demonstrate the
				commitment of the institution of higher education, other than by demonstrating
				the commitment of the students, to supporting the community service projects
				carried out under the program;
								(2)specify the manner
				in which the institution will promote faculty, administration, and staff
				participation in the community service projects;
								(3)specify the manner
				in which the institution will provide service to the community through
				organized programs, including, where appropriate, clinical programs for
				students in professional schools and colleges;
								(4)describe any
				partnership that will participate in the community service projects, such as a
				partnership comprised of—
									(A)the
				institution;
									(B)(i)a community-based
				agency;
										(ii)a local government agency;
				or
										(iii)a non-profit entity that serves
				or involves school-age youth, older adults, or low-income communities;
				and
										(C)(i)a student
				organization;
										(ii)a department of the institution;
				or
										(iii)a group of faculty comprised of
				different departments, schools, or colleges at the institution;
										(5)demonstrate
				community involvement in the development of the proposal;
								(6)describe research
				on effective strategies and methods to improve service utilized in the design
				of the project;
								(7)specify that the
				institution will use such assistance to strengthen the service infrastructure
				in institutions of higher education; or
								(8)with respect to
				projects involving delivery of services, specify projects that involve
				leadership development of school aged youth.
								(g)DefinitionNotwithstanding
				section 101, as used in this part, the term student means an
				individual who is enrolled in an institution of higher education on a full- or
				part-time basis.
							(h)Federal
				Work-StudyTo be eligible for assistance under this part, an
				institution of higher education must demonstrate that it meets the minimum
				requirements under section 443(b)(2)(B) of the Higher Education Act of 1965 (42 U.S.C.
				2753(b)(2)(B)) relating to the participation of Federal Work-Study students in
				community service activities, or has received a waiver of those requirements
				from the Secretary of
				Education.
							.
					1203.Innovative
			 programs and researchSubtitle
			 B of title I (42 U.S.C. 12521 et seq.) is further amended by adding after part
			 II the following new part:
					
						IIIINNOVATIVE
				SERVICE–LEARNING PROGRAMS AND RESEARCH
							118.Innovative
				demonstration service-learning programs and research
								(a)In
				generalFrom the amounts
				appropriated to carry out this part for a fiscal year, the Corporation may make
				grants and fixed amount grants under subsection (f) with eligible entities for
				activities described in subsection (c).
								(b)Eligible
				entities definedFor purposes
				of this part, the term eligible entity means a State education
				agency, a State commission, a Territory, an Indian tribe, an institution of
				higher education, or a public or private nonprofit organization (including
				grant-making entities), a public or private elementary or secondary school, a
				local educational agency, or a consortia of such entities, where a consortia of
				two or more such entities may also include a for-profit organization.
								(c)Authorized
				activitiesFunds under this part may be used to—
									(1)integrate
				service-learning programs into the science, technology, engineering, and
				mathematics (STEM) curricula at the elementary, secondary, or post-secondary,
				and post-baccalaureate levels in coordination with practicing or retired STEM
				professionals;
									(2)involve students
				in service-learning programs focusing on energy conservation in their
				community, including conducting educational outreach on energy conservation and
				working to improve energy efficiency in low income housing and in public
				spaces;
									(3)involve students
				in service-learning projects in emergency and disaster preparedness;
									(4)involve students in service-learning
				projects aimed at improving access to and obtaining the benefits from computers
				and other emerging technologies, including in low income or rural communities,
				in senior centers and communities, in schools, in libraries, and in other
				public spaces;
									(5)involve high
				school age youth in the mentoring of middle school youth while involving all
				participants in service-learning to seek to meet unmet human, educational,
				environmental, public safety, or emergency disaster preparedness needs in their
				community;
									(6)conduct research and evaluations on
				service-learning, including service-learning in middle schools, and disseminate
				such research and evaluations widely;
									(7)conduct innovative
				and creative activities as described in section 111(a);
									(8)establish or
				implement summer of service programs during the summer months, including the
				cost of recruitment, training, and placement of service-learning
				coordinators—
										(A)for youth who will
				be enrolled in any grade from grade 6 through grade 12 at the end of the summer
				concerned;
										(B)for community-based
				service-learning projects that—
											(i)shall—
												(I)meet unmet human,
				educational, environmental (including energy conservation and stewardship),
				emergency and disaster preparedness, and public service needs; and
												(II)be intensive,
				structured, supervised, and designed to produce identifiable improvements to
				the community; and
												(ii)may include the
				extension of academic year service-learning programs into the summer
				months;
											(C)under which any
				student who completes 100 hours of service in an approved summer of service
				position, as certified through a process determined by the Corporation through
				regulations consistent with section 138(f), shall be eligible for a summer of
				service educational award of not more than $500 (or, at the discretion of the
				Chief Executive Officer, not more than $1,000 in the case of a participant who
				is economically disadvantaged) from funds deposited in the National Service
				Trust and distributed by the Corporation as described in section 148;
				and
										(D)subject to the
				limitation that a student may not receive more than 2 summer of service
				educational awards from funds deposited in the National Service Trust;
				and
										(9)carry out any
				other innovative service-learning programs or research that the Corporation
				considers appropriate.
									(d)PriorityPriority
				shall be given to programs that—
									(1)involve students
				and community stakeholders in the design and implementation of the
				service-learning program;
									(2)implement
				service-learning programs in low-income or rural communities; and
									(3)utilize adult
				volunteers, including tapping the resource of retired and retiring adults, in
				the planning and implementation of the service-learning programs.
									(e)Requirements
									(1)Three-year
				termEach program funded
				under this part shall be carried out over a period of three years, including
				one planning year and two additional grant years, with a 1-year extension
				possible, if the program meets performance measures developed in accordance
				with section 179(a) and any other criteria determined by the
				Corporation.
									(2)Collaboration
				encouragedEach program funded under this part is encouraged to
				collaborate with other Learn and Serve programs, AmeriCorps, VISTA, and the
				National Senior Service Corps.
									(3)EvaluationUpon completion of the program, the
				Corporation shall conduct an independent evaluation of the program and widely
				disseminate the results to the service community through multiple channels,
				including the Corporation’s Resource Center or a clearinghouse of effective
				strategies and recommendations for improvement.
									(f)Fixed amount
				grants
									(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
									(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
										(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
										(B)based on the nature
				or design of the grant, any assistance provided by the Corporation can be
				reasonably presumed to be expended on reasonable and necessary costs.
										(3)Matching
				funds
										(A)In
				generalThe Federal share of
				the cost of carrying out a program for which a grant is made under this part
				may not exceed 75 percent of the total cost of the program in the first year of
				the grant and 50 percent of the total cost of the program in the remaining
				years of the grant, including if the grant is extended for a fourth
				year.
										(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
											(i)shall provide for
				such share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
											(ii)may provide for
				such share through State sources or local sources, including private funds or
				donated services.
											(g)ApplicationsTo
				be eligible to carry out a program under this part, an entity shall prepare,
				submit to the Corporation, and obtain approval of, an application at such time
				and in such manner as the Chief Executive Officer may reasonably
				require.
								.
				CAmendments to
			 Subtitle C (National Service Trust
			 Program)
				1301.Prohibition on
			 grants to Federal agencies; limits on Corporation costsSection 121 (42 U.S.C. 12571) is
			 amended—
					(1)in
			 subsection (a), in the matter preceding paragraph (1), by inserting after
			 subdivisions of States, the following:
			 Territories,;
					(2)in subsection
			 (b)—
						(A)in the heading, by
			 striking Agreements With
			 Federal Agencies and inserting Restrictions on Agreements With Federal
			 Agencies;
						(B)in paragraph
			 (1)—
							(i)in
			 the first sentence by striking by the agency. and inserting
			 by the agency, including programs under the Public Lands Corps and Urban
			 Youth Corps as described in section 122(a)(2).; and
							(ii)by
			 striking the second sentence;
							(C)by striking
			 paragraph (2) and inserting the following:
							
								(2)Prohibition on
				grantsThe Corporation may not provide a grant under this section
				to a Federal agency.
								;
				and
						(D)in paragraph
			 (3)—
							(i)by
			 striking receiving assistance under this subsection and
			 inserting operating a national service program; and
							(ii)by
			 striking using such assistance;
							(3)in subsection
			 (c)(2)(B), by striking to be provided and inserting to be
			 provided or otherwise approved;
					(4)in
			 subsection (d)—
						(A)in the subsection
			 heading, by striking Five and inserting Six; and
						(B)in paragraph (1),
			 by striking 5 percent and inserting 6 percent;
			 and
						(5)in subsection
			 (e)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking section 140 and inserting paragraph
			 (2);
							(ii)by striking
			 Federal share of the cost and inserting Corporation share
			 of the cost, including member living allowances, employment-related taxes,
			 health care coverage, and worker's compensation and other necessary operation
			 costs,;
							(iii)by
			 striking may not exceed 75 percent of such cost. and inserting
			 may not exceed—; and
							(iv)by
			 adding at the end the following:
								
									(A)for the first three years in which the
				recipient receives such assistance, 76 percent of such cost;
									(B)for the fourth
				through ninth years in which the recipient receives such assistance, a
				decreasing share of such cost between 76 percent and 50 percent, as established
				by the Corporation in regulation; and
									(C)for the tenth year
				(and each year thereafter) in which the recipient receives such assistance, 50
				percent of such
				cost.
									;
							(B)by striking
			 paragraph (3);
						(C)by redesignating
			 paragraph (2) as paragraph (3); and
						(D)by inserting after
			 paragraph (1) the following:
							
								(2)Alternative
				Corporation share for programs in rural or severely economically distressed
				communitiesUpon approval by
				the Corporation, the Corporation share of the cost, including member living
				allowances, employment-related taxes, health care coverage, and worker’s
				compensation, of carrying out a national service program that receives
				assistance under subsection (a) and that is located in a rural or severely
				economically distressed community may not exceed—
									(A)for the first six
				years in which the recipient receives such assistance, 76 percent of such
				cost;
									(B)for the seventh
				through ninth years in which the recipient receives such assistance, a
				decreasing share of such cost between 76 and 65 percent as established by the
				Corporation in regulation; and
									(C)for the tenth year
				(and each year thereafter) in which the recipient receives such assistance, 65
				percent of such
				cost.
									;
						(E)in paragraph (3)
			 (as so redesignated), in subparagraph (B), by inserting after other
			 Federal sources the following: including funds authorized under
			 Youthbuild (section 173A of the Workforce Investment Act of 1998 (29 U.S.C.
			 2918a)); and
						(F)by adding at the
			 end the following:
							
								(5)Other Federal
				funds
									(A)Recipient
				reportA recipient of
				assistance under section 121 shall report to the Corporation the amount and
				source of any Federal funds used to carry out the program other than those
				provided by the Corporation.
									(B)Corporation
				reportThe Corporation shall
				report to the Committee on Education and Labor of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the Senate on an
				annual basis information regarding each recipient that uses Federal funds other
				than those provided by the Corporation to carry out the program, including
				amounts and sources of other Federal
				funds.
									.
						1302.E–Corps and
			 technical amendments to types of programsSection 122 (42 U.S.C. 12572) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking subsection (b)(1) and
			 inserting subsection (c)(1);
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking including and all that follows
			 through the semicolon at the end and inserting including projects
			 involving urban renewal, sustaining natural resources, or improving human
			 services;;
							(ii)in
			 subparagraph (B), by striking including and inserting and
			 at least 50 percent of whom are; and
							(iii)in
			 subparagraph (C)(i), by inserting , including mentoring before
			 the semicolon;
							(C)in paragraph
			 (6)—
							(i)in
			 subparagraph (B), by striking ; or and inserting a
			 semicolon;
							(ii)in
			 subparagraph (C), by striking the period and inserting ; or;
			 and
							(iii)by
			 adding at the end the following:
								
									(D)students participating in service-learning
				programs at an institution of higher
				education.
									;
							(D)in paragraph
			 (7)(A), by inserting , including elementary and secondary education, and
			 other professions such as those in health care, criminal justice, environmental
			 stewardship and conservation, or public safety before the
			 semicolon;
						(E)in paragraph (8)(C), by striking
			 nonprofit;
						(F)in paragraph (9), by striking
			 between the ages of 16 and 24 and inserting between the
			 ages of 16 and 25;
						(G)in paragraph (10), by striking
			 gifted young adults and all that follows through the period at
			 the end and inserting
							
								school-age youth and
			 young adults of all backgrounds, including gifted youth, along with established
			 successful entrepreneurs of all backgrounds and professions from the community
			 in which the program exists to—(A)train the
				participants in utilizing problem-solving, entrepreneurship, and communication
				skills to design solutions to community problems; and
								(B)collaborate with
				stakeholders in the communities to implement the solutions devised by the
				participants in subparagraph
				(A).
								;
						(H)in paragraph
			 (12)(A), by striking learning and recreation and inserting
			 learning, recreation, and mentoring;
						(I)in paragraph (13), by striking and
			 to combat rural poverty, including and inserting , including the
			 issues of rural poverty,;
						(J)by redesignating
			 paragraph (15) as paragraph (19); and
						(K)by inserting after paragraph (14) the
			 following:
							
								(15)An E–Corps program that involves
				participants who provide services in a community by developing and assisting in
				carrying out technology programs which seek to increase access to technology
				and the benefits thereof in such community.
								(16)A program that engages citizens in public
				safety, public health, and emergency and disaster preparedness, and may include
				the recruitment and placing of qualified participants in positions to be
				trainees as law enforcement officers, firefighters, search and rescue
				personnel, and emergency medical service workers, and may engage Federal,
				State, and local stakeholders in collaboration to organize more effective
				responses to issues of public safety and public health, emergencies, and
				disasters.
								(17)A program, initiative, or partnership that
				seeks to expand the number of mentors for youths (including by recruiting
				high-school and college-aged individuals to enter into mentoring
				relationships), including mentors for disadvantaged youths, either through
				provision of direct mentoring services, provision of supportive services to
				direct mentoring service organizations (in the case of a partnership), or
				through the creative utilization of current and emerging technologies to
				connect youth with mentors.
								(18)A program that
				has the primary purpose of re-engaging court-involved youth and adults with the
				goal of reducing
				recidivism.
								;
						(2)by redesignating
			 subsections (b) and (c) as (c) and (d), respectively;
					(3)by
			 inserting after subsection (a) the following:
						
							(b)Innovative
				programs To meet the needs of veterans
								(1)In
				generalFrom funds appropriated under section 501(a)(2), the
				Corporation shall reserve up to 3 percent for competitive grants to eligible
				recipients under subsection (a) for the development, either directly or through
				subgrants to other entities, of innovative initiatives to address the unique
				needs of veterans.
								(2)ApplicationTo
				be eligible to receive a grant under this subsection, an entity described in
				paragraph (1) shall submit an application at such time, in such manner, and
				containing such information as the Corporation may require.
								(3)ActivitiesEntities
				receiving grants under this subsection shall use funds to develop initiatives
				that—
									(A)recruit veterans,
				particularly returning veterans, into service opportunities;
									(B)promote
				community-based efforts to meet the unique needs of military families while a
				member of the family is deployed; and
									(C)promote
				community-based efforts to meet the unique needs of military families when a
				member of the family returns from a
				deployment.
									;
					(4)in subsection (c)
			 (as so redesignated), in paragraph (4), by inserting after out-of-school
			 youths, the following: disadvantaged youths,;
					(5)in subsection (d) (as so redesignated), in
			 paragraph (1)—
						(A)in subparagraph
			 (A), by striking subsection (b) or (d) of; and
						(B)by adding at the
			 end the following new subparagraph:
							
								(C)Priority for
				veteransPriorities
				established under subparagraphs (A) and (B) shall include priorities for
				programs that—
									(i)recruit veterans,
				particularly returning veterans, into service opportunities;
									(ii)promote
				community-based efforts to meet the unique needs of military families while a
				member of the family is deployed; and
									(iii)promote
				community-based efforts to meet the unique needs of military families when a
				member of the family returns from a
				deployment.
									;
				and
						(6)by adding at the
			 end the following:
						
							(e)Requirements for
				tutors
								(1)In
				generalExcept as provided in paragraph (2), the Corporation
				shall require that each recipient of assistance under the national service laws
				that operates a tutoring program involving elementary or secondary school
				students certifies that individuals serving in approved national service
				positions as tutors in such program have—
									(A)either—
										(i)obtained their
				high school diploma; or
										(ii)passed a
				proficiency test demonstrating that such individuals have the skills necessary
				to achieve program goals; and
										(B)have successfully
				completed pre- and in-service training for tutors.
									(2)ExceptionThe
				requirements in paragraph (1) do not apply to an individual serving in an
				approved national service position who is enrolled in an elementary or
				secondary school and is providing tutoring services through a structured,
				school-managed cross-grade tutoring program.
								(f)Requirements for
				tutoring programsEach tutoring program that receives assistance
				under the national service laws shall—
								(1)offer a curriculum
				that is high quality, research-based, and consistent with the State academic
				content standards required by section 1111 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6311) and the instructional program of the
				local educational agency; and
								(2)offer high
				quality, research-based pre- and in-service training for tutors.
								(g)Citizenship
				trainingThe Corporation
				shall establish requirements for recipients of assistance under the national
				service laws relating to the promotion of citizenship and civic engagement,
				that are consistent with the principles on which citizenship programs
				administered by U.S. Citizenship and Immigration Services are based, among
				individuals enrolled in approved national service positions and approved summer
				of service
				positions.
							.
					1303.Types of
			 positionsSection 123 (42
			 U.S.C. 12573) is amended—
					(1)in paragraph
			 (2)(A) by inserting after subdivision of a State, the following:
			 a Territory,; and
					(2)in paragraph (5)
			 by inserting National before Civilian Community
			 Corps.
					1304.Conforming
			 repeal relating to training and technical assistanceSection 125 (42 U.S.C. 1257) is
			 repealed.
				1305.Assistance to
			 State Commissions; challenge grantsSection 126 (42 U.S.C. 12576) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking $125,000 and $750,000 and inserting $200,000
			 and $825,000; and
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Matching
				requirementIn making grants to a State under this subsection,
				the Corporation shall require the State to provide matching funds of $1 from
				non-Federal sources for every $1 provided by the Corporation.
								(3)AlternativeNotwithstanding
				paragraph (2), the Chief Executive Officer may permit a State that demonstrates
				hardship or a new State Commission to use an alternative match as
				follows:
									(A)First
				$100,000For the first $100,000 of grant amounts provided by the
				Corporation, a State shall not be required to provide matching funds.
									(B)Amounts greater
				than $100,000For grant amounts of more than $100,000 and not
				exceeding $200,000 provided by the Corporation, a State shall provide $1 from
				non-Federal sources for every $2 provided by the Corporation.
									(C)Amounts greater
				than $200,000For grant amounts of more than $200,000 provided by
				the Corporation, a State shall provide $1 from non-Federal sources for every $1
				provided by the Corporation.
									;
				and
						(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking to national service programs that receive assistance under
			 section 121 and inserting to programs supported under the
			 national service laws; and
						(B)by striking
			 paragraph (3) and inserting the following:
							
								(3)Amount of
				assistanceA challenge grant under this subsection may provide,
				for an initial 3-year grant period, not more than $1 of assistance under this
				subsection for each $1 in cash raised from private sources by the program
				supported under the national service laws in excess of amounts required to be
				provided by the program to satisfy matching funds requirements. After an
				initial 3-year grant period, grants under this subsection may provide not more
				than $1 of assistance for each $2 in cash raised from private sources by the
				program in excess of amounts required to be provided by the program to satisfy
				matching funds requirements. The Corporation may permit the use of local or
				State funds as matching funds if the Corporation determines that such use would
				be equitable due to a lack of available private funds at the local level. The
				Corporation shall establish a ceiling on the amount of assistance that may be
				provided to a national service program under this
				subsection.
								.
						1306.Allocation of
			 assistance to States and other eligible entitiesSection 129 (42 U.S.C. 12581) is amended to
			 read as follows:
					
						129.Provision of
				assistance and approved national service positions
							(a)1–Percent
				Allotment for Certain TerritoriesOf the funds allocated by the
				Corporation for provision of assistance under section 121(a) for a fiscal year,
				the Corporation shall reserve 1 percent for grants to the United States Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands upon approval by the Corporation of an application submitted under
				section 130. The amount allotted as a grant to each such Territory under this
				subsection for a fiscal year shall be equal to the amount that bears the same
				ratio to 1 percent of the allocated funds for that fiscal year as the
				population of the Territory bears to the total population of such
				Territories.
							(b)Allotment for
				Indian TribesOf the funds
				allocated by the Corporation for provision of assistance under section 121(a)
				for a fiscal year, the Corporation shall reserve at least 1 percent for grants
				to Indian tribes, to be allotted by the Corporation on a competitive
				basis.
							(c)Allotment for
				competitive grantsOf the
				funds allocated by the Corporation for provision of assistance under section
				121(a) for a fiscal year and subject to section 133(d)(3), the Corporation
				shall reserve up to 62.7 percent for grants awarded on a competitive basis to
				States for national service programs and to nonprofit organizations seeking to
				operate a national service program in 2 or more States.
							(d)Allotment to
				Certain States on Formula Basis
								(1)GrantsOf
				the funds allocated by the Corporation for provision of assistance under
				subsection (a) of section 121 for a fiscal year, the Corporation shall make a
				grant to each of the several States, the District of Columbia, and the
				Commonwealth of Puerto Rico that submits an application under section 130 that
				is approved by the Corporation.
								(2)AllotmentsThe
				amount allotted as a grant to each such State under this subsection for a
				fiscal year shall be equal to the amount that bears the same ratio to 35.3
				percent of the allocated funds for that fiscal year as the population of the
				State bears to the total population of the several States, the District of
				Columbia, and the Commonwealth of Puerto Rico, in compliance with paragraph
				(3).
								(3)Minimum
				amountNotwithstanding
				paragraph (2), the minimum grant made available to each State approved by the
				Corporation under paragraph (1) for each fiscal year must be at least $600,000,
				or 0.5 percent of the amount allocated for the State formula under this
				section, whichever is greater.
								(e)Effect of
				Failure To ApplyIf a State
				or Territory fails to apply for, or fails to give notice to the Corporation of
				its intent to apply for an allotment under this section, or the Corporation
				does not approve the application consistent with section 133, the Corporation
				may use the amount that would have been allotted under this section to the
				State or Territory to—
								(1)make grants (and
				provide approved national service positions in connection with such grants) to
				other grantmaking entities under section 121 that propose to carry out national
				service programs in such State or Territory; and
								(2)make a reallotment
				to other States or Territories with approved applications submitted under
				section 130, to the extent grant-making entities do not apply as described in
				paragraph (1).
								(f)Application
				RequiredThe allotment of assistance and approved national
				service positions to a recipient under this section shall be made by the
				Corporation only pursuant to an application submitted by a State or other
				applicant under section 130.
							(g)Approval of
				Positions Subject to Available FundsThe Corporation may not
				approve positions as approved national service positions under this subtitle
				for a fiscal year in excess of the number of such positions for which the
				Corporation has sufficient available funds in the National Service Trust for
				that fiscal year, taking into consideration funding needs for national service
				educational awards under subtitle D based on completed service. If
				appropriations are insufficient to provide the maximum allowable national
				service educational awards under subtitle D for all eligible participants, the
				Corporation is authorized to make necessary and reasonable adjustments to
				program rules.
							(h)Sponsorship of
				Approved National Service Positions
								(1)Sponsorship
				authorizedThe Corporation may enter into agreements with persons
				or entities who offer to sponsor national service positions for which the
				person or entity will be responsible for supplying the funds necessary to
				provide a national service educational award. The distribution of these
				approved national service positions shall be made pursuant to the agreement,
				and the creation of these positions shall not be taken into consideration in
				determining the number of approved national service positions to be available
				for distribution under this section.
								(2)Deposit of
				contributionFunds provided pursuant to an agreement under
				paragraph (1) shall be deposited in the National Service Trust established in
				section 145 until such time as the funds are needed.
								(i)Reservation of
				Funds for Special AssistanceFrom amounts appropriated for a
				fiscal year pursuant to the authorization of appropriations in section
				501(a)(2) and subject to the limitation in such section, the Corporation may
				reserve such amount as the Corporation considers to be appropriate for the
				purpose of making assistance available under section 126.
							(j)Reservation of
				Funds To Increase the Participation of Individuals With
				DisabilitiesFrom amounts appropriated for a fiscal year pursuant
				to the authorization of appropriations in section 501(a)(2) and subject to the
				limitation in such section, the Chief Executive Officer shall reserve an amount
				that is not less than 1 percent of such amount (except that the amount reserved
				may not exceed $10,000,000), in order to make grants to public or private
				nonprofit organizations to increase the participation of individuals with
				disabilities in national service and for demonstration activities in
				furtherance of this
				purpose.
							.
				1307.Additional
			 authorityPart II of subtitle
			 C of title I is amended by inserting after section 129 (42 U.S.C. 12581) the
			 following:
					
						129A.Education
				awards only program
							(a)In
				GeneralFrom amounts appropriated for a fiscal year to provide
				financial assistance under this subtitle and consistent with the restriction in
				subsection (b), the Corporation may, through fixed amount grants under
				subsection (d), provide operational assistance to programs that receive
				approved national service positions but do not receive funds under section
				121(a).
							(b)Limit on
				Corporation Grant FundsOperational support under this section may
				not exceed $600 per individual enrolled in an approved national service
				position and may reach $800 per individual if the program supports at least 50
				percent disadvantaged youth.
							(c)Inapplicable
				ProvisionsThe following provisions shall not apply to programs
				funded under this section:
								(1)The limitation on
				administrative costs under section 121(d).
								(2)The matching funds
				requirements under section 121(e).
								(3)The living
				allowance and other benefits under sections 131(e) and section 140 (other than
				individualized support services for disabled members under section
				140(f)).
								(d)Fixed amount
				grants
								(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
								(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
									(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
									(B)based on the
				nature or design of the grant, any assistance provided by the Corporation can
				be reasonably presumed to be expended on reasonable and necessary costs.
									129B.Pilot authority for
				member-selected national service positions
							(a)Authority
								(1)In
				generalFrom the amounts appropriated for a fiscal year under
				this subtitle and consistent with the restriction in subsection (b), the
				Corporation may provide fixed amount grants on a competitive basis to up to 10
				State Commissions to support member-selected approved national service
				positions.
								(2)LimitationThe
				Corporation shall award grants under paragraph (1) to support not more than 500
				approved national service positions among the participating States.
								(b)Limits on
				Corporation grant funds
								(1)In
				generalGrants awarded under subsection (a)(1) shall not exceed
				$600 per individual enrolled in an approved national service position under
				this section.
								(2)Use of grant
				fundsGrants received by State Commissions under subsection
				(a)(1)—
									(A)shall not be
				distributed to organizations receiving participants with approved national
				service positions under this section; and
									(B)may—
										(i)be
				used for oversight activities and mechanisms for the service sites as
				determined by the State Commission or the Corporation, which may include site
				visits;
										(ii)be used for
				activities to augment the experience of AmeriCorps participants in approved
				national service positions under this section, including activities to engage
				such participants in networking opportunities with other AmeriCorps
				participants; and
										(iii)be used for
				recruitment or training activities for participants in approved national
				service positions under this section.
										(c)State Commission
				application
								(1)In
				generalA State Commission desiring to receive a grant under
				subsection (a)(1) shall submit an application to the Corporation at such time,
				in such manner, and containing such information as the Corporation shall
				determine appropriate.
								(2)ApprovalThe
				Corporation shall approve each application under paragraph (1) in accordance
				with section 130(d).
								(d)Selection of
				participants
								(1)ApplicantsParticipants
				desiring to receive an approved national service position under this section
				shall submit an application to the State Commission at such time and in such
				manner as the State Commission determines appropriate. The application shall
				contain—
									(A)a position
				description that includes—
										(i)the unmet human,
				educational, public safety, or environmental need or needs that will be met by
				the participant; and
										(ii)a
				description of the activities and responsibilities that will be carried out by
				the participant;
										(B)a description of
				the organization operating the service site where the applicant intends to
				complete the service described in subparagraph (A);
									(C)a description of
				the support that will be provided by the organization to the participant to
				complete the activities described in subparagraph (A);
									(D)the evidence of
				community support for the activities described in subparagraph (A);
									(E)a certification
				from the organization operating the service site that the organization is
				accepting the participant to perform the service outlined in subparagraph
				(A);
									(F)a certification
				from the organization operating the service site that the organization
				satisfies qualification criteria established by the Corporation or the State
				Commission, including standards relating to organizational capacity, financial
				management, and programmatic oversight; and
									(G)any other
				information that the Corporation and the State Commission deems
				necessary.
									(2)ResidencyA
				participant may apply for approved national service positions under this
				section in States other than the State in which the participant resides.
								(e)Organization
				requirementsThe Corporation and the State Commissions shall
				ensure that the organizations receiving participants with approved national
				service positions under this section—
								(1)maintain not more
				than 5 full-time staff and not more than 5 part-time staff;
								(2)are not
				duplicating service provided by an existing AmeriCorps grantee in the same
				community;
								(3)are located in a
				community where no Intermediary AmeriCorps grants recipient is operating;
				and
								(4)have not applied to
				receive assistance under this subtitle.
								(f)Failure To
				complyIf an organization receiving a participant with an
				approved national service position under this section fails to comply with
				terms and conditions established by the State Commission and the
				Corporation—
								(1)the organization
				shall not be eligible to receive such a participant, or receive an AmeriCorps
				grant under section 121, for not less than 5 years; and
								(2)the State
				Commission shall have the right to remove such a participant from the
				organization and relocate that individual to another site.
								(g)Receipt of
				financial assistanceAn organization that receives participants
				with approved national service positions under this section shall not be
				considered a recipient of Federal financial assistance based on receiving such
				participants.
							(h)DefinitionFor
				the purpose of this section, the term Intermediary AmeriCorps grants
				recipient means any organization that serves as a conduit between the
				Corporation and other unaffiliated organizations operating service
				sites.
							.
				1308.State
			 selection of programsSection
			 130 (42 U.S.C. 12582) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting after
			 State, the following: Territory,; and
						(B)by striking
			 institution of higher education, or Federal agency and inserting
			 or institution of higher education;
						(2)in subsection
			 (b)(9) by striking section 122(c) and inserting section
			 122(d);
					(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking jobs or positions and inserting proposed
			 positions; and
							(ii)by
			 striking , including and all that follows through the period at
			 the end and inserting a period;
							(B)in paragraph (2)
			 by inserting proposed before minimum; and
						(C)by adding at the end the following:
							
								(3)In the case of a nonprofit organization
				operating programs in 2 or more States, a description of the manner and extent
				to which the State Commissions of each State in which the nonprofit
				organization intends to operate were consulted and the nature of the
				consultation.
								;
						(4)in subsection
			 (e)(2) by striking were selected and inserting were or
			 will be selected;
					(5)in subsection
			 (f)—
						(A)in paragraph (1),
			 by striking a program applicant and inserting an
			 applicant; and
						(B)in paragraph
			 (2)—
							(i)in
			 the heading, by striking Program
			 applicant and inserting Applicant;
							(ii)in
			 the matter preceding subparagraph (A), by striking program
			 applicant and inserting applicant;
							(iii)in
			 subparagraph (A)—
								(I)by inserting after
			 subdivision of a State, the following:
			 Territory,; and
								(II)by striking
			 institution of higher education, or Federal agency and inserting
			 or institution of higher education; and
								(iv)in
			 subparagraph (B)—
								(I)by inserting after
			 subdivision of a State, the following:
			 Territory,; and
								(II)by striking institution of higher
			 education, or Federal agency and inserting or institution of
			 higher education; and
								(6)in subsection (g),
			 by striking the period and inserting or is already receiving financial
			 assistance from the Corporation..
					1308A.National service
			 program assistance requirementsSection 131(c)(3) (42 U.S.C. 12583(c)(3)) is
			 amended to read as follows:
					
						(3)in the case of a program that is not funded
				through a State, including programs operated by nonprofit organizations seeking
				to operate a national service program in 2 or more States—
							(A)consult with and
				coordinate with the State Commission for the State in which the program
				operates; and
							(B)obtain written
				confirmation from the State Commission that the applicant seeking assistance
				under this Act has consulted with and coordinated with the State Commission
				when seeking to operate a program in that
				State.
							.
				1309.Consideration
			 of applicationsSection 133
			 (42 U.S.C. 12585) is amended—
					(1)in subsection (c)(6), insert after
			 subparagraph (E) the following:
						
							(F)Areas that have a mortgage foreclosure rate
				greater than the national average mortgage foreclosure rate for the most recent
				12 months for which satisfactory data are
				available.
							;
					(2)in subsection
			 (b)(2)(B), by striking jobs or;
					(3)in subsection (c),
			 by redesignating paragraph (8) as paragraph (9) and inserting after paragraph
			 (7) the following:
						
							(8)The extent to
				which the program generates the involvement of
				volunteers.
							;
					(4)in subsection (d), in paragraph (2)—
						(A)in the matter
			 preceding subparagraph (A), strike the Corporation may include—
			 and insert the Corporation—; and
						(B)by striking
			 subparagraphs (A) through (G) and inserting the following:
							
								(A)shall include national service programs
				that—
									(i)recruit veterans,
				particularly returning veterans, into service opportunities;
									(ii)promote
				community-based efforts to meet the unique needs of military families while a
				member of the family is deployed; and
									(iii)promote
				community-based efforts to meet the unique needs of military families when a
				member of the family returns from a deployment; and
									(B)may
				include—
									(i)national service
				programs that conform to the national service priorities in effect under
				section 122(d);
									(ii)innovative
				national service programs;
									(iii)national service
				programs that are well established in one or more States at the time of the
				application and are proposed to be expanded to additional States using
				assistance provided under section 121;
									(iv)grant programs in
				support of other national service programs if the grant programs are to be
				conducted by nonprofit organizations with a demonstrated and extensive
				expertise in the provision of services to meet human, educational,
				environmental, or public safety needs; and
									(v)professional corps
				programs described in section
				122(a)(8).
									;
				and
						(5)by amending subsection (d)(3) to read as
			 follows:
						
							(3)Additional
				priorityIn making a
				competitive distribution under section 129(c), the Corporation—
								(A)shall solicit and
				consider the view of a State Commission regarding any application for
				assistance to operate a national service program within the State; and
								(B)may give priority
				to a national service program that is—
									(i)proposed in an
				application submitted by a State Commission; and
									(ii)not one of the
				types proposed in paragraph (2),
									if the
				State Commission provides an adequate explanation of the reasons why it should
				not be a priority of such State to carry out any of such types of programs in
				the
				State..
					1310.Description of
			 participantsSection 137 (42
			 U.S.C. 12591) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5),
			 respectively;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking paragraph (4) and inserting paragraph
			 (3); and
						(B)in paragraph (2),
			 by striking between the ages of 16 and 25 and inserting a
			 16-year-old out of school youth or an individual between the ages of 17 and
			 25; and
						(3)in subsection (c),
			 by striking (a)(5) and inserting (a)(4).
					1311.Selection of
			 national service participantsSection 138 (42 U.S.C. 12592) is
			 amended—
					(1)in subsection (a)
			 by striking conducted by the State and all that follows through
			 or other entity and inserting conducted by the
			 entity; and
					(2)in
			 subsection (e)(2)(C) by inserting before the semicolon at the end the
			 following: , particularly those who were considered at the time of their
			 service disadvantaged youth.
					1312.Terms of
			 serviceSection 139 (42 U.S.C.
			 12593) is amended—
					(1)in subsection
			 (b)(1), by striking not less than 9 months and;
					(2)in
			 subsection (b)(2), by striking during a period of— and all that
			 follows through the period at the end and inserting during a period of
			 not more than 2 years.; and
					(3)in
			 subsection (c)—
						(A)in paragraph
			 (1)(A), by striking as demonstrated by the participant and
			 inserting as determined by the organization responsible for granting a
			 release, if the participant has otherwise performed satisfactorily and has
			 completed at least 15 percent of the original term of service;
						(B)in paragraph
			 (2)(A), by striking provide to the participant that portion of the
			 national service educational award and inserting certify the
			 participant’s eligibility for that portion of the national service educational
			 award; and
						(C)in paragraph
			 (2)(B), by striking to allow return to the program with which the
			 individual was serving in order.
						1313.Adjustments to
			 living allowanceSection 140
			 (42 U.S.C. 12594) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking paragraph (3) and inserting paragraphs (2)
			 and (3);
						(B)by striking
			 paragraph (2);
						(C)by redesignating
			 paragraph (3) as (2);
						(D)by inserting after
			 paragraph (2) (as so redesignated) the following:
							
								(3)Federal
				work-study studentsThe
				living allowance that may be provided to an individual whose term of service
				includes hours for which the individual receives Federal work study wages shall
				be reduced by the amount of the individual's Federal work study
				award.
								;
				and
						(E)in paragraph (4), by
			 striking a reduced term of service under section 139(b)(3) and
			 inserting a term of service that is less than 12 months;
						(2)in subsection (b),
			 by striking shall include an amount sufficient to cover 85 percent of
			 such taxes and all that follows through the period at the end and
			 inserting may be used to pay such taxes.;
					(3)in subsection
			 (c)—
						(A)in paragraph (1)
			 by adding and at the end;
						(B)by striking
			 paragraph (2); and
						(C)by redesignating
			 paragraph (3) as (2);
						(4)in subsection
			 (d)(1), by striking the second sentence; and
					(5)by striking
			 subsections (g) and (h).
					DAmendments to
			 Subtitle D (National Service Trust and
			 Provision of National Service Educational Awards)
				1401.Availability
			 of funds in the National Service TrustSection 145 (42 U.S.C. 12601) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(B), by striking section 148(e) and inserting section
			 148(f); and
						(B)in paragraph (2),
			 by striking pursuant to section 196(a)(2) and inserting
			 pursuant to section 196(a)(2), if the terms of such donations direct
			 that they be deposited in the National Service Trust; and
						(2)in
			 subsection (c), by striking “for payments of national service educational
			 awards in accordance with section 148.” and inserting “for—
						
							(1)payments of summer
				of service educational awards and national service educational awards in
				accordance with section 148; and
							(2)payments of
				interest in accordance with section
				148(f).
							.
					1402.Individuals
			 eligible to receive a national service educational award from the
			 TrustSection 146 (42 U.S.C.
			 12602) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking if the individual and
			 inserting if the organization responsible for an individual’s
			 supervision certifies that the individual;
						(B)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
							
								(1)met the applicable
				eligibility requirements for the position; and
								(2)(A)successfully completed
				the required term of service described in subsection (b) in an approved
				national service position; or
									(B)(i)satisfactorily performed
				prior to being granted a release for compelling personal circumstances under
				section 139(c); and
										(ii)served at least 15 percent of the
				required term of service described in subsection (b);
				and
										;
				and
						(C)by redesignating
			 paragraph (4) as paragraph (3);
						(2)by striking
			 subsection (c) and inserting the following:
						
							(c)Limitation on
				Receipt of National Service Educational AwardsAn individual may
				not receive, in national service educational awards, more than an amount equal
				to the aggregate value of 2 such awards for full-time service. The aggregate
				value of summer of service educational awards that an individual receives shall
				have no effect on the aggregate value of national service educational awards
				the individual may receive.
							;
				
					(3)in subsection
			 (d)—
						(A)in paragraph (1) by
			 inserting after national service educational award the
			 following: or a summer of service educational award; and
						(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A), and in subparagraph (A), by inserting
			 after national service educational award the following:
			 or a summer of service educational award;
							(ii)in
			 subparagraph (A) by striking or at the end;
							(iii)in
			 subparagraph (B) by striking the period at the end and inserting ;
			 or; and
							(iv)by
			 adding at the end the following:
								
									(C)in the case of a
				summer of service educational award, is enrolled at an eligible institution of
				higher education under section 148(c) or an educational institution described
				under section 148(a)(4) and failed to expend the full amount of that award
				during the original 7-year period.
									;
				and
							(4)in subsection
			 (e)(1)—
						(A)by inserting after
			 qualifying under this section the following: or under
			 section 118(c)(8); and
						(B)by inserting after
			 to receive a national service educational award the following:
			 or a summer of service educational award.
						1403.Determination of
			 the amount of national service educational awardsSection 147 (42 U.S.C. 12603) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 a value, for each of not more than 2 of such terms of service, equal to
			 90 percent of— and inserting a value of— ; and
						(B)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)$4,825, for fiscal
				year 2008;
								(2)$4,925, for fiscal
				year 2009;
								(3)$5,025, for fiscal
				year 2010;
								(4)$5,125, for fiscal
				year 2011; and
								(5)$5,225, for fiscal
				year 2012 and each fiscal year
				thereafter.
								;
				and
						(2)in subsection (b), by inserting after
			 for each of not more than 2 of such terms of service the
			 following: in the period of one year.
					1404.Disbursement
			 of educational awardsSection
			 148 (42 U.S.C. 12604) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by striking cost of attendance and inserting cost of
			 attendance or other educational expenses;
						(B)in paragraph (3),
			 by striking and;
						(C)by redesignating
			 paragraph (4) as paragraph (6);
						(D)by inserting after
			 paragraph (3) the following:
							
								(4)to pay expenses
				incurred in enrolling in an educational institution or training establishment
				that meets the requirements of chapter 36 of title 38, United States Code (38
				U.S.C. 3451 et seq.);
								(5)for a recipient of a summer of service
				educational award under section 118(c)(8)(C), to pay expenses incurred in
				enrolling in a college preparatory program in accordance with subsection (e);
				and
								;
				and
						(E)in paragraph (6)
			 (as so redesignated) by striking subsection (e) and inserting
			 subsection (f);
						(2)in subsection
			 (b)(1) by inserting after the national service educational award of the
			 individual the following: , or an eligible individual under
			 section 118(c)(8) who received a summer of service educational award for a
			 project that began after the individual completed grade 10 and desires to apply
			 that summer of service educational award,;
					(3)in subsection
			 (b)(2) by inserting after the national service educational award
			 the following: or the summer of service educational award, as
			 applicable,;
					(4)in subsection
			 (b)(5) by inserting after the national service educational award
			 the following: or the summer of service educational award, as
			 applicable;
					(5)in subsection
			 (b)(7)—
						(A)in subparagraph
			 (A), by striking , other than a loan to a parent of a student pursuant
			 to section 428B of such Act (20 U.S.C. 1078–2); and and inserting a
			 semicolon;
						(B)in subparagraph (B),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(C)any loan (other
				than a loan described in subparagraph (A) or (B)) determined by an institution
				of higher education to be necessary to cover a student’s educational expenses
				and made, insured, or guaranteed by—
									(i)an
				eligible lender, as defined in section 435 of the
				Higher Education Act of 1965 (20
				U.S.C. 1085);
									(ii)the direct
				student loan program under part D of title IV of such Act;
									(iii)a State agency;
				or
									(iv)a
				lender otherwise determined by the Corporation to be eligible to receive
				disbursements from the National Service
				Trust.
									;
						(6)in subsection
			 (c)(1), by inserting after national service educational award
			 the following: , or an eligible individual under section 118(c)(8) who
			 desires to apply the individual’s summer of service educational
			 award,;
					(7)in subsection
			 (c)(2)(A), by inserting after national service educational award
			 the following: or summer of service educational award, as
			 applicable,;
					(8)in subsection
			 (c)(2)(C)(iii), by inserting after national service educational awards
			 received under this subtitle the following: or summer of service
			 educational awards received under section 118(c)(8);
					(9)in subsection
			 (c)(3), by inserting after national service educational awards
			 the following: and summer of service educational awards;
					(10)in subsection
			 (c)(5)—
						(A)by inserting after
			 national service educational award the following: , or
			 summer of service educational award, as applicable,; and
						(B)by inserting after
			 additional the following: summer of service educational
			 awards and additional;
						(11)in subsection
			 (c)(6), by inserting after national service educational award
			 the following: and summer of service educational award;
					(12)in subsection
			 (d), by inserting after national service educational awards the
			 following: and summer of service educational awards;
					(13)by redesignating
			 subsections (e), (f), and (g) as (f), (g), and (h), respectively;
					(14)by
			 inserting after subsection (d) the following:
						
							(e)Use of summer of
				service educational award To pay college preparatory expenses
								(1)Application of
				eligible individualsAn
				eligible individual under section 118(c)(8), or the parents or legal guardian
				of such an individual, who desires to apply the summer of service educational
				award of the individual to the payment of expenses incurred in enrolling in a
				college preparatory program shall, on a form prescribed by the Corporation,
				submit an application to the college preparatory program in which the
				individual will be enrolled that contains such information as the Corporation
				may require to verify the individual’s eligibility.
								(2)Submission of
				requests for payment by programA college preparatory program
				that receives one or more applications under paragraph (1) shall submit to the
				Corporation a statement, in a manner prescribed by the Corporation,
				that—
									(A)identifies each
				eligible individual filing an application under paragraph (1) for a
				disbursement of the individual’s summer of service educational award under this
				subsection;
									(B)specifies the
				amounts for which such eligible individuals are qualified for disbursement;
				and
									(C)certifies
				that—
										(i)the college
				preparatory program is operated by a for-profit or non-profit organization with
				a track record of success in implementing college preparatory programs that
				collaborate with local educational agencies and adequately prepare secondary
				school students for admission to an institution of higher education without
				need for remediation;
										(ii)the college
				preparatory program has been in existence for at least one year prior to an
				eligible individual’s submission of the application under paragraph (1);
				and
										(iii)individuals using summer of service
				educational awards received under section 118(c)(8) to pay the cost of
				enrolling in the college preparatory program do not comprise more than 15
				percent of the total number of individuals enrolled in the program; and
										(D)contains such
				provisions concerning financial compliance and program quality as the
				Corporation may require.
									(3)Disbursement of
				paymentsUpon receipt of a statement from a college preparatory
				program that complies with paragraph (2), the Corporation shall, subject to
				paragraph (4), disburse the total amount of the summer of service educational
				awards for which eligible individuals who have submitted applications to that
				program under paragraph (1) are scheduled to receive. Such disbursement shall
				be made by check or other means that is payable to the program and requires the
				endorsement or other certification by the eligible individual.
								(4)Multiple
				disbursementsThe total amount required to be disbursed to a
				college preparatory program under paragraph (3) for any period of enrollment
				may be disbursed by the Corporation in two or more installments consistent with
				appropriate divisions of such period of enrollment.
								(5)Refund
				rulesThe Corporation shall,
				by regulation, provide for the refund to the Corporation (and the crediting to
				the summer of service educational award of an eligible individual) of amounts
				disbursed to programs for the benefit of eligible individuals who withdraw or
				otherwise fail to complete the period of enrollment for which the assistance
				was provided. Amounts refunded to the Trust pursuant to this paragraph may be
				used by the Corporation to fund additional approved summer of service positions
				under section 118(c)(8).
								(6)Maximum
				awardThe portion of an eligible individual’s total available
				summer of service educational award that may be disbursed under this subsection
				for any period of enrollment shall not exceed the cost of
				attendance.
								;
				
					(15)in subsection (f)
			 (as so redesignated), by striking subsection (b)(6) and
			 inserting subsection (b)(7); and
					(16)in subsection (g)
			 (as so redesignated), by striking Director and inserting
			 Chief Executive Officer.
					1405.Process of
			 approval of national service positions
					(a)In
			 generalSubtitle D of title I
			 (42 U.S.C. 12601 et seq.) is further amended by adding at the end the following
			 new section:
						
							149.Process of
				approval of national service positions
								(a)Timing and
				recording requirements
									(1)In
				generalNotwithstanding subtitles C and D, and any other
				provision of law, in approving a position as an approved national service
				position, the Corporation—
										(A)shall approve the
				position at the time the Corporation—
											(i)enters into an enforceable agreement with
				an individual participant to serve in a program carried out under subtitle E of
				title I of this Act or under title I of the Domestic Volunteer Service Act of
				1973 (42 U.S.C. 4951 et seq.), or a summer of service educational award;
				or
											(ii)except as
				provided in clause (i), awards a grant to (or enters into a contract or
				cooperative agreement with) an entity to carry out a program for which such a
				position is approved under section 123; and
											(B)shall record as an
				obligation an estimate of the net present value of the national service
				educational award associated with the position, based on a formula that takes
				into consideration historical rates of enrollment in such a program, and of
				earning and using national service educational awards for such a program and
				remain available.
										(2)FormulaIn
				determining the formula described in paragraph (1)(B), the Corporation shall
				consult with the Director of the Congressional Budget Office.
									(3)Certification
				reportThe Chief Executive
				Officer of the Corporation shall annually prepare and submit to the Committee
				on Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate a report that contains a
				certification that the Corporation is in compliance with the requirements of
				paragraph (1).
									(4)ApprovalThe
				requirements of this subsection shall apply to each approved national service
				position that the Corporation approves—
										(A)during fiscal year
				2008; and
										(B)during any
				subsequent fiscal year.
										(b)Reserve
				account
									(1)Establishment
				and contents
										(A)EstablishmentNotwithstanding
				subtitles C and D, and any other provision of law, within the National Service
				Trust established under section 145, the Corporation shall establish a reserve
				account.
										(B)ContentsTo
				ensure the availability of adequate funds to support the awards of approved
				national service positions for each fiscal year, the Corporation shall place in
				the account—
											(i)during fiscal year 2008, a portion of the
				funds that were appropriated for fiscal year 2008 or a previous fiscal year
				under section 501(a)(2), were made available to carry out subtitle C, D, or E
				of this title, subtitle A of title I of the Domestic Volunteer Service Act of
				1973, or summer of service under section 118(c)(8), and remain available;
				and
											(ii)during fiscal year 2009 or a subsequent
				fiscal year, a portion of the funds that were appropriated for that fiscal year
				under section 501(a)(2) and were made available to carry out subtitle C, D, or
				E of this title, subtitle A of title I of the Domestic Volunteer Service Act of
				1973, or summer of service under section 111(a)(5), and remain
				available.
											(2)ObligationThe
				Corporation shall not obligate the funds in the reserve account until the
				Corporation—
										(A)determines that the funds will not be
				needed for the payment of national service educational awards associated with
				previously approved national service positions and summer of service
				educational awards; or
										(B)obligates the
				funds for the payment of national service educational awards for such
				previously approved national service positions or summer of service educational
				awards, as applicable.
										(c)AuditsThe
				accounts of the Corporation relating to the appropriated funds for approved
				national service positions, and the records demonstrating the manner in which
				the Corporation has recorded estimates described in subsection (a)(1)(B) as
				obligations, shall be audited annually by independent certified public
				accountants or independent licensed public accountants certified or licensed by
				a regulatory authority of a State or other political subdivision of the United
				States in accordance with generally accepted auditing standards. A report
				containing the results of each such independent audit shall be included in the
				annual report required by subsection (a)(3).
								(d)Availability of
				amountsExcept as provided in subsection (b), all amounts
				included in the National Service Trust under paragraphs (1), (2), and (3) of
				section 145(a) shall be available for payments of national service educational
				awards or summer of service educational awards under section
				148.
								.
					(b)Conforming
			 repealSection 2 of the Strengthen AmeriCorps Program Act (Public
			 Law 108–145; 117 Stat. 844; 42 U.S.C. 12605) is repealed.
					1406.Report on veterans
			 serving in approved national service positionsSubtitle D of title I (42 U.S.C. 12601 et
			 seq.) is further amended by adding at the end the following new section:
					
						150.Report on
				veterans serving in approved national service positions
							(a)In
				generalThe Corporation shall
				report annually to the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate the number and percentage of veterans serving in approved national
				service positions.
							(b)Annual
				goalsIn the report described in subsection (a), the Corporation
				shall outline strategies and goals for increasing the number and percentage of
				veterans serving in approved national service positions each year, including
				strategies being undertaken to recruit veterans to serve in such positions, and
				include an evaluation of progress in meeting such
				goals.
							.
				EAmendments to
			 Subtitle E (National Civilian Community
			 Corps)
				1501.PurposeSection 151 (42 U.S.C. 12611) is amended to
			 read as follows:
					
						151.PurposeIt is the purpose of this subtitle to
				authorize the operation of, and support for, residential and other service
				programs that combine the best practices of civilian service with the best
				aspects of military service, including leadership and team building, to meet
				national and community needs. Such needs to be met under such programs include
				those related to—
							(1)natural and other
				disasters;
							(2)infrastructure improvement;
							(3)environmental stewardship and
				conservation;
							(4)energy conservation; and
							(5)urban and rural
				development.
							.
				1502.Program
			 componentsSection 152 (42
			 U.S.C. 12612) is amended—
					(1)by amending the
			 section heading to read as follows:
						
							152.Establishment
				of National Civilian Community Corps
				Program
							.
					(2)in subsection (a),
			 by striking Civilian Community Corps Demonstration Program and
			 inserting National Civilian Community Corps Program;
					(3)in subsection
			 (b)—
						(A)by striking Civilian Community Corps
			 Demonstration Program and inserting National Civilian Community
			 Corps Program; and
						(B)by striking
			 a Civilian Community Corps and inserting a National
			 Civilian Community Corps;
						(4)in the heading of
			 subsection (c), by striking Programs and inserting
			 Components;
			 and
					(5)in subsection (c),
			 by striking program components are residential programs and all
			 that follows and inserting programs referred to in subsection (b) may
			 include a residential component..
					1503.Eligible
			 participantsSection 153 (42
			 U.S.C. 12613) is amended—
					(1)in
			 subsection (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Program; and
						(B)by striking
			 on Civilian Community Corps and inserting on National
			 Civilian Community Corps;
						(2)in subsection (b),
			 by striking if the person and all that follows through the
			 period at the end and inserting if the person will be at least 18 years
			 of age on or before December 31 in the calendar year in which the individual
			 enrolls in the program.;
					(3)in
			 subsection (c)—
						(A)by striking
			 Backrounds
			 and inserting Backgrounds; and
						(B)by adding at the
			 end the following: The Director shall take appropriate steps, including
			 through collaboration with the Office of Outreach and Recruitment, to increase
			 the percentage of participants in the program who are disadvantaged youth
			 toward 50 percent of all participants by year 2010. The Director shall report
			 to the Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate annually on
			 such efforts, any challenges faced, and the annual participation rates of
			 disadvantaged youth in the program.; and
						(4)by
			 striking subsection (e).
					1504.Summer
			 national service programSection 154 (42 U.S.C. 12614) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Program; and
						(B)by striking
			 on Civilian Community Corps and inserting on National
			 Civilian Community Corps; and
						(2)in subsection (b),
			 by striking shall be and all that follows through the period at
			 the end and inserting shall be from economically and ethnically diverse
			 backgrounds, including youth who are in foster care..
					1505.Team
			 leadersSection 155 (42 U.S.C.
			 12615) is amended—
					(1)by
			 amending the section heading to read as follows:
						
							155.National
				Civilian Community
				Corps
							;
					(2)in subsection
			 (a)—
						(A)by striking
			 Civilian Community Corps Demonstration Program and inserting
			 National Civilian Community Corps Program; and
						(B)by striking
			 the Civilian Community Corps shall and inserting the
			 National Civilian Community Corps shall;
						(3)in subsection
			 (b)—
						(A)by amending the
			 subsection heading to read as follows:
							
								(b)Membership in
				National Civilian Community
				Corps
								;
						(B)in paragraph (1),
			 by inserting National before Civilian Community
			 Corps;
						(C)in paragraph
			 (3)—
							(i)by
			 striking superintendent and inserting campus
			 director; and
							(ii)by
			 striking camp and inserting campus; and
							(D)by adding at the
			 end the following:
							
								(4)Team
				leadersThe Director may select from Corps members individuals
				with prior supervisory or service experience to be team leaders within units in
				the National Civilian Community Corps to perform service that includes leading
				and supervising teams of Corps members. Team leaders shall—
									(A)be selected
				without regard to the age limitation under section 153(b);
									(B)be members of the
				National Civilian Community Corps; and
									(C)be provided the
				rights and benefits applicable to Corps members, except that the limitation on
				the amount of living allowance shall not exceed 10 percent more than the amount
				established under section 158(b).
									;
				
						(4)in subsection
			 (d)—
						(A)by amending the
			 subsection heading to read as follows:
							
								(d)Campuses
								;
						(B)in paragraph
			 (1)—
							(i)by
			 amending the paragraph heading to read as follows:
								
									(1)Units to be
				assigned to
				campuses
									;
							(ii)by
			 striking in camps and inserting in
			 campuses;
							(iii)by
			 striking camp and inserting campus; and
							(iv)by
			 striking in the camps and inserting in the
			 campuses;
							(C)by amending
			 paragraph (2) to read as follows:
							
								(2)Campus
				directorThere shall be a campus director for each campus. The
				campus director is the head of the
				campus.
								;
						(D)in paragraph
			 (3)—
							(i)by
			 amending the paragraph heading to read as follows:
								
									(3)Eligible site for
				campus
									;
							(ii)by
			 striking A camp may be located and inserting A campus
			 must be cost-effective and may, upon the completion of a feasibility study, be
			 located;
							(5)in subsection
			 (e)—
						(A)by amending the
			 paragraph heading to read as follows:
							
								(e)Distribution of
				Units and
				Campuses
								;
						(B)by striking
			 camps are distributed and inserting campuses are
			 cost-effective and are distributed; and
						(C)by striking
			 rural areas and all that follows through the period at the end
			 and inserting rural areas such that each Corps unit in a region can be
			 easily deployed for disaster and emergency response to such region.;
			 and
						(6)in
			 subsection (f)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking superintendent and inserting campus
			 director; and
							(ii)by
			 striking camp both places such term appears and inserting
			 campus;
							(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A), by striking superintendent of a
			 camp and inserting campus director of a campus;
							(ii)in
			 subparagraph (A)—
								(I)by striking
			 superintendent and inserting campus
			 director;
								(II)by striking
			 superintendent’s and inserting campus director’s;
			 and
								(III)by striking
			 camp each place such term appears and inserting
			 campus; and
								(iii)in
			 subparagraph (B), by striking superintendent and inserting
			 campus director; and
							(C)in paragraph (3),
			 by striking camp superintendent and inserting campus
			 director.
						1506.TrainingSection 156 (42 U.S.C. 12616) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 National before Civilian Community Corps;
			 and
						(B)by adding at the
			 end the following: The Director shall ensure that to the extent
			 practicable, each member of the Corps is trained in CPR, first aid, and other
			 skills related to disaster preparedness and response.;
						(2)in subsection
			 (b)(1), by inserting before the period at the end the following: ,
			 including a focus on energy conservation, environmental stewardship or
			 conservation, infrastructure improvement, urban and rural development, or
			 disaster preparedness needs; and
					(3)by amending
			 subsection (c)(2) to read as follows:
						
							(2)Coordination
				with other entitiesMembers
				of the cadre may provide, either directly or through grants, contracts, or
				cooperative agreements, the advanced service training referred to in subsection
				(b)(1) in coordination with vocational or technical schools, other employment
				and training providers, existing youth service programs, other qualified
				individuals, or organizations with expertise in training youth, including
				disadvantaged youth, in the skill areas described in such
				subsection.
							.
				
					1507.Consultation
			 with State CommissionsSection
			 157 (42 U.S.C. 12617) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting National before
			 Civilian Community Corps;
						(B)in paragraph (1),
			 by inserting before the semicolon the following: with specific emphasis
			 on projects in support of infrastructure improvement, disaster relief and
			 recovery, the environment, energy conservation, and urban and rural
			 development; and
						(C)in paragraph (2)
			 by striking service learning and inserting
			 service-learning;
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking and the Secretary of Housing and Urban
			 Development and inserting the Secretary of Housing and Urban
			 Development, the Administrator of the Environmental Protection Agency, the
			 Administrator of the Federal Emergency Management Agency, the Secretary of
			 Energy, the Secretary of Transportation, and the Chief of the United States
			 Forest Service;
						(B)in paragraph
			 (1)(B)—
							(i)by
			 inserting community-based organizations and before
			 representatives of local communities; and
							(ii)by
			 striking camp both places such term appears and inserting
			 campus; and
							(C)in paragraph (2),
			 by inserting State Commissions, before and persons
			 involved in other youth service programs.; and
						(3)in
			 subsection (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking superintendent both places such term appears and
			 inserting campus director; and
							(ii)by
			 striking camp both places such term appears and inserting
			 campus; and
							(B)in paragraph (2),
			 by striking camp superintendents and inserting campus
			 directors.
						1508.Authorized
			 benefits for Corps membersSection 158 (42 U.S.C. 12618) is
			 amended—
					(1)in subsection (a)
			 by inserting National before Civilian Community
			 Corps; and
					(2)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 inserting National before Civilian Community
			 Corps; and
							(ii)by
			 inserting before the colon the following: , as the Director determines
			 appropriate;
							(B)in paragraph (6),
			 by striking Clothing and inserting Uniforms;
			 and
						(C)in paragraph (7),
			 by striking Recreational services and supplies and inserting
			 Supplies.
						1509.Permanent
			 cadreSection 159 (42 U.S.C.
			 12619) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking Civilian Community Corps
			 Demonstration Program and inserting National Civilian Community
			 Corps Program; and
						(B)in paragraph
			 (1)—
							(i)by
			 inserting including those before recommended;
			 and
							(ii)by
			 inserting National before Civilian Community
			 Corps;
							(2)in
			 subsection (b)(1), by inserting National before Civilian
			 Community Corps;
					(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)(B)(i), by inserting National before Civilian
			 Community Corps; and
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 The Director shall establish a permanent cadre of  and inserting
			 The Chief Executive Officer shall establish a permanent cadre that
			 includes the Director and other appointed; and
								(II)by inserting
			 National before Civilian Community Corps;
								(ii)in
			 subparagraph (B), by striking The Director shall appoint the
			 members and inserting The Chief Executive Officer shall consider
			 the recommendations of the Director in appointing the other
			 members;
							(iii)in subparagraph
			 (C)—
								(I)in
			 the matter preceding clause (i), by striking the Director and
			 inserting the Chief Executive Officer;
								(II)in clause (iii)
			 by striking and at the end;
								(III)by redesignating
			 clause (iv) as (v); and
								(IV)by inserting
			 after clause (iii) the following:
									
										(iv)give consideration to retired and other
				former law enforcement, fire, rescue, and emergency personnel, and other
				individuals with backgrounds in disaster preparedness, relief, and recovery;
				and
										;
				and
								(iv)in
			 subparagraph (E)—
								(I)by inserting after
			 techniques the following: , including techniques for
			 working with and enhancing the development of disadvantaged youth,;
			 and
								(II)by striking
			 service learning and inserting service-learning;
			 and
								(C)in the first
			 sentence of paragraph (3), by striking the members and inserting
			 other members.
						1510.Contract and
			 grant authoritySection 161
			 (42 U.S.C. 12621) is amended—
					(1)in subsection (a),
			 by striking perform any program function under this subtitle and
			 inserting carry out the National Civilian Community Corps
			 program; and
					(2)in subsection
			 (b)(2), by inserting National before Civilian Community
			 Corps.
					1511.Other
			 departmentsSection 162 (42
			 U.S.C. 12622) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by inserting National before Civilian
			 Community Corps; and
							(ii)in
			 subparagraph (B)(i), by striking the registry established by and
			 all that follows through the semicolon and inserting the registry
			 established by section 1143a of title 10, United States Code;;
							(B)in paragraph
			 (2)(A), by striking to be recommended for appointment and
			 inserting from which individuals may be selected for appointment by the
			 Director; and
						(C)in paragraph (3),
			 by inserting National before Civilian Community
			 Corps; and
						(2)by striking
			 subsection (b).
					1512.Advisory
			 BoardSection 163 (42 U.S.C.
			 12623) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 Upon the establishment of the Program, there shall also be and
			 inserting There shall be;
						(B)by inserting
			 National before Civilian Community Corps Advisory
			 Board; and
						(C)by striking
			 to assist and all that follows through the period at the end and
			 inserting to assist the Corps in responding rapidly and efficiently in
			 times of natural and other disasters. Consistent with the needs outlined in
			 section 151, the Advisory Board members shall help coordinate activities with
			 the Corps as appropriate, including the mobilization of volunteers and
			 coordination of volunteer centers to help local communities recover from the
			 effects of natural and other disasters.;
						(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (8) and (9) as paragraphs (13) and (14), respectively;
						(B)by inserting after
			 paragraph (7) the following:
							
								(8)The Administrator of the Federal Emergency
				Management Agency.
								(9)The Secretary of
				Transportation.
								(10)The Chief of the
				United States Forest Service.
								(11)The Administrator
				of the Environmental Protection Agency.
								(12)The Secretary of
				Energy.
								;
				and
						(C)in paragraph (13),
			 as so redesignated, by striking industry, and inserting
			 public and private organizations,.
						1513.Annual
			 evaluationSection 164 (42
			 U.S.C. 12624) is amended—
					(1)by inserting
			 National before Civilian Community Corps;
			 and
					(2)by adding at the
			 end the following: Upon completing each such evaluation, the Corporation
			 shall submit to the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Education and Labor of the House of Representatives
			 a report on the evaluation..
					1514.Repeal of
			 funding limitationSection 165
			 (42 U.S.C. 12625) is repealed.
				1515.DefinitionsSection 166 (42 U.S.C. 12626) is
			 amended—
					(1)by striking
			 paragraphs (2), (3), and (9);
					(2)by
			 redesignating paragraphs (4) through (8) as paragraphs (5) through (9),
			 respectively;
					(3)by
			 inserting after paragraph (1) the following:
						
							(2)Campus
				directorThe term campus director, with respect to a
				Corps campus, means the head of the campus under section 155(d).
							(3)CorpsThe
				term Corps means the National Civilian Community Corps required
				under section 155 as part of the Civilian Community Corps Program.
							(4)Corps
				campusThe term Corps campus means the facility or
				central location established as the operational headquarters and boarding place
				for particular Corps units.
							;
				
					(4)in
			 paragraph (5) (as so redesignated), by striking Civilian Community Corps
			 Demonstration Program and inserting National Civilian Community
			 Corps Program;
					(5)in
			 paragraph (6) (as so redesignated), by inserting National before
			 Civilian Community Corps;
					(6)in paragraph (8)
			 (as so redesignated), by striking The terms and all that follows
			 through Demonstration Program and inserting The term
			 Program means the National Civilian Community Corps
			 Program; and
					(7)in paragraph (9)
			 (as so redesignated)—
						(A)in the heading by
			 striking Service
			 learning and inserting Service-learning;
			 and
						(B)in the matter
			 preceding subparagraph (A) by striking service learning and
			 inserting service-learning.
						1516.TerminologySubtitle E of title I (42 U.S.C. 12611 et
			 seq.) is amended—
					(1)by striking the
			 subtitle heading and inserting the following:
						
							ENational Civilian
				Community
				Corps
							;
						and(2)in section 160(a)
			 (42 U.S.C. 12620(a)) by inserting National before
			 Civilian Community Corps.
					FAmendments to
			 Subtitle F (Administrative
			 Provisions)
				1601.Family and
			 medical leaveSection
			 171(a)(1) (42 U.S.C. 12631(a)(1)) is amended by striking with respect to
			 a project and inserting with respect to a project authorized
			 under the national service laws.
				1602.Additional
			 prohibitions on use of fundsSection 174 (42 U.S.C. 12634) is amended by
			 adding at the end the following:
					
						(d)Referrals for
				Federal AssistanceA program may not receive assistance under the
				national service laws for the sole purpose of referring individuals to Federal
				assistance programs or State assistance programs funded in part by the Federal
				government.
						.
				1603.Notice,
			 hearing, and grievance proceduresSection 176 (42 U.S.C. 12636) is
			 amended—
					(1)in subsection
			 (a)(2)(A), by striking 30 days and inserting 1 or more
			 periods of 30 days not to exceed 90 days in total; and
					(2)in
			 subsection (f)—
						(A)in paragraph (1),
			 by striking A State or local applicant and inserting An
			 entity; and
						(B)in paragraph
			 (6)—
							(i)in
			 subparagraph (C), by striking and;
							(ii)by
			 redesignating subparagraph (D) as subparagraph (E); and
							(iii)by
			 inserting after subparagraph (C) the following:
								
									(D)in a grievance
				filed by an individual applicant or participant—
										(i)the
				applicant’s selection or the participant’s reinstatement, as the case may be;
				and
										(ii)other changes in
				the terms and conditions of service;
				and
										.
							1604.Resolution of
			 displacement complaintsSection 177 (42 U.S.C. 12637) is
			 amended—
					(1)in subsections (a)
			 and (b), by striking under this title each place it appears and
			 inserting under the national service laws;
					(2)in subsection
			 (b)(1), by striking employee or position and inserting
			 employee, position, or volunteer (other than a participant under the
			 national service laws); and
					(3)by adding at the
			 end the following:
						
							(f)Parental
				involvement
								(1)In
				generalPrograms that receive
				assistance under the national service laws shall consult with the parents or
				legal guardians of children in developing and operating programs that include
				and serve children.
								(2)Parental
				permissionPrograms that receive assistance under the national
				service laws shall, consistent with State law, before transporting minor
				children, provide the reason for and obtain written permission of the
				children’s
				parents.
								.
					1605.State
			 Commissions on National and Community ServiceSection 178 (42 U.S.C. 12638) is
			 amended—
					(1)in subsection
			 (c)(1), by adding at the end the following:
						
							(J)A representative
				of the volunteer
				sector.
							;
					(2)in
			 subsection (c)(3), by striking , unless the State permits the
			 representative to serve as a voting member of the State Commission or
			 alternative administrative entity;
					(3)by striking
			 subsection (e)(1) and inserting the following:
						
							(1)Preparation of a
				national service plan for the State that—
								(A)is developed
				through an open and public process (such as through regional forums, hearings,
				and other means) that provides for maximum participation and input from
				companies, organizations, and public agencies using service and volunteerism as
				a strategy to meet critical community needs, including programs funded under
				the national service laws;
								(B)covers a 3-year
				period, the beginning of which may be set by the State;
								(C)is subject to
				approval by the chief executive officer of the State;
								(D)includes measurable goals and outcomes for
				the State consistent with those for national service programs as described in
				section 179(a)(1)(A);
								(E)ensures outreach
				to diverse community-based agencies that serve underrepresented populations,
				by—
									(i)using established networks and registries
				at the State level, or establishing such networks and registries; and
									(ii)coordinating with
				the Corporation’s Office of Outreach and Recruitment;
									(F)provides for
				effective coordination of funding applications submitted by the State and
				others within the State under the national service laws;
								(G)is updated
				annually, reflecting changes in practices and policies that will improve the
				coordination and effectiveness of Federal, State, and local resources for
				service and volunteerism within the State; and
								(H)contains such information as the State
				Commission considers to be appropriate or as the Corporation may
				require.
								;
					(4)by redesignating
			 subsections (f) through (j) as subsections (h) through (l),
			 respectively;
					(5)by inserting after
			 subsection (e) the following:
						
							(f)Relief From
				Administrative RequirementsUpon approval of a State plan
				submitted under subsection (e)(1), the Chief Executive Officer may waive, or
				specify alternatives to, administrative requirements (other than statutory
				provisions) otherwise applicable to grants made to States under the national
				service laws, including those requirements identified by a State as impeding
				the coordination and effectiveness of Federal, State, and local resources for
				service and volunteerism within a State.
							(g)State plan for
				baby boomer and older adult volunteer and paid service
								(1)In
				generalNotwithstanding any
				other provision of this section, to be eligible to receive a grant or allotment
				under subtitle B or C or to receive a distribution of approved national service
				positions under subtitle C, a State must work with appropriate State agencies
				and private entities to develop a comprehensive State plan for volunteer and
				paid service by members of the Baby Boom generation and older adults.
								(2)Matters
				includedThe State plan shall include—
									(A)recommendations
				for public policy initiatives, including how to best tap the population of
				members of the Baby Boom generation and older adults as sources of social
				capital and as ways to address community needs;
									(B)recommendations to
				the State unit on aging on—
										(i)a
				marketing outreach plan to businesses;
										(ii)outreach to
				non-profit organizations;
										(iii)the State’s
				Department of Education; and
										(iv)other State
				agencies; and
										(C)recommendations for
				civic engagement and multigenerational activities, such as—
										(i)early childhood
				education, family literacy, and after school programs;
										(ii)respite services
				for older adults and caregivers; and
										(iii)transitions for
				members of the Baby Boom generation and older adults to purposeful work in
				their post career lives.
										(3)Knowledge
				incorporatedThe State plan shall incorporate the current
				knowledge base regarding—
									(A)the economic impact
				of older workers’ roles in the economy;
									(B)the social impact
				of older workers’ roles in the community; and
									(C)the health and
				social benefits of active engagement for members of the Baby Boom generation
				and older adults.
									(4)PublicationThe
				State plan must be made public and be transmitted to the Chief Executive
				Officer.
								;
				and
					(6)in subsection
			 (k)(1) (as redesignated by this section), by striking the period at the end and
			 inserting , consistent with section 174(d)..
					1606.Evaluation and
			 accountabilitySection 179 (42
			 U.S.C. 12639) is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalThe Corporation shall
				provide, directly or through grants or contracts, for the continuing evaluation
				of programs that receive assistance under the national service laws, including
				evaluations that measure the impact of such programs, to determine—
								(1)the effectiveness of programs receiving
				assistance under the national service laws in achieving stated goals and the
				costs associated with such, including—
									(A)an evaluation of performance measures, as
				established by the Corporation in consultation with each grantee receiving
				assistance under the national service laws, which may include—
										(i)number of
				participants enrolled and completing terms of service compared to the stated
				goals of the program;
										(ii)number of
				volunteers recruited from the community in which the program was
				implemented;
										(iii)if applicable
				based on the program design, the number of individuals receiving or benefitting
				from the service conducted;
										(iv)number of
				disadvantaged and underrepresented youth participants;
										(v)sustainability of
				project or program, including measures to ascertain the level of community
				support for the project or program;
										(vi)measures to ascertain the change in
				attitude toward civic engagement among the participants and the beneficiaries
				of the service; and
										(vii)other
				quantitative and qualitative measures as determined to be appropriate by the
				recipient of assistance; and
										(B)review of the
				implementation plan for reaching such measures described in subparagraph (A);
				and
									(2)the effectiveness of the structure and
				mechanisms for delivery of services, such as the effective utilization of the
				participants’ time, the management of the participants, and the ease with which
				recipients were able to receive services, to maximize the cost-effectiveness
				and the impact of such
				programs.
								;
					(2)in subsection
			 (g)—
						(A)in paragraph (3),
			 by striking National Senior Volunteer Corps and inserting
			 National Senior Service Corps; and
						(B)in paragraph (9),
			 by striking to public service and all that follows through the
			 period at the end and inserting to engage in service that benefits the
			 community.; and
						(3)by adding at the
			 end the following:
						
							(j)Reserved Program
				Funds for AccountabilityIn addition to amounts appropriated to
				carry out this section, the Corporation may reserve up to 1 percent of total
				program funds appropriated for a fiscal year under the national service laws to
				support program accountability activities under this section.
							(k)Corrective
				plans
								(1)In
				generalA grantee that fails to reach the performance measures in
				subsection (a)(1)(A) as determined by the Corporation, shall reach an agreement
				with the Corporation on a corrective action plan to achieve the agreed upon
				performance measures.
								(2)Assistance
									(A)New
				programFor a program that
				has received assistance for less than 3 years and is failing to achieve the
				performance measures agreed upon under subsection (a)(1)(A), the Corporation
				shall—
										(i)provide technical
				assistance to the grantee to address targeted performance problems relating to
				the performance measures in subsection (a)(1)(A); and
										(ii)require quarterly
				reports from the grantee on the program’s progress toward achieving the
				performance measures in subsection (a)(1)(A) to the appropriate State,
				Territory, or Indian tribe and the Corporation.
										(B)Established
				programsFor a program that has received assistance for 3 years
				or more and is failing to achieve the performance measures agreed upon under
				subsection (a)(1)(A), the Corporation shall require quarterly reports from the
				grantee on the program’s progress towards achieving performance measures in
				subsection (a)(1)(A) to the appropriate State, Territory, or Indian tribe and
				the Corporation.
									(l)Failure To meet
				performance levelsIf, after a period for correction as approved
				by the Corporation, a grantee or subgrantee fails to achieve the established
				levels of performance, the Corporation shall—
								(1)reduce the annual
				amount of the grant award attributable to the underperforming grantee or
				subgrantee by at least 25 percent; or
								(2)terminate
				assistance to the underperforming grantee or subgrantee, consistent with
				section 176(a).
								(m)ReportsThe Corporation shall submit to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate not later
				than two years after the date of the enactment of this subsection, and annually
				thereafter, a report containing information on the number of—
								(1)grantees
				implementing corrective action plans;
								(2)grantees for which the Corporation offers
				technical assistance under subsection (k);
								(3)grantees for which
				the Corporation terminates assistance for a program under subsection (l);
				and
								(4)grantees meeting
				or exceeding their performance measures in subsection
				(a).
								.
					1607.Technical
			 amendmentSection 181 (42
			 U.S.C. 12641) is amended by striking Section 414 and inserting
			 Section 422.
				1608.Partnerships
			 with schoolsSection 182(b)
			 (42 U.S.C. 12642(b)) is amended to read as follows:
					
						(b)Annual
				reportOn an annual basis,
				the head of each Federal agency and department shall prepare and submit, to the
				Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate, a report
				concerning the implementation of this section, including an evaluation of the
				performance goals and benchmarks of the partnership
				programs.
						.
				1609.Rights of
			 access, examination, and copyingSection 183 (42 U.S.C. 12643) is
			 amended—
					(1)in each of
			 subsections (a)(1) and (b)(1) by inserting after local
			 government, the following: Territory,; and
					(2)by adding at the
			 end the following:
						
							(c)Inspector
				GeneralThe Inspector General
				of the Corporation shall have access to, and the right to examine and copy, any
				books, documents, papers, records, and other recorded information in any
				form—
								(1)within the
				possession or control of the Corporation or any State or local government,
				Territory, Indian tribe, or public or private nonprofit organization receiving
				assistance directly or indirectly under this Act; and
								(2)that relates to
				the duties of the Inspector General under the Inspector General Act of
				1978.
								.
					1610.Additional
			 administrative provisionsSubtitle F of title I (42 U.S.C. 12631 et
			 seq.) is amended by adding at the end the following:
					
						185.Consolidated
				application and reporting requirements
							(a)In
				generalTo promote efficiency
				and eliminate duplicative requirements, the Corporation shall consolidate or
				modify application procedures and reporting requirements for programs and
				activities funded under the national service laws.
							(b)Reports to
				CongressNot later than 1
				year after the date of the enactment of this section, and annually thereafter,
				the Corporation shall submit to the Committee on Education and Labor of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate a report containing information on the actions taken to
				modify the application procedures and reporting requirements for programs and
				activities funded under the national service laws, including a description of
				the consultation procedures with grantees, entities that expressed interest in
				applying for assistance under a national service law but did not apply, those
				entities whose application was rejected, and applications whose assistance was
				terminated due to failure to meet performance measures for the year covered by
				the report.
							186.Sustainability
							(a)GoalsTo ensure that recipients of assistance
				under the national service laws are carrying out sustainable projects or
				programs, the Corporation, after collaboration with State Commissions and
				consultation with recipients of assistance under the national service laws, may
				set sustainability goals supported by policies and procedures to—
								(1)build the capacity of the projects that
				receive assistance under the national service laws to meet community needs and
				lessen the dependence on Federal dollars to do so, taking into consideration
				challenges that programs in underserved rural or urban areas may face;
								(2)provide technical assistance to aid the
				recipients of assistance under the national service laws in acquiring and
				leveraging non-Federal funds for the projects; and
								(3)implement measures
				to ascertain whether the projects are generating sufficient community
				support.
								(b)EnforcementIf a recipient does not meet the
				sustainability goals in subsection (a) for a project, the Corporation may take
				action as described in sections 176 and 179.
							187.Use of
				recovered funds
							(a)Factors
				Considered in Approving RepaymentAfter the date of enactment of
				this section, whenever the Corporation recovers funds paid to a recipient under
				a grant or cooperative agreement made under the national service laws because
				the recipient made an expenditure of funds that was not allowable, or otherwise
				failed to discharge its responsibility to account properly for funds, the
				Corporation may consider those funds to be additional funds available and may
				arrange to repay to the recipient affected by that action an amount not to
				exceed 75 percent of the recovered funds if the Corporation determines
				that—
								(1)the practices or
				procedures of the recipient that resulted in the recovery of funds have been
				corrected, and that the recipient is in all other respects in compliance with
				the requirements of the grant or cooperative agreement, if the recipient was
				notified of any noncompliance with such requirements and given a reasonable
				period of time to remedy such noncompliance;
								(2)the recipient has
				submitted to the Corporation a plan for the use of those funds consistent with
				the national service laws and, to the extent possible, for the benefit of the
				community affected by the recovery of funds; and
								(3)the use of those
				funds in accordance with that plan would serve to achieve the objectives of the
				grant or cooperative agreement under which the funds were originally
				paid.
								(b)Terms and
				Conditions of RepaymentAny payments by the Corporation under
				this section shall be subject to other terms and conditions as the Corporation
				considers necessary to accomplish the purposes of the grant or cooperative
				agreement, including—
								(1)the submission of
				periodic reports on the use of funds provided under this section; and
								(2)consultation by
				the recipient with members of the community that will benefit from the
				payments.
								(c)Availability of
				FundsNotwithstanding any other provision of law, the funds made
				available under this section shall remain available for expenditure for a
				period of time considered reasonable by the Corporation, but in no case to
				exceed more than 3 fiscal years following the later of—
								(1)the fiscal year in
				which final agency action regarding the disallowance of funds is taken;
				or
								(2)if such recipient
				files a petition for judicial review regarding the disallowance of funds, the
				fiscal year in which final judicial action is taken on such a petition.
								(d)Publication in
				Federal RegisterAt least 60 days prior to entering into an
				arrangement under this section, the Corporation shall publish in the Federal
				Register a notice of intent to enter into such an arrangement and the terms and
				conditions under which payments will be made. Interested persons shall have an
				opportunity for at least 30 days to submit comments to the Corporation
				regarding the proposed arrangement.
							188.Expenses of
				attending meetingsNotwithstanding section 1345 of title 31,
				United States Code, funds authorized under the national service laws shall be
				available for expenses of attendance of meetings that are concerned with the
				functions or activities for which the funds are appropriated or which will
				contribute to improved conduct, supervision, or management of those functions
				or activities.
						189.Grant
				periodsUnless otherwise
				specifically provided, the Corporation has authority to make a grant under the
				national service laws for a period of 3 years.
						189A.Generation of
				volunteersIn making decisions
				on applications for assistance or approved national service positions under the
				national service laws, the Corporation shall take into consideration the extent
				to which the applicant’s proposal will increase the involvement of volunteers
				in meeting community needs.
						189B.Limitation on
				program grant costs
							(a)Limitation on
				Grant AmountsExcept as otherwise provided by this section, the
				amount of funds approved by the Corporation in a grant to operate a program
				authorized under the national service laws supporting individuals serving in
				approved national service positions may not exceed $16,000 per full-time
				equivalent position.
							(b)Costs Subject to
				LimitationThe limitation in subsection (a) applies to the
				Corporation’s share of member support costs, staff costs, and other costs borne
				by the grantee or subgrantee to operate a program.
							(c)Costs Not
				Subject to LimitationThe limitation in subsection (a) and (e)(1)
				shall not apply to expenses that are not included in the program operating
				grant award.
							(d)Adjustments for
				InflationThe amount specified in subsections (a) and (e)(1)
				shall be adjusted each year after 2008 for inflation as measured by the
				Consumer Price Index for All Urban Consumers published by the Secretary of
				Labor.
							(e)Waiver Authority
				and Reporting Requirement
								(1)WaiverThe
				Chief Executive Officer may waive the requirements of this section, up to a
				maximum of $18,000, if necessary to meet the compelling needs of a particular
				program, such as exceptional training needs for a program serving disadvantaged
				youth, increased costs relating to the participation of individuals with
				disabilities, and start-up costs associated with a first-time grantee.
								(2)ReportsThe Chief Executive Officer shall report to
				the Committee on Education and Labor of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate annually on
				all waivers granted under this section, with an explanation of the compelling
				needs justifying such waivers.
								189C.Audits and
				reportsThe Corporation shall
				comply with applicable audit and reporting requirements as provided in the
				Chief Financial Officers Act of 1990 (31 U.S.C. 501 et seq.) and the Government
				Corporation Control Act of 1945 (31 U.S.C. 9101 et seq.). The Corporation shall
				report to the Congress any failure to comply with the requirements of such
				audits.
						189D.Criminal
				history checks
							(a)In
				generalEntities selecting individuals to serve in a position in
				which the individual receives a Corporation grant-funded living allowance,
				stipend, education award, salary, or other remuneration in a program receiving
				assistance under the national service laws, shall, subject to regulations and
				requirements established by the Corporation, conduct criminal history checks
				for such individuals.
							(b)RequirementsA criminal history check shall, except in
				cases approved for good cause by the Corporation, include a name-based search
				of the National Sex Offender Registry established under the Adam Walsh Child
				Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) and—
								(1)a search of the
				State criminal registry or repository in the State in which the program is
				operating and the State in which the individual resides at the time of
				application; or
								(2)a Federal Bureau
				of Investigation fingerprint check.
								(c)Eligibility
				prohibitionAn individual shall be ineligible to serve in a
				position described under subsection (a) if such individual—
								(1)refuses to consent
				to the criminal history check described in subsection (b);
								(2)makes a false
				statement in connection with such criminal history check;
								(3)is registered, or is required to be
				registered, on a State sex offender registry or the National Sex Offender
				Registry established under the Adam Walsh Child Protection and Safety Act of
				2006 (42 U.S.C. 16901 et seq.); or
								(4)has been convicted
				of murder, as described in section 1111 of title 18, United States
				Code.
								.
				GAmendments to
			 Subtitle G (Corporation for National and
			 Community Service)
				1701.Terms of
			 officeSection 192 (42 U.S.C.
			 12651a) is amended—
					(1)by striking
			 subsection (c) and inserting the following:
						
							(c)TermsSubject
				to subsection (e), each appointed member shall serve for a term of 5
				years.
							;
				
					(2)by adding at the
			 end the following:
						
							(e)Service Until
				Appointment of SuccessorA voting member of the Board whose term
				has expired may continue to serve for one year beyond expiration of the term if
				no successor is appointed or until the date on which a successor has taken
				office.
							.
					1702.Board of
			 Directors authorities and dutiesSection 192A(g) (42 U.S.C. 12651b(g)) is
			 amended—
					(1)in
			 the matter preceding paragraph (1) by striking shall— and
			 inserting shall have responsibility for setting overall policy for the
			 Corporation and shall—;
					(2)in paragraph (1),
			 by inserting before the semicolon at the end the following: , and review
			 the budget proposal in advance of submission to the Office of Management and
			 Budget and to Congress;
					(3)in paragraph
			 (5)—
						(A)in subparagraph
			 (A) by striking and at the end;
						(B)in subparagraph
			 (B) by inserting and at the end; and
						(C)by adding at the
			 end the following:
							
								(C)review the performance of the Chief
				Executive Officer annually and forward a report on that review to the
				President;
								;
						(4)in paragraph (9),
			 by inserting and after Corporation;;
					(5)in paragraph (10),
			 by striking program; and and inserting program under a
			 cost share agreement, as determined by the Corporation, in which the funds
			 advanced or received as reimbursement shall be credited directly to a current
			 appropriation; and; and
					(6)in
			 paragraph (11), by striking September 30, 1995 and inserting
			 January 1, 2011.
					1703.Authorities
			 and duties of the Chief Executive OfficerSection 193A (42 U.S.C. 12651d) is
			 amended—
					(1)in subsection (b)—
						(A)in paragraph (1),
			 by inserting after a strategic plan the following: ,
			 including a plan for achieving 50 percent full-time approved national service
			 positions by 2010,;
						(B)by redesignating
			 paragraphs (7) through (11) as paragraphs (8) through (12),
			 respectively;
						(C)by inserting after
			 paragraph (6) the following:
							
								(7)prepare and submit to the Committee on
				Education and Labor in the United States House of Representatives and the
				Committee on Health, Education, Labor, and Pensions in the United States
				Senate, and the Board an annual report on actions taken to achieve the goal of
				50 percent full-time approved national service positions as described in
				paragraph (1), including an assessment of the progress made toward achieving
				that goal and the actions to be taken in the coming year toward achieving that
				goal;
								;
				and
						(D)in paragraph (11)
			 (as so redesignated)—
							(i)in
			 the matter preceding subparagraph (A), by striking June 30,
			 1995, and inserting June 30 of each even-numbered year,;
			 and
							(ii)in
			 subparagraph (A)(i), by striking section 122(c)(1) and inserting
			 section 122(d)(1);
							(2)in
			 subsection (c)—
						(A)in paragraph (9),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (10) as paragraph (11); and
						(C)by inserting after
			 paragraph (9) the following:
							
								(10)obtain the
				opinions of peer reviewers in evaluating applications to the Corporation for
				assistance under this title; and
								;
				and
						(3)by amending
			 subsection (g) to read as follows:
						
							(g)Recruitment and
				public awareness functionsThe Chief Executive Officer shall assign or
				hire, as necessary, such additional national, regional, and State personnel to
				carry out such recruiting and public awareness functions of the Office of
				Outreach and Recruitment to ensure that such functions are carried out in a
				timely and effective manner. The Chief Executive Officer shall give priority in
				the hiring of such additional personnel to individuals who have formerly served
				as volunteers in the programs carried out under the national service laws or
				similar programs, and to individuals who have specialized experience in the
				recruitment of
				volunteers.
							.
					1704.Nonvoting
			 members; personal services contractsSection 195 (42 U.S.C. 12651f) is
			 amended—
					(1)in subsection
			 (c)—
						(A)in paragraph
			 (2)(B), by inserting after subdivision of a State, the
			 following: Territory,; and
						(B)in paragraph
			 (3)—
							(i)in
			 the heading, by striking Member and inserting
			 Non-voting
			 member; and
							(ii)by
			 inserting non-voting before member; and
							(2)by
			 adding at the end the following new subsection:
						
							(g)Personal
				Services ContractsThe Corporation may enter into personal
				services contracts to carry out research, evaluation, and public awareness
				related to the national service
				laws.
							.
					1705.Donated
			 servicesSection 196(a) (42
			 U.S.C. 12651g(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Organizations
				and individualsNotwithstanding section 1342 of title 31, United
				States Code, the Corporation may solicit and accept the services of
				organizations and individuals (other than participants) to assist the
				Corporation in carrying out the duties of the Corporation under the national
				service laws, and may provide to such individuals the travel expenses described
				in section
				192A(d).
								;
						(B)in subparagraph
			 (B)—
							(i)in
			 the matter preceding clause (i), by striking Such a volunteer
			 and inserting A person who is a member of an organization or is an
			 individual covered by subparagraph (A);
							(ii)in
			 clause (i), by striking a volunteer and inserting such a
			 person;
							(iii)in
			 clause (ii), by striking volunteers and inserting such a
			 person; and
							(iv)in
			 clause (iii), by striking such a volunteer and inserting
			 such a person; and
							(C)in subparagraph
			 (C)(i), by striking Such a volunteer and inserting Such a
			 person; and
						(2)by striking
			 paragraph (3).
					1706.Office of
			 Outreach and RecruitmentSubtitle G of title I is further amended by
			 adding at the end the following:
					
						196B.Office of
				Outreach and Recruitment
							(a)EstablishmentThere is established in the Corporation an
				office to be known as the Office of Outreach and Recruitment (in this section
				referred to as the Office), headed by a Director.
							(b)DutiesThe duties of the Office, carried out
				directly or through grants, contracts, or cooperative agreements, shall
				be—
								(1)to increase the
				public awareness of the wide range of service opportunities for citizens of all
				ages, regardless of socioeconomic status or geographic location, through a
				variety of methods, including—
									(A)print
				media;
									(B)the Internet and
				related emerging technologies;
									(C)television;
									(D)radio;
									(E)presentations at
				public or private forums;
									(F)other innovative
				methods of communication; and
									(G)outreach to offices of economic
				development, State employment security agencies, labor unions and trade
				associations, local education agencies, institutions of higher education,
				agencies and organizations serving veterans and people with disabilities, and
				other institutions or organizations from which participants for programs
				receiving assistance from the national service laws can be recruited;
									(2)to identify and
				implement methods of recruitment to increase the diversity of participants in
				the programs receiving assistance under the national service laws;
								(3)to collaborate with organizations with
				demonstrated expertise in supporting and accommodating individuals with
				disabilities, including institutions of higher education, to identify and
				implement methods of recruitment to increase the number of participants with
				disabilities in the programs receiving assistance under the national service
				laws;
								(4)to identify and
				implement recruitment strategies and training programs for bilingual volunteers
				in the National Senior Service Corps under title II of the Domestic Volunteer
				Service Act of 1973;
								(5)to identify and
				implement methods of recruitment to increase the diversity of service sponsors
				of programs desiring to receive assistance under the national service
				laws;
								(6)to collaborate
				with organizations which have established volunteer recruitment programs,
				including those on the Internet, to increase the recruitment capacity of the
				Corporation;
								(7)where practicable,
				to provide application materials in languages other than English for those with
				limited English proficiency who wish to participate in a national service
				program;
								(8)to coordinate with
				organizations of former participants of national service programs for service
				opportunities that may include capacity building, outreach, and recruitment for
				programs receiving assistance under the national service laws;
								(9)to collaborate with the training and
				technical assistance programs described in subtitle J and in appropriate
				paragraphs of section 198E(b);
								(10)to coordinate the
				clearinghouses described in section 198E; and
								(11)to coordinate with entities receiving funds
				under section 198E(b)(11) in establishing the Reserve Corps for alumni of the
				national service programs to serve in emergencies, disasters, and other times
				of national need.
								(c)CollaborationThe
				duties described in subsection (b) shall be carried out in collaboration with
				the State Commissions.
							(d)Authority To
				contract with a businessThe Corporation may, through contracts
				or cooperative agreements, carry out the marketing duties described in
				subsection (b)(1), with priority given to those entities who have established
				expertise in the recruitment of disadvantaged youth, members of Indian tribes,
				and members of the Baby Boom generation.
							(e)Campaign To
				solicit fundsThe Corporation, through the Director of the
				Office, may conduct a campaign to solicit funds for itself to conduct outreach
				and recruitment campaigns to recruit a diverse population of service sponsors
				of and participants in programs and projects receiving assistance under the
				national service laws.
							(f)ReportingThe
				Director of the Office shall complete a report annually to the Chief Executive
				Officer and the Board of Directors on its activities and
				results.
							.
				1707.Study to
			 examine and increase service programs for veterans and veterans participation
			 in programs under the national service laws and to develop pilot
			 programSubtitle G of title I
			 is further amended by adding at the end the following:
					
						196C.Study to
				examine and increase service programs for veterans and veterans participation
				in programs under the national service laws and to develop pilot
				program
							(a)Planning
				studyThe Corporation for National and Community Service shall
				conduct a study to identify—
								(1)specific areas of
				need for veterans;
								(2)how existing
				programs and activities carried out under the national service laws could
				better serve veterans and veterans service organizations;
								(3)gaps in service to
				veterans;
								(4)prospects for
				better coordination of services;
								(5)prospects for
				better utilization of veterans as resources and volunteers; and
								(6)methods for ensuring
				the efficient financial organization of services directed towards
				veterans.
								(b)ConsultationThe
				study shall be carried out in consultation with veterans’ service
				organizations, the Department of Veterans Affairs, State veterans agencies, the
				Department of Defense, and other individuals and entities the Corporation
				considers appropriate.
							(c)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Corporation shall submit to the Committee on Education and Labor of the House
				of Representatives and the Committee on Health, Education, Labor, and Pensions
				of the Senate a report on the results of the planning study required by
				subsection (a), together with a plan for implementation of a pilot program
				using promising strategies and approaches for better targeting and serving
				veterans.
							(d)Pilot
				programFrom amounts made available to carry out this section,
				the Corporation shall develop and carry out a pilot program based on the
				findings in the report submitted under subsection (c).
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2008
				through
				2012.
							.
				1708.Coordination
			 with veterans organizations serving veterans with disabilitiesThe Board of Directors of the Corporation
			 for National and Community Service shall coordinate with veterans organizations
			 serving veterans with disabilities to provide opportunities for young people
			 enrolled in existing NACS programs to provide transportation services on a
			 full-time, part-time, or as-needed basis.
				1709.Study to
			 examine and increase service programs for displaced workers in services corps
			 and community service and to develop pilot program planning study
					(a)Planning
			 studyThe Corporation for
			 National and Community Service shall conduct a study to identify—
						(1)specific areas of
			 need for displaced workers;
						(2)how existing
			 programs and activities carried out under the national service laws could
			 better serve displaced workers and communities that have been adversely
			 affected by plant closings and job losses;
						(3)prospects for
			 better utilization of skilled workers as resources and volunteers; and
						(4)methods for
			 ensuring the efficient financial organization of services directed towards
			 displaced workers.
						(b)ConsultationThe
			 study shall be carried out in consultation with the Department of Labor, State
			 labor agencies, and other individuals and entities the Corporation considers
			 appropriate.
					(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Corporation
			 shall submit to the Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate a report on the results of the planning study required by subsection
			 (a), together with a plan for implementation of a pilot program using promising
			 strategies and approaches for better targeting and serving displaced
			 workers.
					(d)Pilot
			 programFrom amounts made available to carry out this section,
			 the Corporation shall develop and carry out a pilot program based on the
			 findings in the report submitted under subsection (c).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2008
			 through 2012.
					HAmendments to
			 Subtitle H
				1801.Technical
			 amendments to subtitle H
					(a)Additional
			 Corporation activities To support national serviceSubtitle
			 H is amended by inserting after the subtitle heading and before section 198 the
			 following:
						
							IAdditional
				Corporation Activities to Support National
				Service
							.
					(b)Technical
			 amendmentsSection 198 (42 U.S.C. 12653) is amended—
						(1)in subsection (a),
			 by striking subsection (r) and inserting subsection
			 (g);
						(2)in subsection (b),
			 by striking national service programs, including service-learning
			 programs, and to support innovative and model programs, including and
			 inserting service-learning programs and national service programs,
			 including;
						(3)by striking
			 subsections (c), (d), (e), and (f);
						(4)by redesignating
			 subsection (g) as subsection (c);
						(5)by striking
			 subsections (h), (i), and (j);
						(6)by
			 redesignating subsection (k) as subsection (d);
						(7)by
			 striking subsections (l) and (m);
						(8)by
			 redesignating subsections (n) and (o) as subsections (e) and (f),
			 respectively;
						(9)by striking
			 subsection (p); and
						(10)by redesignating subsections (q), (r), and
			 (s) as (g), (h), and (i), respectively.
						1802.RepealsThe following provisions are
			 repealed:
					(1)ClearinghousesSection
			 198A (42 U.S.C. 12653a).
					(2)Military
			 installation conversion demonstration programsSection 198C (42
			 U.S.C. 12653c).
					(3)Special
			 demonstration projectSection 198D (42 U.S.C. 12653d).
					1803.Innovative and
			 model program supportSubtitle
			 H is further amended by adding at the end the following:
					
						IIInnovative and
				model program support
							198D.Innovative and
				model program support
								(a)Methods of
				Conducting ActivitiesThe
				Corporation may, through grants and fixed amount grants under subsection (c),
				carry out the following programs:
									(1)Programs for
				disadvantaged youthA program selected from among those listed in
				122(a) where no less than 75 percent of the participants are disadvantaged
				youth.
										(A)Components of
				programsSuch programs may include life skills training,
				employment training, educational counseling, program to complete a high-school
				diploma or GED, counseling, or a mentoring relationship with an adult
				volunteer.
										(B)PriorityPriority
				shall be given to programs that engage retirees to serve as mentors.
										(2)Programs focused
				on learning and thinking skillsService programs to solve community
				problems while engaging or developing 21st century learning and thinking skills
				(critical-thinking and problem solving, communication skills, creativity and
				innovation skills, collaboration skills, contextual learning skills,
				information and media literacy skills, and information and communications
				literacy) and life skills (leadership, ethics, accountability, adaptability,
				personal productivity, personal responsibility, people skills, self-direction,
				and social responsibility) for school-age youth and low income adults. This may
				be a summer of service program or a year-round service program. Priority shall
				be given to programs that collaborate with the RSVP program, the AmeriCorps
				programs, or the Learn and Serve programs.
									(3)Programs that
				engage youth under the age of 17Programs that engage youth under the age of
				17 in service to the community to meet unmet human, educational, environmental,
				emergency and disaster preparedness, or public safety needs and may be a summer
				program or a year-round program. Priority shall be given to programs that
				collaborate with the RSVP Program and the AmeriCorps programs.
									(4)Programs that
				focus on health and wellnessService programs that focus on the
				health and wellness of the members of a low-income or rural community. Priority
				shall be given to service programs that work to—
										(A)involve the
				community in service to those who are at-risk to not receive or pursue health
				care through such activities as health and wellness education, prevention, and
				care;
										(B)include in the service program employment
				training, where applicable, for participants in the program and may extend this
				opportunity to members of the community; and
										(C)collaborate with
				local institutions of higher education to include, as a portion of the
				pre-professional training of health care professionals including nurses,
				doctors, physician assistants, dentists, and emergency medical technicians, a
				service component to meet unmet healthcare and wellness needs in the community
				in which the service program is being carried out.
										(5)Silver
				Scholarship programsA Silver
				Scholarship program for citizens age 55 and older to complete no less than 600
				hours of service in a year meeting unmet human, educational, public safety, or
				environmental needs and receive a $1000 education award, provided that—
										(A)the Corporation
				establishes criteria for the types of the service required to be performed to
				receive such award; and
										(B)the citizen uses
				such award in accordance with sections 146(c), 146(d), and 148(c).
										(6)Programs that
				reduce recidivismPrograms
				that re-engage court-involved youth and adults with the goal of reducing
				recidivism. Priority shall be given to such programs that create support
				systems beginning in corrections facilities, and programs that have life skills
				training, employment training, an education program, including a program to
				complete a high-school diploma or GED, educational and career counseling, post
				program placement, and support services, which could begin in corrections
				facilities. The program may include health and wellness programs, including but
				not limited to drug and alcohol treatment, mental health counseling, and
				smoking cessation.
									(7)Programs that
				recruit certain individualsDemonstration projects for programs
				that have as one of their primary purposes the recruitment and acceptance of
				court-involved youth and adults as participants, volunteers, or members. Such a
				program may serve any purpose otherwise permitted under this Act.
									(8)Other innovative
				and model programsAny other innovative and model programs that
				the Corporation considers appropriate.
									(b)Requirements
									(1)Three-year
				termEach program funded
				under this part shall be carried out over a period of three years, including
				one planning year and two additional grant years, with a 1-year extension
				possible, if the program meets performance measures developed in accordance
				with section 179(a) and any other criteria determined by the
				Corporation.
									(2)Matching
				funds
										(A)In
				generalThe Federal share of the cost of carrying out a program
				for which a grant is made under this part may not exceed 76 percent of the
				total cost of the program in the first year and may not exceed 50 percent of
				the total cost of the program for the remaining years of the grant, including
				if the grant is extended for 1 year.
										(B)Non-federal
				contributionIn providing for the remaining share of the cost of
				carrying out such a program, each recipient of a grant under this part—
											(i)shall provide for
				such share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
											(ii)may provide for
				such share through State sources or local sources, including private funds or
				donated services.
											(3)Collaboration
				encouragedEach program funded under this part is encouraged to
				collaborate with Learn and Serve, AmeriCorps, VISTA, and the National Senior
				Service Corps.
									(4)EvaluationUpon completion of the program, the
				Corporation shall conduct an independent evaluation of the program and widely
				disseminate the results to the service community through multiple channels,
				including the Corporation’s Resource Center or a clearinghouse of effective
				strategies, and recommendations for improvement.
									(c)Fixed amount
				grants
									(1)GeneralFor
				purposes of subsection (a), and subject to the limitations in this subsection,
				the Corporation may, upon making a determination described in paragraph (2),
				approve a fixed amount grant that is not subject to the Office of Management
				and Budget cost principles and related financial recordkeeping
				requirements.
									(2)DeterminationBefore
				approving a fixed amount grant, the Corporation must determine that—
										(A)the reasonable and
				necessary costs of carrying out the terms of the grant significantly exceed the
				amount of assistance provided by the Corporation; or
										(B)based on the
				nature or design of the grant, any assistance provided by the Corporation can
				be reasonably presumed to be expended on reasonable and necessary costs.
										(d)ApplicationsTo
				be eligible to carry out a program under this part, an entity shall prepare,
				submit to the Corporation, and obtain approval of, an application at such time
				and in such manner as the Chief Executive Officer may reasonably
				require.
								.
				1804.ClearinghousesSubtitle H is further amended by adding at
			 the end the following:
					
						IIINational Service
				Programs Clearinghouse
							198E.National
				Service Programs Clearinghouse
								(a)In
				generalThe Corporation shall
				provide assistance, either by grant, contract, or cooperative agreement, to
				entities with expertise in the dissemination of information through
				clearinghouses to establish one or more clearinghouses for the national service
				laws.
								(b)Function of
				clearinghouseSuch a clearinghouse may—
									(1)assist entities
				carrying out State or local service-learning and national service programs with
				needs assessments and planning;
									(2)conduct research and evaluations concerning
				service-learning or programs receiving assistance under the national service
				laws unless the recipient is receiving funds for such purpose under part III of
				subtitle B and under subtitle H;
									(3)(A)provide leadership
				development and training to State and local service-learning program
				administrators, supervisors, service sponsors, and participants; and
										(B)provide training to persons who can
				provide the leadership development and training described in subparagraph
				(A);
										(4)facilitate communication among entities
				carrying out service-learning programs and programs offered under the national
				service laws and participants in such programs;
									(5)provide and disseminate information and
				curriculum materials relating to planning and operating service-learning
				programs and programs offered under the national service laws, to States,
				Territories, Indian tribes, and local entities eligible to receive financial
				assistance under the national service laws;
									(6)provide and
				disseminate information regarding methods to make service-learning programs and
				programs offered under the national service laws accessible to individuals with
				disabilities;
									(7)disseminate applications in languages other
				than English;
									(8)(A)gather and disseminate information on
				successful service-learning programs and programs offered under the national
				service laws, components of such successful programs, innovative curricula
				related to service-learning, and service-learning projects; and
										(B)coordinate the activities of the
				Clearinghouse with appropriate entities to avoid duplication of effort;
										(9)make recommendations to State and local
				entities on quality controls to improve the quality of service-learning
				programs and programs offered under the national service laws;
									(10)assist
				organizations in recruiting, screening, and placing a diverse population of
				service-learning coordinators and program sponsors;
									(11)collaborate with the Office of Outreach and
				Recruitment on an alumni network for those former participants in an approved
				national service position, to facilitate communication and collaboration
				between alumni and to leverage their skills, knowledge, and experiences to
				improve service across our Nation and also serve in a Reserve Corps, who are
				ready to serve in times of national need;
									(12)disseminate effective strategies for
				working with disadvantaged youth in national service programs as determined by
				organizations with an established expertise working with such youth; and
									(13)carry out such
				other activities as the Chief Executive Officer determines to be
				appropriate.
									.
				IEnergy
			 Conservation Corps
				1811.General
			 authorityThe Corporation for
			 National and Community Service (in this subtitle referred to as the
			 “Corporation”) shall make grants to States for the creation or expansion of
			 full-time or part-time Energy Conservation Corps programs. Notwithstanding
			 provisions identified in this subtitle, the Corporation shall apply the
			 provisions of subtitle C of this subchapter in making grants under this section
			 as necessary.
				1812.Application
					(a)In
			 generalTo be eligible to
			 receive a grant under this subtitle, a State shall invite applications from
			 within the State to receive an Energy Conservation Corps grant.
					(b)ProcessThe
			 State shall then prepare and submit a State application to the Corporation at
			 such time, in such manner, and containing such information as the Corporation
			 may reasonably require. The Corporation shall consult with state and local
			 Conservation Corps in the development of the application guidelines.
					(c)Disadvantaged
			 youthTo acknowledge the focused enrollment of disadvantaged
			 youth and young adults in the Energy Conservation Corps, the Corporation
			 shall—
						(1)allow a higher
			 cost-per-member to enable Energy Conservation Corps programs to provide the
			 necessary supportive services to ensure the success of the participants;
			 and
						(2)allow for greater
			 flexibility in retention rates.
						(d)Consideration of
			 residential CorpsThe Corporation shall allow for equal
			 consideration of residential Corps program opportunities since residential
			 Corps thrive in rural areas that commonly lack opportunities for young adults,
			 enable the participation for emancipated foster youth, gang involved youth, and
			 others lacking a safe and stable home environment, allow for more structured
			 time for work, training, education and counseling, and provide disaster
			 response-ready crews immediately upon request.
					(e)Equitable
			 treatmentIn the consideration of applications, the Corporation
			 shall ensure the equitable treatment of both urban and rural areas.
					1813.Focus of
			 programs
					(a)In
			 generalPrograms that receive
			 assistance under this subtitle may carry out activities that—
						(1)meet an
			 identifiable public need with specific emphasis on projects in support of
			 energy conservation, infrastructure and transportation improvement, and
			 emergency operations, including—
							(A)improving the
			 energy efficiency of housing for elderly and low-income people;
							(B)building
			 energy-efficient “green” housing for elderly and low-income people;
							(C)environmental
			 education and energy conservation education for elementary and secondary school
			 students and the public;
							(D)reusing and
			 recycling including deconstruction;
							(E)the repair,
			 renovation, or rehabilitation of an existing infrastructure facility including,
			 but not limited to, rail, mass transportation, ports, inland navigation,
			 schools and hospitals;
							(F)transportation
			 enhancements;
							(G)recreational
			 trails improvements, including those that enable alternative means of
			 transportation and ensure safe use;
							(H)transformation of
			 military bases affected by the Base Realignment and Closing process (BRAC) to
			 green the space;
							(I)tree planting and
			 reforestation;
							(J)renewable resource
			 enhancement; and
							(K)assisting in
			 emergency operations, such as disaster prevention and relief; and
							(2)provide
			 opportunities for youth and young adults, especially disadvantaged youth, to be
			 trained for careers related to the activities listed in paragraph (1),
			 including those that will be part of the emerging field of “green collar”
			 jobs.
						(b)Goals of the
			 Energy Conservation CorpsThe goals of the Energy Conservation
			 Corps are to—
						(1)promote clean
			 energy use and preserve, protect, and sustain the environment;
						(2)provide young
			 adults with opportunities to become better citizens, students and workers
			 through meaningful service to their communities and the nation;
						(3)mobilize youth and
			 young adults, especially disadvantaged youth, to promote energy conservation
			 and mitigate threats to the environment; and
						(4)provide a pathway
			 to responsible adulthood and productive, unsubsidized employment in the private
			 sector.
						1814.Training and
			 education servicesAll
			 applicants must describe how they intend to—
					(1)assess the skills
			 of Corpsmembers;
					(2)provide life
			 skills and work skills training;
					(3)provide training and
			 education;
					(4)develop agreements
			 for academic study with—
						(A)local education
			 agencies;
						(B)community
			 colleges;
						(C)4-year
			 colleges;
						(D)area charter high
			 schools and vocational-technical schools; and
						(E)community-based
			 organizations;
						(5)provide career and
			 educational guidance; and
					(6)Recruit
			 participants without high school diplomas.
					1815.Preference for
			 certain projectsIn the
			 consideration of applications the Corporation shall give preference to programs
			 that are discrete and—
					(1)meet an
			 identifiable public need;
					(2)instill a work
			 ethic and a sense of public service in the participants;
					(3)involve youth
			 operating in crews or a team-based structure; and
					(4)enhance skills
			 development and educational level and opportunities for the
			 participants.
					1816.Participants
					(a)In
			 generalAge enrollment in
			 programs that receive assistance under this subtitle shall be limited to
			 individuals who, at the time of enrollment, are not less than 18 years nor more
			 than 25 years of age, except that summer programs may include individuals not
			 less than 14 years or more than 21 years of age at the time of the enrollment
			 of such individuals.
					(b)Participation of
			 disadvantaged youthPrograms that receive assistance under this
			 subtitle shall ensure that at least 50 percent of the participants are
			 economically disadvantaged youth.
					(c)Special
			 CorpsmembersNotwithstanding subsection (a) of this section,
			 program agencies may enroll a limited number of special Corpsmembers over age
			 25 so that the Energy Conservation Corps may draw on their special skills to
			 fulfill the purposes of this subtitle.
					1817.Use of
			 volunteersThe use of
			 volunteer services under this section shall be subject to the condition that
			 such use does not result in the displacement of any participant.
				1818.Cooperation
			 among States for emergency response
					(a)Agreements
			 between StatesStates
			 operating an Energy Conservation Corps may enter into a compact with
			 participating states to provide for mutual cooperation to manage any emergency
			 or disaster that is duly declared by the affected state.
					(b)Participating
			 State responsibilities
						(1)The authorized
			 representative of a participating state may request assistance of another party
			 by contracting the authorized representative of that state. The provisions of
			 this agreement shall only apply to requests for assistance made by and to
			 authorized representatives.
						(2)There shall be
			 frequent consultation between state officials who have assigned emergency
			 management responsibilities and other appropriate representatives of the party
			 states with affected jurisdictions and the United States Government, with free
			 exchange of information, plans, and resource records relating to emergency
			 capabilities.
						1819.Federal
			 shareThe federal share of the
			 cost of carrying out an Energy Conservation Corps program for which a grant is
			 made under this subtitle is 76 percent of the total cost of the program.
				1820.Best
			 practices
					(a)Training and
			 technical assistanceThe
			 Corporation shall provide technical assistance to grantees that request
			 assistance and shall disseminate best practices that emerge from the Energy
			 Conservation Corps.
					(b)ContractIn
			 providing training and technical assistance, the Corporation shall contract
			 with a national organization with a proven track record of developing and
			 sustaining Corps, working with the Conservation Corps model, and engaging young
			 people from disadvantaged backgrounds.
					1820A.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for fiscal years 2008 through
			 2010 to achieve the purposes of this subtitle.
					(b)AllocationOf
			 the amounts appropriated to carry out this subtitle for each fiscal
			 year—
						(1)90 percent shall
			 be for grants to eligible entities;
						(2)5
			 percent shall be technical assistance, and dissemination of best practices;
			 and
						(3)5
			 percent shall be for evaluation.
						1820B.Learn and
			 Serve America
					(a)In
			 generalTo promote Learn and
			 Serve programs that have the potential to reach every student in our public
			 education network and private schools through school-based green
			 service-learning, the Corporation shall establish a competitive grant program
			 for the creation or expansion of such service learning programs.
					(b)ApplicationTo
			 be eligible to receive a grant under this section, a State Education Agency,
			 Local education Agency, or nonprofit organization shall submit an application
			 with such information and in such time as the Corporation may require.
					(c)Authorization of
			 appropriationsFor this purpose, there are authorized to be
			 appropriated $10,000,000 for fiscal year 2009 and such sums as may be necessary
			 thereafter.
					1820C.National
			 Senior Service Corps
					(a)In
			 generalTo promote National
			 Senior Service Corps programs that have the potential to both involve seniors
			 in providing meaningful volunteer opportunities the Corporation shall establish
			 a competitive grant program for the creation or expansion of National Senior
			 Service Corps programs that—
						(1)make effective use
			 of the talents and experience of seniors, particularly baby boomers, in
			 programs and projects involving seniors in the improvement of the energy
			 efficiency of housing for elderly and low-income people;
						(2)building or
			 helping to supervise energy-efficient “green” housing for elderly and
			 low-income people; the repair, renovation, or rehabilitation of an existing
			 infrastructure facility including, but not limited to, rail, mass
			 transportation, ports, inland navigation, schools and hospitals; transportation
			 enhancements; recreational trails improvements, including those that enable
			 alternative means of transportation and ensure safe use;
						(3)volunteering in
			 schools to teach or other support environmental education and energy
			 conservation education for elementary and secondary school students and the
			 public; and
						(4)assisting in such
			 other activities as the National Senior Service Corps may identify.
						(b)EligibilityTo
			 be eligible to receive a grant under this section, a program in the National
			 Senior Service Corps shall submit an application with such information and in
			 such time as the Corporation may require.
					(c)AuthorizationFor
			 this purpose, there is authorized to be appropriated $10,000,000 for fiscal
			 year 2009 and such sums as may be necessary thereafter.
					IITraining and
			 Technical Assistance
				1821.Training and
			 technical assistanceTitle I
			 is further amended by adding at the end the following new subtitle:
					
						JTraining and
				Technical Assistance
							199N.Training and
				technical assistance
								(a)In
				generalThe Corporation shall conduct, either directly or through
				grants, contracts, or cooperative agreements, including through State
				Commissions on National and Community Service, appropriate training and
				technical assistance to—
									(1)programs receiving assistance under the
				national service laws; and
									(2)entities
				(particularly those in rural areas and underserved communities)—
										(A)that desire to
				carry out or establish national service programs;
										(B)that desire to
				apply for assistance under the national service laws; or
										(C)that desire to
				apply for a subgrant under the national service laws.
										(b)Activities
				includedSuch training and technical assistance activities may
				include—
									(1)providing
				technical assistance to those applying to carry out national service programs
				or those carrying out national service programs;
									(2)promoting leadership development in
				national service programs;
									(3)improving the
				instructional and programmatic quality of national service programs;
									(4)developing the
				management and budgetary skills of those operating or overseeing national
				service programs, including to increase the cost effectiveness of the programs
				under the national service laws;
									(5)providing for or
				improving the training provided to the participants in programs under the
				national service laws;
									(6)facilitating the
				education of national service programs in risk management procedures, including
				the training of participants in appropriate risk management practices;
									(7)training of those operating or overseeing
				national service programs in volunteer recruitment, management, and retention
				to improve the abilities of such individuals to use participants and other
				volunteers in an effective manner which results in high quality service and the
				desire of participants or volunteers to continue to serve in other capacities
				after the program is completed;
									(8)training of those
				operating or overseeing national service programs in program evaluation and
				performance measures to inform practices to augment the capacity and
				sustainability of the program;
									(9)training of those
				operating or overseeing national service programs to effectively accommodate
				people with disabilities to increase the participation of people with
				disabilities in national service programs. Such activities may utilize funding
				from the reservation of funds to increase the participation of individuals with
				disabilities as described in section 129(k);
									(10)establishing networks and collaboration
				among employers, educators, and other key stakeholders in the community to
				further leverage resources to increase local participation and to coordinate
				community-wide planning and service;
									(11)providing training and technical assistance
				for the National Senior Service Corps, including providing such training and
				technical assistance to programs receiving assistance under section 201 of the
				Domestic Volunteer Service Act of 1973; and
									(12)carrying out such
				other activities as the Chief Executive Officer determines to be
				appropriate.
									(c)PriorityThe Corporation shall give priority to
				programs under the national service laws and those entities wishing to
				establish programs under the national service laws seeking training or
				technical assistance that—
									(1)seek to carry out (as defined in section
				101) high quality programs where the services are needed most;
									(2)seek to carry out (as defined in section
				101) high quality programs where national service programs do not currently
				exist or where the programs are too limited to meet community needs;
									(3)seek to carry out (as defined in section
				101) high quality programs that focus on and provide service opportunities for
				underserved rural and urban areas and populations; and
									(4)assist programs in developing a service
				component that combines students, out-of-school youths, and older adults as
				participants to provide needed community
				services.
									.
				IIIRepeal of Title
			 III (Points of Light Foundation)
				1831.RepealTitle III (42 U.S.C. 12661 et seq.) is
			 repealed.
				IVAmendments to
			 Title V (Authorization of
			 Appropriations)
				1841.Authorization of
			 appropriationsSection 501 (42
			 U.S.C. 12681) is amended to read as follows:
					
						501.Authorization
				of appropriations
							(a)Title
				I
								(1)Subtitle
				b
									(A)In
				generalThere are authorized to be appropriated to provide
				financial assistance under subtitle B of title I—
										(i)$65,000,000 for
				fiscal year 2008; and
										(ii)such sums as may
				be necessary for each of fiscal years 2009 through 2012.
										(B)ProgramsOf
				the amount appropriated under subparagraph (A) for a fiscal year—
										(i)not more than 60
				percent shall be available to provide financial assistance under part I of
				subtitle B of title I;
										(ii)not more than 25
				percent shall be available to provide financial assistance under part II of
				such subtitle; and
										(iii)not less than 15
				percent shall be available to provide financial assistance under part III of
				such subtitle.
										(C)Summer of
				serviceOf the amount
				appropriated under subparagraph (A) for a fiscal year, up to $10,000,000 shall
				be for summer of service grants and up to $10,000,000 shall be deposited in the
				National Service Trust to support summer of service educational awards,
				consistent with section 118(c)(8).
									(2)Subtitles c, d,
				and h
									(A)In
				generalThere are authorized to be appropriated to provide
				financial assistance under subtitles C and H of title I, to administer the
				National Service Trust and disburse national service educational awards and
				scholarships under subtitle D of title I, and to carry out such audits and
				evaluations as the Chief Executive Officer or the Inspector General of the
				Corporation may determine to be necessary, $485,000,000 for fiscal year 2008,
				and such sums as may be necessary for each of fiscal years 2009 through
				2012.
									(B)ProgramsOf
				the amount appropriated under subparagraph (A) for a fiscal year, up to 15
				percent shall be made available to provide financial assistance under
				subsections (b) and (c) of section 126, and under subtitle H of title I.
									(C)Subtitle
				cOf the amount appropriated under subparagraph (A), the
				following amounts shall be made available to provide financial assistance under
				section 121 of subtitle C of title I:
										(i)For fiscal year
				2008, not more than $324,000,000.
										(ii)For fiscal year
				2009, not more than $357,000,000.
										(iii)For fiscal year
				2010, not more than $397,000,000.
										(iv)For each of
				fiscal years 2011 through 2012, such sums as may be necessary.
										(D)PriorityNotwithstanding any other provision of this
				Act, in obligating the amounts made available pursuant to the authorization of
				appropriations in subparagraph (C), priority shall be given to programs carried
				out in areas for which the President has declared the existence of a major
				disaster, in accordance with section 401 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence of
				Hurricanes Katrina and Rita.
									(3)Subtitle
				eThere are authorized to be appropriated to operate the National
				Civilian Community Corps and provide financial assistance under subtitle E of
				title I, $25,000,000 for fiscal year 2008 and such sums as may be necessary for
				each of fiscal years 2009 through 2012.
								(4)Administration
									(A)In
				generalThere are authorized to be appropriated for the
				administration of this Act, including financial assistance under sections
				126(a) and 196B, $51,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
									(B)CorporationOf
				the amounts appropriated under subparagraph (A) for a fiscal year—
										(i)up to 69 percent
				shall be made available to the Corporation for the administration of this Act,
				including to provide financial assistance under section 196B; and
										(ii)the remainder
				shall be available to provide financial assistance under section 126(a).
										(5)Training and
				technical assistanceOf the
				amounts appropriated for a fiscal year under subtitles B, C, and H of title I
				of this Act and under titles I and II of the Domestic Volunteer Service Act of
				1973, the Corporation shall reserve up to 2.5 percent to carry out subtitle J
				of this Act. Notwithstanding subsection (b), amounts so reserved shall be
				available only for the fiscal year for which they are reserved.
								(b)Availability of
				AppropriationsFunds appropriated under this section shall remain
				available until
				expended.
							.
				IIAMENDMENTS TO THE
			 DOMESTIC VOLUNTEER SERVICE ACT OF 1973
			2001.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of a provision, the reference shall be considered to be
			 made to a provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C.
			 4950 et seq.).
			AAmendments to Title
			 I (National Volunteer Antipoverty
			 Programs)
				2101.PurposeSection 2 (42 U.S.C. 4950) is
			 amended—
					(1)in subsection (a),
			 by striking both young and older citizens and inserting
			 citizens of all ages and backgrounds; and
					(2)in subsection (b),
			 by striking local agencies and all that follows through the
			 period at the end and inserting local agencies, expand relationships
			 with, and support for, the efforts of civic, community, and educational
			 organizations, and utilize the energy, innovative spirit, experience, and
			 skills of all Americans..
					2102.Purpose of the
			 VISTA programSection 101 (42
			 U.S.C. 4951) is amended—
					(1)in the second
			 sentence, by striking afflicted with and inserting
			 affected by; and
					(2)in the third
			 sentence, by striking local level and all that follows through
			 the period at the end and inserting local level, to support efforts by
			 local agencies and organizations to achieve long-term sustainability of
			 projects, consistent with section 186 of the National and Community Service Act
			 of 1990, initiated or expanded under the VISTA program activities, and to
			 strengthen local agencies and community organizations to carry out the purpose
			 of this part..
					2103.ApplicationsSection 103 (42 U.S.C. 4953) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by inserting the Commonwealth of the Northern Mariana Islands,
			 after American Samoa,; and
						(B)in paragraph
			 (2)—
							(i)by
			 striking handicapped and inserting disabled;
			 and
							(ii)by
			 striking handicaps and inserting
			 disabilities;
							(C)in paragraph (3),
			 by striking jobless, the hungry, and low-income and inserting
			 unemployed, the hungry, and low-income;
						(D)in paragraph (4),
			 by striking prevention, education, and inserting through
			 prevention, education, rehabilitation, and treatment,;
						(E)in paragraph (5),
			 by inserting , mental illness, after
			 including;
						(F)in paragraph (6),
			 by striking ; and and inserting a semicolon;
						(G)in paragraph (7),
			 by striking the period and inserting a semicolon; and
						(H)by adding at the
			 end the following new paragraphs:
							
								(8)in the re-entry and re-integration of
				formerly incarcerated youth and adults into society, including life skills
				training, employment training, counseling, educational training, and
				educational counseling;
								(9)in developing and carrying out financial
				literacy, financial planning, budgeting, savings, and reputable credit
				accessibility programs in low-income communities, including those programs
				which educate on financing home ownership and higher education;
								(10)in initiating and
				supporting before-school and after-school programs servicing children in
				low-income communities that may engage participants in mentoring relationships,
				tutoring, life skills, or study skills programs, service-learning, physical,
				nutrition, and health education programs, including programs aimed at fighting
				childhood obesity, and other activities addressing the needs of the community’s
				children;
								(11)in establishing
				and supporting community economic development initiatives, including
				micro-enterprises, with a priority on such programs in rural areas and other
				areas where such programs are needed most;
								(12)in assisting
				veterans and their families through establishing or augmenting programs which
				assist such persons with access to legal assistance, health care (including
				mental health), employment counseling or training, education counseling or
				training, affordable housing, and other support services; and
								(13)in addressing the
				health and wellness of low-income and underserved communities, including
				programs to increase access to preventive services, insurance, and health
				care.
								;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking recruitment and placement procedures and inserting
			 placement procedures that involve sponsoring organizations
			 and;
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)strike
			 related to the recruitment and and insert related to
			 the;
								(II)strike in
			 conjunction with the recruitment and and insert in conjunction
			 with the; and
								(III)strike
			 1993. Upon and all that follows through the period at the end
			 and insert 1993.;
								(ii)in
			 subparagraph (B), by striking central information system that shall, on
			 request, promptly provide and inserting database that
			 provides; and
							(iii)in
			 subparagraph (C)—
								(I)by striking
			 timely and effective and inserting timely and
			 cost-effective; and
								(II)by striking
			 the recruitment of volunteers and inserting recruitment
			 and management of volunteers; and
								(C)in paragraph (3),
			 by adding at the end the following:
							
								The
			 Director shall give priority to—(A)disadvantaged youth
				(as defined in section 101 of the National and Community Service Act of 1990)
				and low-income adults; and
								(B)retired adults of any profession, but with
				an emphasis on those professions whose services and training are most needed in
				a community, such as the health care professions, teaching, counseling, and
				engineering and other professions requiring a high level of technical and
				project management skills, to utilize their experience, including professional
				skills, in the VISTA
				program.
								;
						(D)in paragraph
			 (5)(B), by striking information system and inserting
			 database;
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking personnel described
			 in subsection (b)(2)(C) and inserting personnel described in
			 subsection (b)(2)(C), sponsoring organizations, and the Office of Outreach and
			 Recruitment;
							(ii)in
			 subparagraph (A), by inserting the Internet and related
			 technologies, after television,;
							(iii)in
			 subparagraph (B), by inserting Internet and related
			 technologies, after through the;
							(iv)in
			 subparagraph (C), by inserting after senior citizens
			 organizations, the following: offices of economic development,
			 State employment security agencies, employment offices,;
							(v)in
			 subparagraph (F), by striking National and Community Service Trust Act
			 of 1993 and inserting National and Community Service Act of
			 1990; and
							(vi)in
			 subparagraph (G), by striking , on request,;
							(B)in paragraph (3),
			 by striking this subsection and inserting this subsection
			 and related public awareness and recruitment activities under the national
			 service laws and through the Office of Outreach and Recruitment;
			 and
						(C)in paragraph (4)—
							(i)by
			 striking Beginning and all that follows through for the
			 purpose and inserting For the purpose; and
							(ii)by
			 striking 1.5 percent and inserting 2
			 percent;
							(4)by amending the
			 second sentence of subsection (d) to read as follows: Whenever feasible,
			 such efforts shall be coordinated with an appropriate local workforce
			 investment board established under section 117 of the Workforce Investment Act
			 of 1998.;
					(5)in
			 subsection (g) by striking and has been submitted to the
			 Governor and all that follows and inserting a period; and
					(6)by
			 adding at the end the following:
						
							(i)The Director may
				enter into agreements under which public and private nonprofit organizations,
				with sufficient financial capacity and size, pay for all or a portion of the
				costs of supporting the service of volunteers under this title, consistent with
				the provisions of section 186 of the National and Community Service Act of
				1990.
							.
					2104.VISTA programs
			 of national significancePart
			 A of title I is amended by inserting after section 103 (42 U.S.C. 4953) the
			 following:
					
						103A.VISTA programs
				of national significance
							(a)In
				generalWith not less than
				one-third of the funds made available under subsection (d) in each fiscal year,
				the Director shall make grants for VISTA positions to support programs of
				national significance. Each program for which a grant is received under this
				subsection shall be carried out in accordance with the requirements applicable
				to that program.
							(b)Activities
				supportedThe Director shall make grants under subsection (a) to
				support one or more of the following programs to address problems that concern
				low-income and rural communities in the Nation:
								(1)In the re-entry
				and re-integration of formerly incarcerated youth and adults into society,
				including life skills training, employment training, counseling, educational
				training, and educational counseling.
								(2)In developing and
				carrying-out financial literacy, financial planning, budgeting, savings, and
				reputable credit accessibility programs in low-income communities, including
				those programs which educate on financing home ownership and higher
				education.
								(3)In initiating and
				supporting before-school and after-school programs in low-income communities
				that may include such activities as establishing mentoring relationships,
				physical education, tutoring, instruction in 21st century thinking skills, life
				skills, and study skills, community service, service-learning, nutrition and
				health education, and other activities aimed at keeping children, safe,
				educated, and healthy, which serve the children in such community.
								(4)In establishing and
				supporting community economic development initiatives, including
				micro-enterprises, with a priority on such programs in rural areas and areas
				where such programs are needed most.
								(5)In assisting
				veterans and their families through establishing or augmenting programs which
				assist such persons with access to legal assistance, health care (including
				mental health), employment counseling or training, education counseling or
				training, affordable housing, and other support services.
								(6)In addressing the
				health and wellness of low-income and underserved communities across our
				Nation, including programs to fight childhood obesity through nutrition,
				physical fitness, and other associated life skills education programs and
				programs to increase access to preventive services, insurance, and health
				care.
								(c)Requirements
								(1)EligibilityIn
				order to receive a grant under subsection (a), an applicant shall submit an
				application to the Director at such time and in such manner as the Director
				requires and receive approval of the application. Such application shall, at a
				minimum, demonstrate to the Director a level of expertise in carrying out such
				a program.
								(2)Supplement not
				supplantFunds made available under subsection (d) shall be used
				to supplement and not supplant the number of VISTA volunteers engaged in
				programs addressing the problem for which such funds are awarded unless such
				sums are an extension of funds previously provided under this title.
								(d)Funding
								(1)In
				generalFrom the amounts appropriate under section 501 for each
				fiscal year there shall be available to the Director such sums as may be
				necessary to make grants under subsection (a).
								(2)LimitationNo
				funds shall be made available to the Director to make grants under subsection
				(a) unless the amounts appropriated under section 501 available for such fiscal
				year to carry out part A are sufficient to maintain the number of projects and
				volunteers funded under part A in the preceding fiscal year.
								(e)InformationThe
				Director shall widely disseminate information on grants that may be made under
				this section, including through the Office of Outreach and Recruitment and
				other volunteer recruitment programs being carried out by public or private
				non-profit
				organizations.
							.
				2105.Terms and
			 periods of serviceSection
			 104(d) (42 U.S.C. 4954(d)) is amended—
					(1)in the first
			 sentence, by striking with the terms and conditions of their
			 service. and inserting with the terms and conditions of their
			 service or any adverse action, such as termination, proposed by the sponsoring
			 organization. The procedure shall provide for an appeal to the Director of any
			 proposed termination.; and
					(2)in the third
			 sentence (as amended by this section), by striking and the terms and
			 conditions of their service.
					2106.Support
			 ServiceSection 105(a)(1)(B)
			 (42 U.S.C. 4955(a)(1)(B)) is amended by striking Such stipend
			 and all that follows through in the case of persons and
			 inserting Such stipend shall be set at a minimum of $125 per month and a
			 maximum of $150 per month, subject to the availability of funds to accomplish
			 such a maximum. The Director may provide a stipend of $250 per month in the
			 case of persons.
				2107.Sections
			 repealedThe following
			 provisions are repealed:
					(1)VISTA literacy
			 corpsSection 109 (42 U.S.C. 4959).
					(2)University year
			 for VISTAPart B of title I (42 U.S.C. 4971 et seq.).
					(3)Literacy
			 challenge grantsSection 124 (42 U.S.C. 4995).
					2108.Conforming
			 amendmentSection 121 (42
			 U.S.C. 4991) is amended in the second sentence by striking
			 situations and inserting organizations.
				2109.Financial
			 assistanceSection 123 (42
			 U.S.C. 4993) is amended—
					(1)in the section
			 heading by striking TECHNICAL AND; and
					(2)by striking
			 technical and.
					BAmendments to
			 Title II (National Senior Volunteer
			 Corps)
				2201.Change in
			 nameTitle II (42 U.S.C. 5000
			 et seq.) is amended in the title heading by striking NATIONAL SENIOR VOLUNTEER
			 CORPS and inserting NATIONAL SENIOR SERVICE
			 CORPS.
				2202.PurposeSection 200 (42 U.S.C. 5000) is amended to
			 read as follows:
					
						200.Statement of
				purposeIt is the purpose of
				this title to provide—
							(1)opportunities for senior service to meet
				unmet local, State, and national needs in the areas of education, public
				safety, emergency and disaster preparedness, relief, and recovery, health and
				human needs, and the environment;
							(2)for the National
				Senior Service Corps, comprised of the Retired and Senior Volunteer Program,
				the Foster Grandparent Program, and the Senior Companion Program, and
				demonstration and other programs to empower people 55 years of age or older to
				contribute to their communities through service, enhance the lives of those who
				serve and those whom they serve, and provide communities with valuable
				services;
							(3)opportunities for
				people 55 years of age or older, through the Retired and Senior Volunteer
				Program, to share their knowledge, experiences, abilities, and skills for the
				betterment of their communities and themselves;
							(4)opportunities for
				low-income people 55 years of age or older, through the Foster Grandparents
				Program, to have a positive impact on the lives of children in need;
							(5)opportunities for
				low-income people 55 years of age or older, through the Senior Companion
				Program, to provide critical support services and companionship to adults at
				risk of institutionalization and who are struggling to maintain a dignified
				independent life; and
							(6)for research, training, demonstration, and
				other program activities to increase and improve opportunities for people 55
				years of age or older to meet unmet needs, including those related to public
				safety, public health, and emergency and disaster preparedness, relief, and
				recovery, in their
				communities.
							.
				2203.Grants and
			 contracts for volunteer service projectsSection 201 (42 U.S.C. 5001) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking avail themselves of opportunities
			 for volunteer service in their community and inserting share
			 their experiences, abilities, and skills for the betterment of their
			 communities and themselves through service;
						(B)in paragraph (2),
			 by striking , and individuals 60 years of age or older will be given
			 priority for enrollment,;
						(C)in paragraph (3)
			 by inserting either prior to or during the volunteer service
			 after may be necessary; and—
						(D)by striking
			 paragraph (4) and inserting the following:
							
								(4)the project is being designed and
				implemented with the advice of experts in the field of service to be delivered
				as well as with those who have expertise in the recruitment and management of
				volunteers, particularly those of the Baby Boom
				generation.
								;
						(2)by amending
			 subsection (c) to read as follows:
						
							(c)The Director shall give priority to
				projects—
								(1)utilizing retired scientists, technicians,
				engineers, and mathematicians (the STEM professionals) to improve Science,
				Technology, Engineering, and Mathematics (STEM) education through activities
				such as assisting teachers in classroom demonstrations or laboratory
				experiences, running after-school, weekend, or summer programs designed to
				engage disadvantaged youth (as defined in section 101 of the National and
				Community Service Act of 1990) or low-income, minority youth in the STEM fields
				and to improve mastery of the STEM content, providing field trips to
				businesses, institutions of higher education, museums, and other locations
				where the STEM professions are practiced or illuminated;
								(2)utilizing retired
				health care professionals to improve the health and wellness of low income or
				rural communities;
								(3)utilizing retired criminal justice
				professionals for programs designed to prevent disadvantaged youth (as defined
				in section 101 of the National and Community Service Act of 1990) from joining
				gangs or committing crimes;
								(4)utilizing retired
				military and emergency professionals for programs to improve public safety,
				emergency and disaster preparedness, relief, and recovery, search and rescue,
				and homeland security efforts; and
								(5)utilizing retired computer science
				professionals, technicians of related technologies, business professionals, and
				others with relevant knowledge to increase, for low income individuals and
				families, access to and obtaining the benefits from computers and other
				existing and emerging technologies.
								;
				and
					(3)by adding at the
			 end the following:
						
							(e)Competitive
				grant awards required
								(1)In
				generalEffective for fiscal year 2013 and each fiscal year
				thereafter, each grant or contract awarded under this section in such a year
				shall be—
									(A)awarded for a
				period of 3 years; and
									(B)awarded through a
				competitive process.
									(2)Elements of
				competitive processThe competitive process required by paragraph
				(1)(B)—
									(A)shall include the
				use of a peer review panel, including members with expertise in senior service
				and aging;
									(B)shall ensure
				that—
										(i)the resulting
				grants (or contracts) support no less than the volunteer service years of the
				previous grant (or contract) cycle in a given geographic service area;
										(ii)the resulting
				grants (or contracts) maintain a similar program distribution; and
										(iii)every effort is
				made to minimize the disruption to volunteers; and
										(C)shall include the
				performance measures, outcomes, and other criteria established under subsection
				(f).
									(3)Establishment of
				competitive processThe Corporation shall establish and make
				available the competitive process required by paragraph (1)(B) no later than 18
				months after the date of the enactment of this subsection. The Corporation
				shall consult with the program directors of the Retired Senior Volunteer
				Program during development and implementation of the competitive
				process.
								(f)Evaluation
				process required
								(1)In
				generalNotwithstanding section 412, and effective beginning 180
				days after the date of the enactment of this subsection, each grant or contract
				under this section that expires in fiscal year 2010, 2011, and 2012 shall be
				subject to an evaluation process. The evaluation process shall be carried out,
				to the maximum extent practicable, in fiscal year 2009, 2010, and 2011,
				respectively.
								(2)Elements of
				evaluation processThe evaluation process required by paragraph
				(1)—
									(A)shall include
				performance measures, outcomes, and other criteria; and
									(B)shall evaluate the
				extent to which the recipient of the grant or contract meets or exceeds such
				performance measures, outcomes, and other criteria.
									(3)Establishment of
				evaluation processThe Corporation shall, in collaboration and
				consultation with program directors of the Retired Senior Volunteer Program,
				establish and make available the evaluation process required by paragraph (1),
				including the performance measures, outcomes, and other criteria required by
				paragraph (2)(A), with particular attention to the different needs of rural and
				urban programs. The processes shall be established and made available,
				including notification of the available training and technical assistance, no
				later than 180 days after the date of the enactment of this subsection.
								(4)Effect of
				failing to meet performance measuresIf the evaluation process
				determines that the recipient has failed to meet or exceed the performance
				measures, outcomes, and other criteria established under this subsection, the
				grant or contract shall not be renewed. Any successor grant or contract shall
				be awarded through the competitive process described in subsection
				(e)(1).
								(5)Special
				ruleThe Corporation may continue to fund a program which has
				failed to meet or exceed the performance measures, outcomes, and other criteria
				established under this subsection for up to 12 months if competition does not
				result in a successor grant or contract for such program, in order to minimize
				the disruption to volunteers and disruption of services. In such a case,
				outreach shall be conducted and a new competition shall be established. The
				previous recipient shall remain eligible for the new competition.
								(6)Performance
				measures
									(A)In
				generalThe performance measures, outcomes, and other criteria
				established under this subsection may be updated or modified as necessary, in
				consultation with program directors for the Retired Senior Volunteer Program,
				but no earlier than fiscal year 2013.
									(B)Operational
				problemsEffective for fiscal
				years before fiscal year 2013, the Corporation may, after consulting with
				program directors of the Retired Senior Volunteer Program, determine that a
				performance measure, outcome, or criterion established under this subsection is
				operationally problematic, and may, in consultation with program directors of
				the Retired Senior Volunteer Program and after notifying the Committee on
				Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate—
										(i)eliminate the use
				of that performance measure, outcome, or criterion; or
										(ii)modify that
				performance measure, outcome, or criterion as necessary to render it no longer
				operationally problematic.
										(g)Online resource
				guideThe Corporation shall develop and disseminate an online
				resource guide for the Retired Senior Volunteer Program within 180 days after
				the date of the enactment of this subsection, which shall include, but not be
				limited to—
								(1)examples of high
				performing programs;
								(2)corrective actions
				for underperforming programs; and
								(3)examples of
				meaningful outcome-based performance measures that capture a program’s mission
				and priorities.
								(h)Report to
				congressThe Corporation shall submit, by 2012, to the Committee
				on Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate a report on—
								(1)the number of
				programs that did not meet or exceed the established performance measures,
				outcomes, and other criteria established under subsection (f);
								(2)the number of new
				grants awarded;
								(3)the challenges to
				the implementation of evaluation and competition, including but not limited to
				geographic distribution and the minimization of disruption to volunteers;
				and
								(4)how the current
				program geographic distribution affects recruitment for the Retired Senior
				Volunteer
				Program.
								.
					2204.Foster
			 Grandparent Program grantsSection 211 (42 U.S.C. 5011) is
			 amended—
					(1)in subsection (a),
			 by striking low-income persons aged sixty or over and inserting
			 low-income and other persons aged 55 or over;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking shall have the
			 exclusive authority to determine, pursuant to the provisions of paragraph (2)
			 of this subsection— and inserting may determine—;
							(ii)in
			 subparagraph (A), by striking and;
							(iii)in
			 subparagraph (B), by striking the period and inserting ; and;
			 and
							(iv)by
			 adding after subparagraph (B) the following:
								
									(C)whether it is in the best interests of
				a child receiving, and of a particular foster grandparent providing, services
				in such a project, to continue such relationship after the child reaches the
				age of 21, if such child was receiving such services prior to attaining the age
				of 21.
									;
							(B)by striking
			 paragraph (2); and
						(C)by redesignating
			 paragraph (3) as paragraph (2);
						(3)in paragraph (2)
			 (as redesignated by this section), by striking paragraphs (1) and
			 (2) and inserting paragraph (1);
					(4)by adding after
			 paragraph (2) (as redesignated by this section) the following:
						
							(3)If an assignment of a foster
				grandparent is suspended or discontinued, the replacement of that foster
				grandparent shall be determined through the mutual agreement of all parties
				involved in the provision of services to the
				child.
							;
					(5)in subsection (d),
			 in the second sentence, by striking Any stipend and all that
			 follows through inflation, and inserting Any stipend or
			 allowance provided under this part shall not exceed 75 percent of the minimum
			 wage under section 6 the Fair Labor Standards Act of 1938 (29 U.S.C. 206), and
			 the Federal share shall not be less than $2.65 per hour, provided that the
			 Director shall adjust the Federal share once prior to December 31, 2012, to
			 account for inflation,;
					(6)in subsection
			 (e)—
						(A)in paragraph (1),
			 by striking 125 and inserting 200; and
						(B)in paragraph (2),
			 by striking , as so adjusted and all that follows through
			 local situations;
						(7)by striking
			 subsection (f) and inserting:
						
							(f)(1)Subject to the
				restrictions in paragraph (3), individuals who are not low-income persons may
				serve as volunteers under this part. The regulations issued by the Director to
				carry out this part (other than regulations relating to stipends or allowances
				to individuals authorized by subsection (d)) shall apply to all volunteers
				under this part, without regard to whether such volunteers are eligible to
				receive a stipend or allowance under subsection (d).
								(2)Except as provided under paragraph
				(1), each recipient of a grant or contract to carry out a project under this
				part shall give equal treatment to all volunteers who participate in such
				project, without regard to whether such volunteers are eligible to receive a
				stipend or allowance under subsection (d).
								(3)An individual who is not a low-income
				person may not become a volunteer under this part if allowing that individual
				to become a volunteer under this part would prevent a low-income person from
				becoming a volunteer under this part or would displace a low-income person from
				being a volunteer under this part.
								(4)The Office of Outreach and Recruitment
				shall conduct outreach to ensure the inclusion of low-income persons in
				programs and activities authorized under this
				title.
								;
				and
					(8)by adding at the
			 end the following new subsections:
						
							(g)The Director may
				also provide a stipend or allowance in an amount not to exceed 10 percent more
				than the amount established under subsection (d) to leaders who, on the basis
				of past experience as volunteers, special skills, and demonstrated leadership
				abilities, may coordinate activities, including training, and otherwise support
				the service of volunteers under this part.
							(h)The program may
				accept up to 15 percent of volunteers serving in a project under this part for
				a fiscal year who do not meet the definition of low-income under
				subsection (e), upon certification by the recipient of a grant or contract that
				it is unable to effectively recruit and place low-income volunteers in the
				number of placements approved for the
				project.
							.
					2205.Senior
			 Companion Program grantsSection 213 (42 U.S.C. 5013) is
			 amended—
					(1)in subsection (a),
			 by striking low-income persons aged 60 or over and inserting
			 low-income and other persons aged 55 or over;
					(2)in subsection (b),
			 by striking Subsections (d), (e), and (f) and inserting
			 Subsections (d) through (h); and
					(3)by striking
			 subsection (c)(2)(B) and inserting the following:
						
							(B)Senior companion volunteer trainers
				and leaders may receive a stipend or allowance consistent with subsection (g)
				authorized under subsection (d) of section 211, as approved by the
				Director.
							.
					2206.Promotion of
			 National Senior Service CorpsSection 221 (42 U.S.C. 5021) is
			 amended—
					(1)in
			 the section heading, by striking volunteer and inserting
			 service; and
					(2)in
			 subsection (b)(2), by inserting of all ages and backgrounds living in
			 rural, suburban, and urban localities after greater
			 participation of volunteers.
					2207.Technical
			 amendments
					(a)Change in Age
			 EligibilitySection 223 (42 U.S.C. 5023) is amended by striking
			 sixty years and older from minority groups and inserting
			 55 years and older from minority and underserved
			 populations.
					(b)Name
			 ChangeSection 224 (42 U.S.C. 5024) is amended in the heading by
			 striking volunteer and inserting
			 service.
					2208.Programs of
			 national significanceSection
			 225 (42 U.S.C. 5025) is amended—
					(1)in
			 subsection (a)—
						(A)by amending
			 paragraph (2) to read as follows:
							
								(2)Applicants for grants under paragraph (1)
				shall determine which program under part A, B, or C the program shall be
				carried out and submit an application as required for programs under part A, B,
				or C.
								;
				and
						(B)by adding at the
			 end the following:
							
								(4)The Director shall ensure that at least 50
				percent of the grants made under this section are from applicants currently not
				receiving assistance from the Corporation and when possible in locations where
				there are no current programs under part A, B, C in
				existence.
								;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by inserting before the period at the end the following: or Alzheimer’s
			 disease, with an intent of allowing those served to age in
			 place;
						(B)in paragraph (2),
			 by inserting before the period at the end the following: through
			 education, prevention, treatment, and rehabilitation;
						(C)in paragraph (3),
			 by inserting before the period at the end the following: , including
			 programs that teach parenting skills, life skills, and family management
			 skills;
						(D)by amending
			 paragraph (4) to read as follows:
							
								(4)Programs that establish and support
				mentoring programs for disadvantaged youth (as defined in section 101 of the
				National and Community Service Act of 1990), including those mentoring programs
				that match youth with volunteer mentors leading to apprenticeship programs and
				employment
				training.
								;
						(E)in paragraph (5),
			 by inserting before the period at the end the following: , including
			 those programs that serve youth and adults with limited English
			 proficiency;
						(F)in paragraph (6),
			 by striking and and all that follows through the period and
			 insert and for individuals and children with disabilities or chronic
			 illnesses living at home.;
						(G)in paragraph (7),
			 by striking after-school activities and all that follows through
			 the period at the end and inserting after-school programs serving
			 children in low-income communities that may engage participants in mentoring
			 relationships, tutoring, life skills or study skills programs,
			 service-learning, physical, nutrition, and health education programs, including
			 programs aimed at fighting childhood obesity, and other activities addressing
			 the needs of the community’s children, including those of working
			 parents.;
						(H)by striking
			 paragraphs (8), (9), (12), (13), (14), (15), (16), and (18);
						(I)by redesignating
			 paragraphs (10) and (11) as paragraphs (8) and (9), respectively;
						(J)by inserting after
			 paragraph (9) (as so redesignated) the following:
							
								(10)Programs that engage older adults with
				children and youth to complete service in energy conservation, environmental
				stewardship, or other environmental needs of a community.
								(11)Programs that collaborate with criminal
				justice professionals and organizations in prevention programs aimed at
				disadvantaged youth (as defined in section 101 of the National and Community
				Service Act of 1990) or youth re-entering society after incarceration and their
				families, which may include mentoring and counseling, which many include
				employment counseling.
								;
				
						(K)by redesignating
			 paragraph (17) as paragraph (12); and
						(L)by adding at the
			 end the following:
							
								(13)Programs that strengthen community efforts
				in support of homeland security.
								;
				
						(3)in subsection
			 (c)(1), by striking shall demonstrate to the Director and all
			 that follows through the period at the end and inserting shall
			 demonstrate to the Director a level of expertise in carrying out such a
			 program.; and
					(4)in subsection
			 (e)—
						(A)by inserting
			 widely before disseminate; and
						(B)by striking
			 to field personnel and all that follows through the period at
			 the end and inserting , including through the Office of Outreach and
			 Recruitment and other volunteer recruitment programs being carried out by
			 public or private non-profit organizations..
						2209.Additional
			 provisionsPart D of title II
			 (42 U.S.C. 5000 et seq.) is amended by adding after section 227 the
			 following:
					
						228.Continuity of
				serviceTo ensure the
				continued service of individuals in communities served by the Retired and
				Senior Volunteer Program prior to enactment of this section, in making grants
				under this title the Corporation shall take actions it considers necessary to
				maintain service assignments for such seniors and to ensure continuity of
				service for communities.
						229.Acceptance of
				donations
							(a)In
				generalExcept as provided in subsection (b), a program receiving
				assistance under this title may accept donations, including donations in cash
				or in kind.
							(b)ExceptionNotwithstanding
				subsection (a), a program receiving assistance under this title shall not
				accept donations from the beneficiaries of the
				program.
							.
				2210.Authority of
			 DirectorSection 231 (42
			 U.S.C. 5028) is amended—
					(1)by amending subsection (a) to read as
			 follows:
						
							(a)In
				general
								(1)Activities
				authorizedThe Director is authorized to—
									(A)make grants to or
				enter into contracts with public or nonprofit organizations, including
				organizations funded under part A, B, or C, for the purposes of demonstrating
				innovative activities involving older Americans as volunteers; and
									(B)make incentive grants under subsection
				(d).
									(2)Support of
				volunteersThe Director may support under this part both
				volunteers receiving stipends and volunteers not receiving
				stipends.
								;
					(2)in subsection
			 (b)—
						(A)in the matter preceding paragraph (1), by
			 striking subsection (a) and inserting subsection
			 (a)(1)(A);
						(B)in paragraph (1),
			 by striking activities; and inserting activities
			 described in section 225(b) and carried out through programs described in parts
			 A, B, and C;; and
						(C)by striking
			 paragraphs (2) and (3) and inserting the following:
							
								(2)programs that
				support older Americans in aging in place while augmenting the capacity of
				members of a community to serve each other through reciprocal service centers,
				service credit banking, community economic scripts, barter services,
				timebanking, and other similar programs where services are exchanged and not
				paid for; or
								(3)grants to
				non-profit organizations to establish sites or programs to—
									(A)assist retiring or
				retired individuals in locating opportunities for—
										(i)public service
				roles, including through paid or volunteer service;
										(ii)participating in
				life-planning programs, including financial planning and issues revolving
				around health and wellness; and
										(iii)continuing
				education, including leadership development, health and wellness, and
				technological literacy; and
										(B)connect retiring or
				retired individuals with members of the community to serve as leaders and
				mentors in life planning, relationships, employment counseling, education
				counseling, and other areas of expertise as developed by the retiring or
				retired adults.
									;
				and
						(3)by adding at the
			 end the following:
						
							(c)PriorityFor
				purposes of subsection (b)(2), priority shall be given to—
								(1)programs with
				established experience in carrying out such a program and engaging the entire
				community in service exchange;
								(2)programs with the
				capacity to connect to similar programs throughout a city or region to augment
				the available services to older Americans and for members of the community to
				serve each other;
								(3)programs seeking
				to establish in an area where needs of older Americans are left unmet and older
				Americans are unable to consider aging in place without such service exchange
				in place; and
								(4)programs that
				integrate participants in or collaborate with service-learning programs,
				AmeriCorps State and National programs, the VISTA program, the Retired and
				Senior Volunteer Program, Foster Grandparents program, and the Senior Companion
				programs, and programs described in section 411 of the Older Americans Act of
				1965 (42 U.S.C. 3032).
								(d)Incentive
				grantsThe incentive grants
				referred to in subsection (a)(1)(B) are incentive grants to programs receiving
				assistance under this title, subject to the following:
								(1)Such grants (which
				may be fixed-amount grants) shall be grants in an amount equal to $300 per
				volunteer enrolled in the program, except that such amount shall be reduced as
				necessary to meet the goals of this section.
								(2)Such a grant shall
				be awarded to a program only if the program—
									(A)exceeds
				performance measures established under section 179 of the National and
				Community Service Act of 1990;
									(B)provides
				non-Federal matching funds in an amount that is not less than 50 percent of the
				amount received by the program under this title;
									(C)enrolls more than
				50 percent of the volunteers in outcome-based service programs with measurable
				objectives meeting community needs, as determined by the Corporation;
				and
									(D)enrolls more
				volunteers from among members of the Baby Boom generation, as defined in
				section 101 of the National and Community Service Act of 1990, than were
				enrolled in the program during the previous fiscal year.
									(3)For each such
				grant, the Corporation shall require the recipient to provide matching funds of
				70 cents from non-Federal sources for every $1 provided under the grant.
								(4)Such a grant shall
				be awarded to a program only if the program submits, at such time and in such
				manner as the Corporation may reasonably require, an application that
				contains—
									(A)a demonstration
				that the program has met the requirements of paragraph (2);
									(B)if applicable, a
				plan for innovative programs as described in paragraph (6)(B)(ii);
									(C)a sustainability
				plan that describes how the program will maintain the activities described in
				paragraph (6) when the grant terminates; and
									(D)other information
				that the Corporation may require.
									(5)Such grants shall
				be awarded for a period of 3 years, except that the grant shall be reviewed by
				the Corporation at the end of the first and second fiscal years and revoked if
				the Corporation finds that the program has failed to continue to meet the
				requirements of paragraph (2) for those fiscal years.
								(6)Such
				grants—
									(A)shall be used to
				increase the number of volunteers in outcome-based service with measurable
				objectives meeting community needs as determined by the Corporation; and
									(B)may be used—
										(i)for activities for
				which the program is authorized to receive assistance under this title;
				and
										(ii)for innovative programs focused on the Baby
				Boom generation, as defined in section 101 of the National and Community
				Service Act of 1990, that have been accepted by the Corporation through the
				application process in paragraph (4) and are outcome-based programs with
				measurable objectives meeting community needs as determined by the
				Corporation.
										(7)The Director
				shall, in making such grants, give high priority to programs receiving
				assistance under section
				201.
								.
					CAmendments to
			 Title IV (Administration and
			 Coordination)
				2301.NondisplacementSection 404(a) (42 U.S.C. 5044(a)) is
			 amended by striking displacement of employed workers and
			 inserting displacement of employed workers or volunteers (other than
			 participants under the national service laws).
				2302.Notice and
			 hearing proceduresSection
			 412(a) (42 U.S.C. 5052(a)) is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 75 and inserting 60; and
						(B)by adding
			 and at the end;
						(2)by striking
			 paragraph (3); and
					(3)by redesignating
			 paragraph (4) as (3).
					2303.DefinitionsSection 421 (42 U.S.C. 5061) is
			 amended—
					(1)in
			 paragraph (2), by inserting , the Commonwealth of the Northern Mariana
			 Islands, after American Samoa,;
					(2)in paragraph (13),
			 by striking National Senior Volunteer Corps and inserting
			 National Senior Service Corps; and
					(3)in paragraph
			 (14)—
						(A)by striking
			 National Senior Volunteer Corps and inserting National
			 Senior Service Corps; and
						(B)by striking
			 parts A, B, C, and E of;
						2304.Protection
			 against improper useSection
			 425 (42 U.S.C. 5065) is amended by striking National Senior Volunteer
			 Corps and inserting National Senior Service
			 Corps.
				DAmendments to
			 Title V (Authorization of
			 Appropriations)
				2401.Authorization
			 of appropriations for VISTA and other purposesSection 501 (42 U.S.C. 5081) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking , excluding section 109 and all that follows and
			 inserting $100,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.;
						(B)by striking
			 paragraphs (2) and (4) and redesignating paragraphs (3) and (5) as paragraphs
			 (2) and (3); and
						(C)in paragraph (2)
			 (as redesignated by this section), by striking , excluding section
			 125 and all that follows and inserting such sums as may be
			 necessary for each of fiscal years 2008 through 2012.; and
						(2)by striking
			 subsection (e).
					2402.Authorization
			 of appropriations for National Senior Service CorpsSection 502 (42 U.S.C. 5082) is amended to
			 read as follows:
					
						502.National Senior
				Service Corps
							(a)Retired and
				Senior Volunteer ProgramThere are authorized to be appropriated
				to carry out part A of title II, $67,500,000 for fiscal year 2008 and such sums
				as may be necessary for each of fiscal years 2009 through 2012.
							(b)Foster
				Grandparent ProgramThere are authorized to be appropriated to
				carry out part B of title II, $115,000,000 for fiscal year 2008 and such sums
				as may be necessary for each of fiscal years 2009 through 2012.
							(c)Senior Companion
				ProgramThere are authorized to be appropriated to carry out part
				C of title II, $52,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through 2012.
							(d)Demonstration
				ProgramsThere are authorized to be appropriated to carry out
				part E of title II, $500,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
							.
				2403.Administration
			 and coordinationSection 504
			 (42 U.S.C. 5084) is amended to read as follows:
					
						504.Administration
				and coordinationThere are
				authorized to be appropriated for the administration of this Act $35,000,000
				for fiscal year 2008 and such sums as may be necessary for each of fiscal years
				2009 through
				2012.
						.
				IIIAMENDMENTS TO
			 OTHER LAWS
			3101.Inspector
			 General Act of 1978Section
			 8F(a)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 striking National and Community Service Trust Act of 1993 and
			 inserting National and Community Service Act of 1990.
			IVTECHNICAL
			 AMENDMENTS TO TABLES OF CONTENTS
			4101.Table of
			 contents for the National and Community Service Act of 1990Section 1(b) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12501 note) is amended to read as
			 follows:
				
					(b)Table of
				ContentsThe table of contents for this Act is as follows:
						
							Sec. 1. Short title and table of
				  contents.
							Sec. 2. Findings and
				  purpose.
							Sec. 3. Sense of Congress.
							TITLE I—NATIONAL AND COMMUNITY SERVICE
				  STATE GRANT PROGRAM
							Subtitle A—General
				  Provisions
							Sec. 101. Definitions.
							Subtitle B—School-Based and
				  Community-Based Service-Learning Programs
							Part I—Programs for Elementary and
				  Secondary Students
							Sec. 111. Assistance to States,
				  Territories, and Indian tribes.
							Sec. 112. Allotments.
							Sec. 113. Applications.
							Sec. 114. Consideration of
				  applications.
							Sec. 115. Participation of students and
				  teachers from private schools.
							Sec. 116. Federal, State, and local
				  contributions.
							Sec. 116A. Limitations on uses of
				  funds.
							Part II—Higher Education Innovative
				  Programs for Community Service
							Sec. 117. Higher education innovative
				  programs for community service.
							Part III—Innovative Service-Learning
				  Programs and Research
							Sec. 118. Innovative demonstration
				  service-learning programs and research.
							Subtitle C—National Service Trust
				  Program
							Part I—Investment in National
				  Service
							Sec. 121. Authority to provide
				  assistance and approved national service positions.
							Sec. 122. Types of national service
				  programs eligible for program assistance.
							Sec. 123. Types of national service
				  positions eligible for approval for national service educational
				  awards.
							Sec. 124. Types of program
				  assistance.
							Sec. 126. Other special
				  assistance.
							Part II—Application and Approval
				  Process
							Sec. 129. Provision of assistance and
				  approved national service positions.
							Sec. 129A. Education awards only
				  research.
							Sec. 130. Application for assistance and
				  approved national service positions.
							Sec. 131. National service program
				  assistance requirements.
							Sec. 132. Ineligible service
				  categories.
							Sec. 133. Consideration of
				  applications.
							Part III—National Service
				  Participants
							Sec. 137. Description of
				  participants.
							Sec. 138. Selection of national service
				  participants.
							Sec. 139. Terms of service.
							Sec. 140. Living allowances for national
				  service participants.
							Sec. 141. National service educational
				  awards.
							Subtitle D—National Service Trust and
				  Provision of National Service Educational Awards
							Sec. 145. Establishment of the National
				  Service Trust.
							Sec. 146. Individuals eligible to
				  receive a national service educational award from the Trust.
							Sec. 147. Determination of the amount of
				  the national service educational award.
							Sec. 148. Disbursement of national
				  service educational awards.
							Sec. 149. Process of approval of
				  national service positions.
							Subtitle E—National Civilian Community
				  Corps
							Sec. 151. Purpose.
							Sec. 152. Establishment of National
				  Civilian Community Corps Program.
							Sec. 153. National service
				  program.
							Sec. 154. Summer national service
				  program.
							Sec. 155. National Civilian Community
				  Corps.
							Sec. 156. Training.
							Sec. 157. Service projects.
							Sec. 158. Authorized benefits for Corps
				  members.
							Sec. 159. Administrative
				  provisions.
							Sec. 160. Status of Corps members and
				  Corps personnel under Federal law.
							Sec. 161. Contract and grant
				  authority.
							Sec. 162. Responsibilities of other
				  departments.
							Sec. 163. Advisory board.
							Sec. 164. Annual evaluation.
							Sec. 166. Definitions.
							Subtitle F—Administrative
				  Provisions
							Sec. 171. Family and medical
				  leave.
							Sec. 172. Reports.
							Sec. 173. Supplementation.
							Sec. 174. Prohibition on use of
				  funds.
							Sec. 175. Nondiscrimination.
							Sec. 176. Notice, hearing, and grievance
				  procedures.
							Sec. 177. Nonduplication and
				  nondisplacement.
							Sec. 178. State Commissions on National
				  and Community Service.
							Sec. 179. Evaluation.
							Sec. 180. Engagement of
				  participants.
							Sec. 181. Contingent
				  extension.
							Sec. 182. Partnerships with
				  schools.
							Sec. 183. Rights of access, examination,
				  and copying.
							Sec. 184. Drug-free workplace
				  requirements.
							Sec. 185. Consolidated application and
				  reporting requirements.
							Sec. 186. Sustainability.
							Sec. 187. Use of recovered
				  funds.
							Sec. 188. Expenses of attending
				  meetings.
							Sec. 189. Grant periods.
							Sec. 189A. Generation of
				  volunteers.
							Sec. 189B. Limitation on program grant
				  costs.
							Sec. 189C. Audits and
				  reports.
							Subtitle G—Corporation for National and
				  Community Service
							Sec. 191. Corporation for National and
				  Community Service.
							Sec. 192. Board of
				  Directors.
							Sec. 192A. Authorities and duties of the
				  Board of Directors.
							Sec. 193. Chief Executive
				  Officer.
							Sec. 193A. Authorities and duties of the
				  Chief Executive Officer. 
							Sec. 194. Officers.
							Sec. 195. Employees, consultants, and
				  other personnel.
							Sec. 196. Administration.
							Sec. 196A. Corporation State
				  offices.
							Sec. 196B. Office of Outreach and
				  Recruitment.
							Subtitle H—Investment for Quality and
				  Innovation
							Part I—Additional Corporation Activities To
				  Support National Service
							Sec. 198. Additional corporation
				  activities to support national service.
							Sec. 198B. Presidential awards for
				  service.
							Part II—Innovative and Model Program
				  Support
							Sec. 198D. Innovative and model program
				  support.
							Part III—National Service Programs
				  Clearinghouse
							Sec. 198E. National service programs
				  clearinghouse.
							Subtitle I—American Conservation and
				  Youth Corps
							Sec. 199. Short title.
							Sec. 199A. General
				  authority.
							Sec. 199B. Limitation on purchase of
				  capital equipment.
							Sec. 199C. State
				  application.
							Sec. 199D. Focus of
				  programs.
							Sec. 199E. Related programs.
							Sec. 199F. Public lands or Indian
				  lands.
							Sec. 199G. Training and education
				  services.
							Sec. 199H. Preference for certain
				  projects.
							Sec. 199I. Age and citizenship criteria
				  for enrollment.
							Sec. 199J. Use of
				  volunteers.
							Sec. 199K. Living allowance.
							Sec. 199L. Joint programs.
							Sec. 199M. Federal and State employee
				  status.
							Subtitle J—Training and Technical
				  Assistance
							Sec. 199N. Training and technical
				  assistance.
							TITLE II—MODIFICATIONS OF EXISTING
				  PROGRAMS
							Subtitle A—Publication
							Sec. 201. Information for
				  students.
							Sec. 202. Exit counseling for
				  borrowers.
							Sec. 203. Department information on
				  deferments and cancellations.
							Sec. 204. Data on deferments and
				  cancellations.
							Subtitle B—Youthbuild
				  Projects
							Sec. 211. Youthbuild
				  projects.
							Subtitle C—Amendments to Student
				  Literacy Corps
							Sec. 221. Amendments to Student Literacy
				  Corps.
							TITLE IV—PROJECTS HONORING VICTIMS OF
				  TERRORIST ATTACKS 
							Sec. 401. Projects. 
							TITLE V—AUTHORIZATION OF
				  APPROPRIATIONS
							Sec. 501. Authorization of
				  appropriations.
							TITLE VI—MISCELLANEOUS
				  PROVISIONS
							Sec. 601. Amtrak waste
				  disposal.
							Sec. 602. Exchange program with
				  countries in transition from totalitarianism to Democracy.
						
					.
			4102.Table of
			 contents for the Domestic Volunteer Service Act of 1973Section 1(b) of the Domestic Volunteer
			 Service Act of 1973 (42 U.S.C. 4950 note) is amended to read as follows:
				
					(b)Table of
				ContentsThe table of contents for this Act is as follows:
						
							Sec. 1. Short title; table of
				  contents.
							Sec. 2. Volunteerism policy.
							TITLE I—NATIONAL VOLUNTEER ANTIPOVERTY
				  PROGRAMS
							Part A—Volunteers in Service to
				  America
							Sec. 101. Statement of
				  purpose.
							Sec. 102. Authority to operate VISTA
				  program.
							Sec. 103. Selection and assignment of
				  volunteers.
							Sec. 103A. VISTA programs of national
				  significance.
							Sec. 104. Terms and periods of
				  service.
							Sec. 105. Support service.
							Sec. 106. Participation of
				  beneficiaries.
							Sec. 107. Participation of younger and
				  older persons.
							Sec. 108. Limitation.
							Sec. 110. Applications for
				  assistance.
							Part C—Special Volunteer
				  Programs
							Sec. 121. Statement of
				  purpose.
							Sec. 122. Authority to establish and
				  operate special volunteer and demonstration programs.
							Sec. 123. Financial
				  assistance.
							TITLE II—NATIONAL SENIOR SERVICE
				  CORPS
							Sec. 200. Statement of
				  purpose.
							Part A—Retired and Senior Volunteer
				  Program
							Sec. 201. Grants and contracts for
				  volunteer service projects.
							Part B—Foster Grandparent
				  Program
							Sec. 211. Grants and contracts for
				  volunteer service projects.
							Part C—Senior Companion Program
							Sec. 213. Grants and contracts for
				  volunteer service projects.
							Part D—General Provisions
							Sec. 221. Promotion of National Senior
				  Service Corps.
							Sec. 222. Payments.
							Sec. 223. Minority group
				  participation.
							Sec. 224. Use of locally generated
				  contributions in National Senior Service Corps.
							Sec. 225. Programs of national
				  significance.
							Sec. 226. Adjustments to Federal
				  financial assistance.
							Sec. 227. Multiyear grants or
				  contracts.
							Sec. 228. Continuity of
				  service.
							Sec. 229. Acceptance of
				  donations.
							Part E—Demonstration Programs
							Sec. 231. Authority of
				  Director.
							TITLE IV—ADMINISTRATION AND
				  COORDINATION
							Sec. 403. Political
				  activities.
							Sec. 404. Special
				  limitations.
							Sec. 406. Labor standards.
							Sec. 408. Joint funding.
							Sec. 409. Prohibition of Federal
				  control.
							Sec. 410. Coordination with other
				  programs.
							Sec. 411. Prohibition.
							Sec. 414. Distribution of benefits
				  between rural and urban areas.
							Sec. 415. Application of Federal
				  law.
							Sec. 416. Evaluation.
							Sec. 417. Nondiscrimination
				  provisions.
							Sec. 418. Eligibility for other
				  benefits.
							Sec. 419. Legal expenses.
							Sec. 421. Definitions.
							Sec. 422. Audit.
							Sec. 423. Reduction of
				  paperwork.
							Sec. 424. Review of project
				  renewals.
							Sec. 425. Protection against improper
				  use.
							Sec. 426. Center for Research and
				  Training.
							TITLE V—AUTHORIZATION OF
				  APPROPRIATIONS
							Sec. 501. National volunteer antipoverty
				  programs.
							Sec. 502. National Senior Service
				  Corps.
							Sec. 504. Administration and
				  coordination.
							Sec. 505. Availability of
				  appropriations.
							TITLE VI—AMENDMENTS TO OTHER LAWS AND
				  REPEALERS
							Sec. 601. Supersedence of Reorganization
				  Plan No. 1 of July 1, 1971.
							Sec. 602. Creditable service for civil
				  service retirement.
							Sec. 603. Repeal of title VIII of the
				  Economic Opportunity Act.
							Sec. 604. Repeal of title VI of the
				  Older Americans Act.
						
					.
			VEFFECTIVE
			 DATE
			5101.Effective
			 dateUnless specifically
			 provided otherwise, the amendments made by this Act shall take effect on the
			 date of the enactment of this Act.
			5102.Service
			 assignments and agreements
				(a)Service
			 AssignmentsChanges pursuant to this Act in the terms and
			 conditions of terms of service and other service assignments under the national
			 service laws (including the amount of the education award) shall apply only to
			 individuals who enroll or otherwise begin service assignments after 90 days
			 after the date of enactment of this Act, except when agreed upon by all
			 interested parties.
				(b)AgreementsChanges
			 pursuant to this Act in the terms and conditions of grants, contracts, or other
			 agreements under the national service laws shall apply only to such agreements
			 entered into after 90 days after the date of enactment of this Act, except when
			 agreed upon by the parties to such agreements.
				(c)ExceptionSubsections (a) and (b) do not apply to the
			 amendments made by this Act to section 201 of the Domestic Volunteer Service
			 Act of 1973 (42 U.S.C. 5001). Any changes pursuant to those amendments apply as
			 specified in those amendments.
				VICongressional
			 Commission on Civic Service
			6101.Short
			 titleThis title may be cited
			 as the Congressional Commission on Civic Service Act.
			6102.FindingsCongress finds the following:
				(1)The social fabric
			 of the United States is stronger if individuals in the United States are
			 committed to protecting and serving our Nation by utilizing national service
			 and volunteerism to overcome our civic challenges.
				(2)A
			 more engaged civic society will strengthen the Nation by bringing together
			 people from diverse backgrounds and experiences to work on solutions to some of
			 our Nation’s major challenges.
				(3)Despite declines
			 in civic health in the past 30 years, national service and volunteerism among
			 the Nation’s youth are increasing, and existing national service and volunteer
			 programs greatly enhance opportunities for youth to engage in civic
			 activity.
				(4)In addition to the
			 benefits received by nonprofit organizations and society as a whole,
			 volunteering and national service provide a variety of personal benefits and
			 satisfaction and can lead to new paths of civic engagement, responsibility, and
			 upward mobility.
				6103.EstablishmentThere is established in the legislative
			 branch a commission to be known as the Congressional Commission on Civic
			 Service (in this title referred to as the
			 Commission).
			6104.Duties
				(a)General
			 PurposeThe purpose of the
			 Commission is to gather and analyze information in order to make
			 recommendations to Congress to—
					(1)improve the
			 ability of individuals in the United States to serve others and, by doing so,
			 to enhance our Nation and the global community;
					(2)train leaders in
			 public service organizations to better utilize individuals committed to
			 national service and volunteerism as they manage human and fiscal
			 resources;
					(3)identify and offer
			 solutions to the barriers that make it difficult for some individuals in the
			 United States to volunteer or perform national service; and
					(4)build on the
			 foundation of service and volunteer opportunities that are currently
			 available.
					(b)Specific
			 TopicsIn carrying out its general purpose under subsection (a),
			 the Commission shall address and analyze the following specific topics:
					(1)The level of
			 understanding about the current Federal, State, and local volunteer programs
			 and opportunities for service among individuals in the United States.
					(2)The issues that
			 deter volunteerism and national service, particularly among young people, and
			 how the identified issues can be overcome.
					(3)Whether there is
			 an appropriate role for Federal, State, and local governments in overcoming the
			 issues that deter volunteerism and national service and, if appropriate, how to
			 expand the relationships and partnerships between different levels of
			 government in promoting volunteerism and national service.
					(4)Whether existing
			 databases are effective in matching community needs to would-be volunteers and
			 service providers.
					(5)The effect on the
			 Nation, on those who serve, and on the families of those who serve, if all
			 individuals in the United States were expected to perform national service or
			 were required to perform a certain amount of national service.
					(6)Whether a workable, fair, and reasonable
			 mandatory service requirement for all able young people could be developed, and
			 how such a requirement could be implemented in a manner that would strengthen
			 the social fabric of the Nation and overcome civic challenges by bringing
			 together people from diverse economic, ethnic, and educational
			 backgrounds.
					(7)The need for a
			 public service academy, a 4-year institution that offers a federally funded
			 undergraduate education with a focus on training future public sector
			 leaders.
					(8)The means to
			 develop awareness of national service and volunteer opportunities at a young
			 age by creating, expanding, and promoting service options for primary and
			 secondary school students and by raising awareness of existing
			 incentives.
					(9)The effectiveness
			 of establishing a training program on college campuses to recruit and educate
			 college students for national service.
					(10)The effect on
			 United States diplomacy and foreign policy interests of expanding service
			 opportunities abroad, such as the Peace Corps, and the degree of need and
			 capacity abroad for an expansion.
					(11)The constraints
			 that service providers, nonprofit organizations, and State and local agencies
			 face in utilizing federally funded volunteer programs, and how these
			 constraints can be overcome.
					(12)Whether current
			 Federal volunteer programs are suited to address the special skills and needs
			 of senior volunteers, and if not, how these programs can be improved such that
			 the Federal Government can effectively promote service among the baby
			 boomer generation.
					(c)Methodology
					(1)Public
			 hearingsThe Commission shall
			 conduct public hearings in various locations around the United States.
					(2)Regular and
			 frequent consultationThe Commission shall regularly and
			 frequently consult with an advisory panel of Members of Congress appointed for
			 such purpose by the Speaker of the House of Representatives and the majority
			 leader of the Senate.
					6105.Membership
				(a)Number and
			 appointment
					(1)In
			 generalThe Commission shall
			 be composed of 8 members appointed as follows:
						(A)2 members
			 appointed by the Speaker of the House of Representatives.
						(B)2 members appointed
			 by the minority leader of the House of Representatives.
						(C)2 members
			 appointed by the majority leader of the Senate.
						(D)2 members
			 appointed by the minority leader of the Senate.
						(2)QualificationsThe
			 members of the Commission shall consist of individuals who are of recognized
			 standing and distinction in the areas of international public service, national
			 public service, service-learning, local service, business, or academia.
					(3)Deadline for
			 appointmentThe members of the Commission shall be appointed not
			 later than 90 days after the date of the enactment of this title.
					(4)ChairpersonThe
			 Chairperson of the Commission shall be designated by the Speaker of the House
			 of Representatives at the time of the appointment.
					(b)Terms
					(1)In
			 generalThe members of the Commission shall serve for the life of
			 the Commission.
					(2)VacanciesA
			 vacancy in the Commission shall not affect the power of the remaining members
			 to execute the duties of the Commission but any such vacancy shall be filled in
			 the same manner in which the original appointment was made.
					(c)Compensation
					(1)Rates of pay;
			 travel expensesEach member shall serve without pay, except that
			 each member shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
					(2)Prohibition of
			 compensation of federal employeesNotwithstanding paragraph (1),
			 any member of the Commission who is a full-time officer or employee of the
			 United States may not receive additional pay, allowances, or benefits because
			 of service on the Commission.
					(d)Meeting
			 Requirements
					(1)Frequency
						(A)Quarterly
			 meetingsThe Commission shall meet at least quarterly.
						(B)Additional
			 meetingsIn addition to quarterly meetings, the Commission shall
			 meet at the call of the Chairperson or a majority of its members.
						(2)Quorum5
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(3)Meeting by
			 telephone or other appropriate technologyMembers of the
			 Commission are permitted to meet using telephones or other suitable
			 telecommunications technologies provided that all members of the Commission can
			 fully communicate with all other members simultaneously.
					6106.Director and
			 Staff of Commission; Experts and Consultants
				(a)Director
					(1)AppointmentThe
			 Commission shall have a Director who shall be appointed by the Chairperson with
			 the approval of the Commission.
					(2)CredentialsThe
			 Director shall have credentials related to international public service,
			 national public service, service-learning, or local service.
					(3)SalaryThe
			 Director shall be paid at a rate determined by the Chairperson with the
			 approval of the Commission, except that the rate may not exceed the rate of
			 basic pay for GS–15 of the General Schedule.
					(b)StaffWith
			 the approval of the Chairperson, the Director may appoint and fix the pay of
			 additional qualified personnel as the Director considers appropriate.
				(c)Experts and
			 ConsultantsWith the approval of the Commission, the Director may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the maximum annual rate of basic pay for GS–15 of the General
			 Schedule.
				(d)Staff of Federal
			 AgenciesUpon request of the Commission, Chairperson, or
			 Director, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist it in carrying out its duties under this title.
				6107.Powers of
			 Commission
				(a)Hearings and
			 SessionsThe Commission may, for the purpose of carrying out this
			 title, hold public hearings, sit and act at times and places, take testimony,
			 and receive evidence as the Commission considers appropriate.
				(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(c)Obtaining
			 Official DataUpon request of the Chairperson, the head of any
			 department or agency shall furnish information to the Commission that the
			 Commission deems necessary to enable it to carry out this title.
				(d)Physical
			 Facilities and EquipmentThe Architect of the Capitol, in
			 consultation with the appropriate entities in the legislative branch, shall
			 locate and provide suitable facilities and equipment for the operation of the
			 Commission on a nonreimbursable basis.
				(e)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Architect of the Capitol and the Administrator of General Services shall
			 provide to the Commission on a nonreimbursable basis such administrative
			 support services as the Commission may request in order for the Commission to
			 carry out its responsibilities under this title.
				6108.Reports
				(a)Interim
			 ReportThe Commission shall submit an interim report on its
			 activities to Congress not later than 20 months after the date of the enactment
			 of this title.
				(b)Final
			 Report
					(1)DeadlineThe
			 Commission shall submit a final report on its activities to Congress not later
			 than 120 days after the submission of the interim report under subsection
			 (a).
					(2)ContentsThe
			 final report shall contain a detailed statement of the findings and conclusions
			 of the Commission, together with its recommendations for proposed
			 legislation.
					6109.TerminationThe Commission shall terminate not later
			 than 30 days after submitting its final report under section 6108(b)(1).
			VIISense of
			 Congress
			7101.Sense of
			 CongressIt is the Sense of
			 Congress that the Corporation for National and Community Service should make
			 the maximum effort possible to coordinate the recruiting and assignment
			 procedures of their various programs to allow senior citizens and their
			 grandchildren to share volunteer opportunities and/or be assigned to the same
			 geographic areas during their period of service.
			VIIISense of
			 Congress
			8101.Sense of
			 CongressIt is the Sense of
			 Congress that the Corporation for National and Community Service should make
			 the maximum effort possible to coordinate with the National Endowment for the
			 Humanities to provide opportunities for young people enrolled in NACS programs
			 to collect oral histories form senior citizens in the communities where they
			 serve.
			
